Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 1 of 60




Compendium of Exhibits to
  Memorandum of Law
Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 2 of 60




         Exhibit A
Union president says MLB players ready to discuss moving All-Star Gam... https://www.bostonglobe.com/2021/03/26/sports/union-boss-says-baseba...
                         Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 3 of 60




           Union president says MLB players
           ready to discuss moving All-Star Game
           from Georgia in wake of voter-
           restriction laws
           By Michael Silverman Globe Staff, Updated March 26, 2021, 12:33 p.m.




           Tony Clark is the executive director of the Major League Baseball Players Association. MORRY GASH/ASSOCIATED PRESS


           The 91st MLB All-Star Game is scheduled to be played in Atlanta this July. But on
           Thursday, in the wake of voting-restriction legislation signed into law by the Georgia


1 of 2                                                                                                                        6/8/2021, 2:40 PM
Union president says MLB players ready to discuss moving All-Star Gam... https://www.bostonglobe.com/2021/03/26/sports/union-boss-says-baseba...
                         Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 4 of 60

           governor, the executive director of the MLB Players Association said the players are
           ready to discuss moving their annual midsummer exhibition out of Georgia.

           “Players are very much aware” of the Georgia voting bill, which places restrictions on
           voting that some believe will make it particularly difficult for Black voters to reach the
           polls, said Tony Clark in an interview with the Globe. “As it relates to the All-Star
           Game, we have not had a conversation with the league on that issue. If there is an
           opportunity to, we would look forward to having that conversation.”




                   Show 181 comments




                                                     ©2021 Boston Globe Media Partners, LLC




2 of 2                                                                                                                        6/8/2021, 2:40 PM
Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 5 of 60




         Exhibit B
Press release: MLB statement regarding 2021 All-Star Game   https://www.mlb.com/press-release/press-release-mlb-statement-regardin...
                           Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 6 of 60




                      VIDEO                        SCORES             STATS                        STANDINGS


         MLB statement regarding 2021 All-Star Game
         April 2nd, 2021



         Commissioner of Baseball Robert D. Manfred, Jr. issued the following statement
         today regarding the 2021 All Star Game:


         “Over the last week, we have engaged in thoughtful conversations with Clubs,
         former and current players, the Players Association, and The Players Alliance,
         among others, to listen to their views. I have decided that the best way to
         demonstrate our values as a sport is by relocating this year’s All Star Game and
         MLB Draft.


         “Major League Baseball fundamentally supports voting rights for all Americans
         and opposes restrictions to the ballot box. In 2020, MLB became the first
         professional sports league to join the non partisan Civic Alliance to help build a
         future in which everyone participates in shaping the United States. We proudly
         used our platform to encourage baseball fans and communities throughout our
         country to perform their civic duty and actively participate in the voting process.
         Fair access to voting continues to have our game’s unwavering support.


         “We will continue with our plans to celebrate the memory of Hank Aaron during
         this season’s All Star festivities. In addition, MLB’s planned investments to
         support local communities in Atlanta as part of our All Star Legacy Projects will
         move forward. We are finalizing a new host city and details about these events will
         be announced shortly.”




1 of 3                                                                                                            6/8/2021, 2:41 PM
Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 7 of 60




         Exhibit C
MLB commissioner decided to move All-Star Game after pressure from ...   https://www.foxnews.com/politics/stacey-abrams-urged-mlb-commission...
                         Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 8 of 60

             Print      Close




         MLB commissioner decided to move All-Star Game
         after pressure from Stacey Abrams on voting issues:
         sources
         By Charlie Gasparino, Morgan Phillips

         Published April 09, 2021

         Fox News




         Video

         Major League Baseball (MLB) commissioner Robert Manfred decided to move the All-Star Game on his own
         after holding extensive discussions with voting rights groups associated with Lebron James, Stacey Abrams
         and Rev. Al Sharpton, sources familiar with the move tell Fox News.

         Abrams told a senior league official that she wanted him to denounce the Georgia voting rights law, according
         to people with direct knowledge of the matter. People associated with Sharpton's civil rights organization, and
         James's voting right group, "More than a Vote" also pressured league officials, according to people with direct
         knowledge of the matter.

         After these conversations, Manfred believed the All Star game would be turned into a political event and


1 of 3                                                                                                                       6/8/2021, 2:45 PM
MLB commissioner decided to move All-Star Game after pressure from ...   https://www.foxnews.com/politics/stacey-abrams-urged-mlb-commission...
                         Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 9 of 60

         players ould boycott the game, these people say. Baseball sources say that Abrams’ current stance, that she is
         disappointed about the Georgia boycott, is suspect because she as among the most prominent political
         operatives to pressure the league to denounce the ne la . James has publicly supported the Georgia boycott.

         People close to Manfred believe Abrams’ group and Sharpton also anted the league to support other issues,
         including voter drives and H.R. 1, the For the People Act — s eeping election reform that recently passed the
         House.

         "They anted us to do more than just a pre-game ceremony...Baseball ould have to be in the market for doing
         stuff involving voting rights," a senior MLB executive ith direct kno ledge of the matter tells Fox Ne s.

         Manfred decided the easiest ay to deal ith the matter as to leave Georgia, according to a source.

         After Manfred made the decision, he told the eight-member executive committee before making the
         announcement, hich surprised the 22 other teams. Manfred said the decision as made after discussions ith
         the MLB Players Association and its Players Alliance.

         GEORGIA VOTING LAW: READ FULL TEXT

         The game ill no be held in Colorado.

         In a statement to Fox Ne , Abrams spokesman Seth Bringman do nplayed her role in the entire matter. "In a
         single, 1-on-1 conversation ith an MLB senior advisor, she urged the league to keep the All-Star game in
         Georgia and to speak out against the la hen they do," Bringman said.

         Abrams rote on T itter last eek after the move as announced that she as "Disappointed @MLB ill
         move the All-Star Game, but proud of their stance on voting rights. GA GOP traded economic opportunity for
         suppression. On behalf of PoC targeted by #SB202 to lose votes + no ages, I urge events & productions to
         come & speak out or stay & fight. #gapol"

         She later released another statement. "Like many Georgians, I am disappointed that the MLB is moving its All-
         Star Game; ho ever, I commend the players, o ners and League Commissioner for speaking out," she rote.
         "As I have stated, I respect boycotts, although I don’t ant to see Georgia families hurt by lost events and jobs.
         Georgians targeted by voter suppression ill be hurt as opportunities go to other states."

         Representatives for James and Sharpton did not respond to requests for comment.

         Charles Gasparino joined FOX Business Net ork (FBN) in February 2010 as Senior Correspondent.


         https:// .foxne s.com/politics/stacey-abrams-urged-mlb-commissioner-move-all-star-game




2 of 3                                                                                                                       6/8/2021, 2:45 PM
Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 10 of 60




         Exhibit D
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 11 of 60




                       MAJOR LEAGUE BASEBALL
                         {Appendix 1, to Sports Facility Reports, Volume 21}
                                    Research completed as of July 15, 2020



Team: Arizona Diamondbacks
Principal Owner: Ken Kendrick
Year Established: 1998
Team Website
Twitter: @Dbacks

Most Recent Purchase Price ($/Mil): $238 (2004)
Current Value ($/Mil): $1.29 billion
Percent Change From Last Year: 0%

Stadium: Chase Field
Date Built: 1998
Facility Cost ($/Mil): $354
Percentage of Stadium Publicly Financed: 75%
Facility Financing: The Maricopa County Stadium District provided $238 million for the
construction through a 0.25% increase in county sales tax from April 1995 to November 1997. In
addition, the Stadium District issued $15 million in bonds that are being paid off with stadium-
generated revenue. The remainder was paid through private financing, including a naming-rights
deal worth $66 million over thirty years and the Diamondbacks’ investment of $85 million. In
2007, the Maricopa County Stadium District paid off the remaining balance of $15 million on its
portion of Chase Field. The payment erased the final debt for the stadium nineteen years earlier
than expected.
Facility Website
Twitter: @ChaseField


UPDATE: The Diamondbacks are focused on staying at Chase Field for the foreseeable future,
according to President Derrick Hall. A lawsuit with Maricopa County was settled in May 2018,
resulting in the team’s approval to begin looking elsewhere for a new home. However, the D-backs
© Copyright 2020, National Sports Law Institute of Marquette University Law School       Page 1
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 12 of 60




subsidized an artificial turf last year, replacing problematic grass and host a number of other
events. If the team were to leave early (the original contract required them to stay through 2028),
they would have to pay fines of between $5 and $25 million.

NAMING RIGHTS: On June 5, 1995, the Arizona Diamondbacks entered into a $66.4 million
naming-rights agreement with Bank One that extends over thirty years, expiring in 2028, and
averages a yearly payout of $2.2 million. In January 2004, Bank One Corporation and J.P. Morgan
Chase & Co. merged and announced they were phasing out the Bank One brand name. In 2005,
the name was changed from Bank One Ballpark to Chase Field.

Team: Atlanta Braves
Principal Owner: Terry McGuirk (Liberty Media)
Year Established: 1871
Team Website
Twitter: @Braves

Most Recent Purchase Price ($/Mil): $400 (2007)
Current Value ($/Mil): $1.8 billion
Percent Change From Last Year: +6%

Stadium: Truist Park
Date Built: 2017
Facility Cost ($/Mil): $672
Percentage of Stadium Publicly Financed: 58%
Facility Financing: The new stadium was constructed in a public/private partnership with a
project budget of $622 million. Cobb-Marietta Coliseum & Exhibit Hall Authority issued up to
$397 million in bonds for the project. The county raised $368 million through bonds, $14 million
from transportation taxes, and $10 million cash from businesses in the Cumberland Community
Improvement District. The Braves contributed the remaining money for the park.
Facility Website
Twitter: @TruistPark
UPDATE: SunTrust Park opened in 2017, and in December, 2019, there was a merger between
SunTrust and BB&T, creating Truist. The name change to Truist Park represents the continuation
of the naming-rights partnership that began when the park was built. Major re-branding is in place
for the 2021 season, but the Truist Park sign and colors are already visible to fans.

NAMING RIGHTS: In September 2014, it was announced that the Braves had signed a twenty-
five-year naming-rights deal with SunTrust Banks, now Truist, for the club's new ballpark in Cobb
County. The worth is in excess of $10 million per year, according to sources. The deal includes
activation that includes signage inside and outside the ballpark, a revival and expansion of the
SunTrust club previously at Turner Field, and some type of retail banking presence for Truist in
the large mixed-use development being constructed adjacent to the facility, among other assets.



© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 2
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 13 of 60




Team: Baltimore Orioles
Principal Owner: Peter Angelos
Year Established: 1901
Team Website
Twitter: @Orioles

Most Recent Purchase Price ($/Mil): $173 (1993)
Current Value ($/Mil): $1.4 billion
Percent Change From Last Year: +9%

Stadium: Oriole Park at Camden Yards
Date Built: 1992
Facility Cost ($/Mil): $110
Percentage of Stadium Publicly Financed: 96%
Facility Financing: The project was financed with $137 million in lease revenue bonds and $60
million in lease revenue notes issued by the Maryland Stadium Authority. Revenue generated by
special sports-themed lottery tickets is paying the debt. The remaining costs were covered with
cash that accumulated in the lottery fund that was established in 1988 to finance sports stadiums.
The team contributed $9 million for the construction of skyboxes. The Maryland Sports Authority
spent $1.5 million on improvements in 1998.
Facility Website
Twitter: N/A

UPDATE:
As reported by The Baltimore Sun, the team is in discussion with the Maryland Stadium
Authority regarding a new lease. Many upgrades could be done, including the scoreboard and the
concession stands. However, there are no immediate plans to renovate the stadium’s services.

NAMING RIGHTS: In September 2001, the Maryland Stadium Authority amended its lease with
the Orioles, giving the team the authority to enter into a naming rights agreement. However, as of
June 2010, the Orioles had not entered into a corporate naming rights agreement for their stadium.
There are no current plans to change the name.

Team: Boston Red Sox
Principal Owner: John Henry and Tom Werner
Year Established: 1901
Team Website
Twitter: @RedSox

Most Recent Purchase Price ($/Mil): $380 (2002)
Current Value ($/Mil): $3.3 billion
Percent Change From Last Year: +3%

© Copyright 2020, National Sports Law Institute of Marquette University Law School         Page 3
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 14 of 60




Stadium: Fenway Park
Date Built: 1912
Facility Cost ($/Mil): $650 thousand
Percentage of Stadium Publicly Financed: 0%
Facility Financing: The cost of constructing the stadium was funded entirely with private money.
The facility underwent a $285 million makeover that was publicly funded.
Facility Website
Twitter: @fenwaypark

UPDATE: This year, Fenway Park will have completed renovations on the bleachers in the
stadium, including other interior renovations such as concession stands and restrooms. The Red
Sox are also planning on developing a parcel of land behind the stadium to include a theater. The
renovations and extensions are awaiting city approval; the Red Sox are looking to begin
construction on the theater in 2021.

NAMING RIGHTS: Former Boston Globe Owner General Charles Henry bought the team for
his son, John Taylor, in 1904. After changing the name from the Pilgrims to the Red Sox in 1907,
Taylor announced plans to build a new ballpark in 1910. Taylor called the new ballpark Fenway
Park because of its location in the Fenway district of Boston. There are no current plans to change
the name.

Team: Chicago Cubs
Principal Owner: Ricketts family
Year Established: 1876
Team Website
Twitter: @Cubs

Most Recent Purchase Price ($/Mil): $700 (2009)
Current Value ($/Mil): $3.2 billion
Percent Change From Last Year: +6.89%

Stadium: Wrigley Field
Date Built: 1914
Facility Cost ($/Mil): $250 thousand
Percentage of Stadium Publicly Financed: 0%
Facility Financing: Restaurateur Charles H. Weeghman privately funded the entire cost of the
ballpark.
Facility Website
Twitter: N/A

UPDATE: Major renovations were done last year, premiering in 2019. Extensive additions were
made in terms of food and beverage options including plant-based products and more than 12 new
draft and packaged craft beers from Midwest breweries. An expanded partnership with Terlato
© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 4
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 15 of 60




Wines features options by the bottle in souvenir carafes and sampling options throughout the
season. The 1060 project was completed last year to cap off a $550 million renovation to overhaul
Friendly Confines. Some renovations remain unfinished. Remaining substantial work includes the
renovation of the press box and the completion of the last club space in the right-field corner—the
original, existing press box was constructed in 1989 and has not been renovated since.

NAMING RIGHTS: Originally known as Weeghman Park, Wrigley Field was built on grounds
once occupied by a seminary. The ballpark became known as Cubs Park in 1920 after the Wrigley
family bought the team. In 1926, the ballpark was named Wrigley Field after William Wrigley
Jr., the club's owner. Although experts in sports marketing believe the sale of naming rights will
prove necessary as a means of financing Wrigley renovations, the Ricketts family says it will not
sell the naming rights because of the strong history associated with the ballpark.

Team: Chicago White Sox
Principal Owner: Jerry Reinsdorf
Year Established: 1900
Team Website
Twitter: @whitesox

Most Recent Purchase Price ($/Mil): $20 (1981)
Current Value ($/Mil): $1.65 billion
Percent Change From Last Year: +3%

Stadium: Guaranteed Rate Field
Date Built: 1991
Facility Cost ($/Mil): $137
Percentage of Stadium Publicly Financed: 100%
Facility Financing: The Illinois Sports Facilities Authority issued $137 million in bonds for the
land and the construction of the new stadium. A two percent hotel tax levied on Chicago hotels
services the debt.
Facility Website
Twitter: N/A

UPDATE: Due to the Coronavirus pandemic and the shortened season, the White Sox have
renovated the field and dugouts. Two bullpens with two mounds and plates were installed on the
warning tracks in foul territories. Also, Goose Island Beer Co. and the Chicago White Sox have
partnered up to create the Sox Golden Ale, to be sold at Guaranteed Rate Field and at retailers
throughout the city.

NAMING RIGHTS: In August 2016, the White Sox struck a thirteen-year deal for about $25
million with Chicago based Guaranteed Rate. The deal will expire in 2029, and the average annual
payout is $1.9 million.



© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 5
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 16 of 60




Team: Cincinnati Reds
Principal Owner: Robert Castellini
Year Established: 1881
Team Website
Twitter: @Reds

Most Recent Purchase Price ($/Mil): $270 (2006)
Current Value ($/Mil): $1.075 billion
Percent Change From Last Year: +2%

Stadium: Great American Ball Park
Date Built: 2003
Facility Cost ($/Mil): $291
Percentage of Stadium Publicly Financed: 82%
Facility Financing: The Reds contributed $30 million toward construction of the stadium. Rent
will amount to $2.5 million annually for the thirty-year lease. However, because of the extra costs
of the project, the team expanded its lease with the facility to thirty-five years. The County will
pay most of the cost, using proceeds from the 0.5% sales tax increase that voters approved in 1996.
Facility Website
Twitter: N/A

UPDATE: In the 2020 season Great American Ball Park will be debuting its new Press Club,
featuring a premier vantage point from right behind home plate, one of the most highly-coveted
spots for fans. Tickets in the new club include food and beverages, as well as access to a private
locker for personal drinks for use during the game. Also debuting in 2020 is a new videoboard in
the outfield. The ballpark is the first MLB stadium to have all of its LED displays in high-dynamic-
range format, also known as HDR.

NAMING RIGHTS: The Cincinnati Reds and the Great American Insurance Company agreed to
a thirty-year, $75 million naming rights deal that expires in 2033. The average annual payout is
$2.5 million. Cooper Tires is now the sponsor of the two Party Decks down the first base line.
Laura's Lean Beef is sponsoring the decks located above the Reds bullpen in center field.

Team: Cleveland Indians
Principal Owner: Lawrence and Paul Dolan
Year Established: 1901
Team Website
Twitter: @Indians

Most Recent Purchase Price ($/Mil): $323 (2000)
Current Value ($/Mil): $1.15 billion
Percent Change From Last Year: 0%
© Copyright 2020, National Sports Law Institute of Marquette University Law School           Page 6
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 17 of 60




Stadium: Progressive Field
Date Built: 1994
Facility Cost ($/Mil): $175
Percentage of Stadium Publicly Financed: 88%
Facility Financing: The stadium was built as part of a city sports complex that was funded both
publicly and privately. The Gateway Economic Development Corp. issued $177 million in bonds
backed by voter-approved countywide sin taxes on alcohol ($3/gallon on liquor, 16 cents/gallon
on beer) and cigarettes ($0.045/pack) for fifteen years. It also issued $31 million in stadium
revenue bonds. The Gateway Economic Development Corp. received about $20 million upfront
from early seat sales.
Facility Website
Twitter: N/A

UPDATE: Plans for 2020 and beyond include a “re-imaging” of the stadium and the ballpark
experience. The team’s lease ends in 2023, and any renovations will be done in hopes of extending
that lease. The current lease between Gateway Sports and Entertainment Complex and the Indians
require tax-paid dollars to cover renovations over $500,000, which includes new roofs, lights, and
scoreboards. Nothing official has been announced yet, as many renovations were done in
preperations for the 2019 MLB All-Star Game.

NAMING RIGHTS: When former owner Richard Jacobs bought the naming rights to the
ballpark, which opened in 1994, he bought the naming rights for $13.9 million for twenty years
(expiring in 2014). However, when Jacobs sold the Indians to Larry Dolan in 2000, Jacobs only
retained naming rights through the 2006 season as part of the deal. The team had conversations
with Jacobs about extending the deal due to Jacobs’ expressed interest in keeping his family's name
on the ballpark. The name of the ballpark remained Jacobs Field through the 2007 season.
However, the stadium was renamed Progressive Field in 2008, when Progressive Corp. gained
naming rights for $57.6 million. The Ohio-based insurance company entered into a sixteen-year
naming-rights deal for approximately $3.6 million per year until 2023. This agreement also made
the company the official auto insurer of the ball club. In 2017, the Indians announced that the
Cleveland Clinic would be the presenting sponsor of Indians.com and the Indians Radio Network
and will also partner up with four Cleveland Indians Community Impact programs.

Team: Colorado Rockies
Principal Owners: Charles and Richard Monfort
Year Established: 1991 (First Game - 1993)
Team Website
Twitter: @Rockies

Most Recent Purchase Price ($/Mil): $95 (1992)
Current Value ($/Mil): $1.275 billion
Percent Change From Last Year: +4%

© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 7
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 18 of 60




Stadium: Coors Field
Date Built: 1995
Facility Cost ($/Mil): $215
Percentage of Stadium Publicly Financed: 75%
Facility Financing: The legislature created the Denver Metropolitan Major League Baseball
Stadium District in the six counties surrounding Denver. The District issued bonds and levied a
one-tenth of 1% sales tax within the six-county area to fund the stadium. The tax will remain in
place until the bonds are paid off in about ten years. The Rockies contributed $53 million.
Facility Website
Twitter: N/A

UPDATE: A surface parking area outside of the ballpark is being considered for a mixed-use
development, including condos, hotels, dining, office, and retail space. There are many steps
remaining in the ongoing planning process, including financing. The planning will require
approval from the Denver City Council and around $32 million in new infrastructure. The area
targeted for this new development is owned by the Denver Metropolitan Major League Baseball
Stadium District, leased by the Rockies in a 99-year agreement, worth $125 million. That is in
addition to a lease extension with Coors Field through the 2047 season.

NAMING RIGHTS: Coors Brewing Company (now MillerCoors) purchased the naming rights
to the stadium prior to its completion in 1995. Coors Brewing reportedly paid a one-time $15
million lump sum for indefinite naming rights.

Team: Detroit Tigers
Principal Owner: Ilitch Family
Year Established: 1901
Team Website
Twitter: @tigers

Most Recent Purchase Price ($/Mil): $82 (1992)
Current Value ($/Mil): $1.25 billion
Percent Change From Last Year: 0%

Stadium: Comerica Park
Date Built: 2000
Facility Cost ($/Mil): $300
Percentage of Stadium Publicly Financed: 38%
Facility Financing: Public financing paid for $115 million of the ballpark's cost through a 2% car
rental tax, a 1% hotel tax, and money from Indian casino revenue. Tiger’s owner Mike Ilitch paid
the remaining $185 million.
Facility Website
Twitter: @ComericaPark

© Copyright 2020, National Sports Law Institute of Marquette University Law School         Page 8
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 19 of 60




UPDATE: Major updates to the park are still being discussed for down the road, hinted at by
President Chris Ilitch. It is believed that they may tie renovations into the downtown Detroit
developments, including the Pistons’ arena, Little Caesars Arena.

NAMING RIGHTS: Comerica Bank, a financial services company, purchased the naming rights
for Comerica Park on December 21, 1998. Comerica will pay $66 million over thirty years. The
average annual payout is $2.2 million, and the deal expires in 2030.



Team: Houston Astros
Principal Owner: Jim Crane
Year Established: 1962
Team Website
Twitter: @astros

Most Recent Purchase Price ($/Mil): $465 (2011)
Current Value ($/Mil): $1.85 billion
Percent Change From Last Year: +4%

Stadium: Minute Maid Park
Date Built: 2000
Facility Cost ($/Mil): $252
Percentage of Stadium Publicly Financed: 68%
Facility Financing: Public financing of $180 million came from a 2% hotel tax and a 5% car
rental tax. The Houston Sports Facility Partnership provided a $35 million interest-free loan with
no repayment due until ten years of ballpark operations occurred. Astros owners contributed $52
million. The project was completed under budget, as only $248.2 million of $250 million in public
money allotted for the project was used.
Facility Website
Twitter: N/A

UPDATE: The Astros and Minute Maid Park went under several renovations in the last year. The
$25 million renovations include a club area exclusively for season ticket holders, and a staircase
and dining and bars in right field. These renovations removed some seating for fans, but added
standing room space, minimizing ticket losses. The Astros have announced more upgrades in the
coming years, after the Astros signed a lease extension in 2018 that runs through 2050, leading to
many ballpark renovations.

NAMING RIGHTS: On June 5, 2002, the Houston Astros agreed to a twenty-eight-year deal
with Minute Maid, a division of Coca-Cola, worth $178 million. The Astros had to pay Enron
$2.1 million to opt out of a thirty-year, $100 million agreement signed in 2000. The deal expands
a long-term relationship with Minute Maid and Coca-Cola, who signed the deal in an effort to

© Copyright 2020, National Sports Law Institute of Marquette University Law School         Page 9
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 20 of 60




compete with rival Tropicana, owned by PepsiCo. Tropicana currently owns the naming rights for
the Tampa Bay Rays' stadium in Florida.

Team: Kansas City Royals
Principal Owner: John Sherman
Year Established: 1969
Team Website
Twitter: @Royals

Most Recent Purchase Price ($/Mil): $1 billion (2019)
Current Value ($/Mil): $1.025 billion
Percent Change From Last Year: 0%

Stadium: Kauffman Stadium
Date Built: 1973
Facility Cost ($/Mil): $70
Percentage of Stadium Publicly Financed: 100%
Facility Financing: The stadium was financed through a $43 million county bond issue. Half of
the bond money ($21.5 million) was used to fund the neighboring Arrowhead Stadium (NFL
Kansas City Chiefs). The $256 million renovation of Kauffman Stadium was financed by a three
eighth percent increase in the county sales tax.
Facility Website
Twitter: N/A

UPDATE: Upon the acquisition of the Royals, Sherman acknowledged a desire to move the team
to a new stadium in downtown Kansas City, costing around $800 million or more. No plans are in
place as of the 2020 season, but Sherman has reported he is open to ideas to new locations and
possible funding.

NAMING RIGHTS: On July 2, 1993, Royals Stadium was renamed in honor of former owner
Ewing M. Kauffman, who passed away on August 1, 1993. Kauffman, a self-made millionaire
and beloved member of the Kansas City community, purchased the Royals as an expansion team
in 1968 with the commitment of making the Royals a competitive team.




© Copyright 2020, National Sports Law Institute of Marquette University Law School    Page 10
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 21 of 60




Team: Los Angeles Angels of Anaheim
Principal Owner: Arturo Moreno
Year Established: 1961
Team Website
Twitter: @Angels

Most Recent Purchase Price ($/Mil): $183.5 (2003)
Current Value ($/Mil): $1.975 billion
Percent Change From Last Year: +4%

Stadium: Angel Stadium of Anaheim
Date Built: 1998
Facility Cost ($/Mil): $117
Percentage of Stadium Publicly Financed: 100%
Facility Financing: In April 1998, Disney completed a $117 million renovation. Disney
contributed $87 million toward the project, while the City of Anaheim contributed $30 million
through the retention of $10 million in external stadium advertising and $20 million in hotel taxes
and reserve funds.
Facility Website
Twitter: @angelstadium

UPDATE: Experts say to keep eyes focused on the Angels and talks of big changes for the future.
The team first opted out of their lease and then decided to renew for 2020. Due diligence is being
conducted by the city of Anaheim and the Angels that may end in a long-term facility solution of
a renovation or new stadium. A development group led by Moreno is working with the Angels and
the city of Anaheim to map out a plan to redevelop the property, while the Angels remain in
Anaheim through at least 2050. Officials in Long Beach have their eye on gaining the team as well
with a waterfront stadium.

In addition to the possibility of a new stadium altogether, Moreno and his investment group (SRB
Management Co.) proposed buying the ballpark site and developing around the area. Their plans
include a new built-from-scratch neighborhood, converting parking lots and structures into an
entertainment district. The development will begin upon closing of the property to SRB, which is
expected in 2023. According to the management group, the economic impact will be monumental;
over 45,000 jobs added and a $7 billion impact locally.

NAMING RIGHTS: In early 2004, Edison International exercised its option to terminate its
twenty-year, $50 million naming rights agreement with the Anaheim Angels. Beginning with the
2004 season, the ballpark changed its name from Edison International Field of Anaheim to Angel
Stadium of Anaheim. No decision on reselling the naming rights has been made.




© Copyright 2020, National Sports Law Institute of Marquette University Law School         Page 11
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 22 of 60




Team: Los Angeles Dodgers
Principal Owner: Guggenheim Baseball Management LLC
Year Established: 1883
Team Website
Twitter: @Dodgers

Most Recent Purchase Price ($/Mil): $2 billion (2012)
Current Value ($/Mil): $3.4 billion
Percent Change From Last Year: +3%

Stadium: Dodger Stadium
Date Built: 1962
Facility Cost ($/Mil): $18
Percentage of Stadium Publicly Financed: 0%
Facility Financing: The stadium was privately funded by then owner, Walter O'Malley.
Facility Website
Twitter: N/A

UPDATE: For the 2020 season, Dodger Stadium added new concession areas featuring benches
and seating areas along with a few kids playing areas. On the outside of the stadium, a new $100
million centerfield plaza was added, including a new entrance, several food and beverage area, as
well as space for live entertainment. A statue of Jackie Robinson was moved from the left-field
reserve plaza to the new plaza, to be on prominent display.

Also added to the stadium were new elevators and bridges, a new sound system, and a new Sandy
Koufax Statue. Many renovations were made in hopes of hosting the 2020 All-Star Game,
however, that game has been canceled due to the Coronavirus pandemic.

NAMING RIGHTS: There is no current naming rights deal in place for Dodger Stadium.

Team: Miami Marlins
Principal Owner: Bruce Sherman
Year Established: 1991 (First Game - 1993)
Team Website
Twitter: @Marlins

Most Recent Purchase Price ($/Mil): $1.2 billion (2017)
Current Value ($/Mil): $980
Percent Change From Last Year: -2%

Stadium: Marlins Park
Date Built: 2012
© Copyright 2020, National Sports Law Institute of Marquette University Law School       Page 12
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 23 of 60




Facility Cost ($/Mil): $634
Percentage of Stadium Publicly Financed: 80.3%
Facility Financing: Miami-Dade County is responsible for a large percentage of the facility
financing, contributing $376.3 million from tourist-related taxes, bond money, and road and utility
repairs. The City of Miami agreed to pay $132.5 million in addition to covering the cost of land
and demolition. The Marlins covered $155 million, plus any cost overruns, in addition to
purchasing $100 million worth of parking from the City of Miami.
Facility Website
Twitter: @MarlinsPark

UPDATE: In 2020, the Marlins will be playing on a new turf in their home stadium. Changes to
the turf will reduce environmental impact in terms of the irrigation of the field and the climatizing
of the building. Due to the switch from natural grass to turf, the stadium has been able to host more
entertainment events, including the Super Bowl Opening night on January 27th. Changes to the
field also include moving in the outfield fences. Center field changed from 407 feet to 400 feet,
bringing right-center from 399 feet to 387 feet. A sculpture that was removed from the outfield
last season was placed outside the park, making the art on display for more to enjoy, including tour
busses driving around the area.

NAMING RIGHTS: The Marlins do not currently have a contract in place for naming rights of
Marlins Park. Marlins President David Samson said in January 2012 that the Marlins were seeking
a naming rights partner, and until a deal is finalized, the facility will be known as Marlins Park.

Team: Milwaukee Brewers
Principal Owner: Mark Attanasio
Year Established: 1969
Team Website
Twitter: @Brewers

Most Recent Purchase Price ($/Mil): $223 (2005)
Current Value ($/Mil): $1.2 billion
Percent Change From Last Year: +2%

Stadium: Miller Park
Date Built: 2001
Facility Cost ($/Mil): $400
Percentage of Stadium Publicly Financed: 77.5%
Facility Financing: The Brewers contributed $90 million for the stadium, while the public
contributed $310 million through a five-county 0.10% sales tax increase. The $72 million
infrastructure costs were split as follows: $18 million from the City, $18 million from Milwaukee
County, and $36 million from the State.
Facility Website
Twitter: @millerpark

© Copyright 2020, National Sports Law Institute of Marquette University Law School           Page 13
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 24 of 60




UPDATE: In 2020, Miller Park will debut Miller Lite Landing, a space that offers an additional
three rows of seating with tables, a viewing deck, and flat screen tv’s. There is also a seven-foot
logo made of Miller Lite cans. The area known formally as the Miller Lite Deck is rebranded as
the Leinie Lodge, while a Terrapin Beer Company bar is debuting as well. Changes to the ballpark
and its name are possible with a new naming rights agreement with American Family Insurance
that will begin in 2021.

NAMING RIGHTS: Miller Brewing Company purchased the naming rights to Miller Park for
$41.2 million over twenty years. The deal has an average annual payout of $2.1 million and expires
in 2020. American Family Insurance has acquired the naming rights when the agreement with
Miller Brewing Company ends in 2020. The 15-year agreement will begin in the 2021 season. The
stadium will now be named American Family Field.

Team: Minnesota Twins
Principal Owner: James Pohlad
Year Established: 1961
Team Website
Twitter: @Twins

Most Recent Purchase Price ($/Mil): $44 (1984)
Current Value ($/Mil): $1.3 billion
Percent Change From Last Year: +8%

Stadium: Target Field
Date Built: 2010
Estimated Facility Cost ($/Mil): $555 (includes site acquisition and infrastructure)
Percentage of Stadium Publicly Financed: 64%
Facility Financing: The Twins contributed $152.4 million. Hennepin County contributed $350
million raised from bonds that will be financed through a 0.15% sales tax increase. The Twins
themselves contributed $195 million. The remaining $10 million was split amongst Target
Corporation, Minnesota Department of Transportation, and the Minnesota Ballpark Authority.
Facility Website
Twitter: N/A

UPDATE: For the 2020 season, the Twins extended the netting along the foul ball lines. The team
adopted state-of-the-art netting, featuring knotless design and green coloring, blending in with the
green field behind it. Also, renovations will be going into place in the next year to prepare for the
2021 NHL Winter Classic, hosting the Minnesota Wild and another team TBA.

NAMING RIGHTS: The Twins and Target Corp. reached a twenty-five-year marketing deal that
includes the naming rights to the new ballpark. The deal is believed to cost $5–$8 million annually.


© Copyright 2020, National Sports Law Institute of Marquette University Law School           Page 14
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 25 of 60




Target also holds the naming rights to the Target Center, home of the Minnesota Timberwolves.
This is the first time that one company has had dual facility naming rights in a single city.



Team: New York Mets
Principal Owner: Fred and Jeff Wilpon, Saul Katz
Year Established: 1962
Team Website
Twitter: @Mets

Most Recent Purchase Price ($/Mil): $391 (2002)
Current Value ($/Mil): $2.4 billion
Percent Change From Last Year: +4%

Stadium: Citi Field
Date Built: 2009
Facility Cost ($/Mil): $800
Percentage of Stadium Publicly Financed: 20.55% (not including savings gained through use of
tax-exempt bonds)
Facility Financing: The Mets were responsible for Citi Field’s construction costs. The Mets
initially contributed $613 million from tax-exempt municipal bonds to pay for the construction,
with another $82.3 million in tax-exempt bonds needed to complete construction. The use of tax-
exempt bonds saved the Mets an estimated $513 million. An additional $89.7 million came from
the City of New York, and $74.7 million came from the State of New York to cover infrastructure
improvements, site preparation, installation of pilings, and mass transit improvements.
Facility Website
Twitter: @citifield

UPDATE: The Mets have added a self-checkout kiosk to Citi Field, using biometric tools to
facilitate quick sales. This walk thru bar allows fans to select foods and beverages, and being on
their way in seconds. With the ongoing pandemic, the Mets are also using cardboard cutouts of
fans at Citi Field, to make players feel like they are not playing in an empty stadium.

NAMING RIGHTS: The Mets and Citigroup reached a twenty-year, $400 million naming rights
and multifaceted strategic marking and business partnership. The annual payout is $20 million.
The naming rights agreement has been under intense scrutiny in light of the $45 billion in
government bailout money Citigroup took in 2008 and 2009. There was a failed attempt by a few
members of Congress to dissolve the naming-rights agreement between the Mets and Citigroup.




© Copyright 2020, National Sports Law Institute of Marquette University Law School        Page 15
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 26 of 60




Team: New York Yankees
Principal Owner: Steinbrenner Family
Year Established: 1903
Team Website
Twitter: @Yankees

Most Recent Purchase Price ($/Mil): $8.8 (1973)
Current Value ($/Mil): $5 billion
Percent Change From Last Year: +9%

Stadium: Yankee Stadium
Date Built: 2009
Facility Cost ($/Mil): $1.6 billion
Percentage of Stadium Publicly Financed: 32%
Facility Financing: The Yankees contributed approximately $1.1 billion. The public contributed
$480 million for parking facilities, park land, infrastructure improvements, and transportation
improvements. The use of tax-exempt bonds will save the Yankees an estimated $786 million
over forty years.
Facility Website
Twitter: @yankeestadium

UPDATE: With Coronavirus limiting the number of fans in the stands at MLB stadiums this year,
Yankee Stadium is making efforts to give the season a more normal feel audibly. The Yankees are
considering using crowd noise for the season, giving players a “sold out” feeling.

NAMING RIGHTS: The Yankees own the naming rights to the new Yankee Stadium and do not
have any current plans to seek a corporate sponsor for the ballpark. The Yankees join the Cubs,
Dodgers, Red Sox, and Royals in electing to not sign a naming rights deal and instead opt for
corporate sponsorship of specific sections of the ballpark, such as club levels, restaurants, and
viewing areas.

Team: Oakland Athletics
Principal Owner: John Fisher
Year Established: 1901
Team Website
Twitter: @Athletics

Most Recent Purchase Price ($/Mil): $180 (2005)
Current Value ($/Mil): $1.1 billion
Percent Change From Last Year: 0%

Stadium: RingCentral Coliseum

© Copyright 2020, National Sports Law Institute of Marquette University Law School       Page 16
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 27 of 60




Date Built: 1966
Facility Cost ($/Mil): $25.5
Percentage of Stadium Publicly Financed: 100%
Facility Financing: The cost of constructing the stadium was underwritten through a city bond
issue. A $200 million renovation was completed in 1996.
Facility Website
Twitter: @RingCentralColli

UPDATE: Following the 2019 season, the Alameda County Board of Supervisors planned a sale
of its half interest in the Coliseum site to the A’s ownership for $85 million. The A’s are proposing
a large scale redevelopment of the Coliseum complex in the future, including a potential new ball
park at the waterfront Howard Terminal site.

NAMING RIGHTS: In 2016, Overstock.com opted to drop out of the naming rights lease.
Overstock had one more year in the lease. The naming rights for the Oakland Coliseum are now
for sale for any company interested in buying the naming rights. The stadium was called the
Coliseum until a new company bought the naming rights. On May 14, 2019, RingCentral placed a
bid for a $1 million per year payment for the naming rights for three years. RingCentral gained
approval from the Oakland-Alameda County Coliseum Authority on May 31, 2019. The facility
will be renamed RingCentral Coliseum.

Team: Philadelphia Phillies
Principal Owners: John Middleton, Buck Family
Year Established: 1883
Team Website
Twitter: @Phillies

Most Recent Purchase Price ($/Mil): $30 (1981)
Current Value ($/Mil): $2 billion
Percent Change From Last Year: +8%

Stadium: Citizens Bank Park
Date Built: 2004
Facility Cost ($/Mil): $458
Percentage of Stadium Publicly Financed: 50%
Facility Financing: Approximately half of the financing for Citizens Bank Park came from a
combination of city and state funds. The State contributed a total of $170 million in grants to the
Phillies and Eagles (NFL) for their new stadiums. The City of Philadelphia contributed $304
million total toward the construction of the two stadiums. This money is being collected through
a two percent car rental tax. It is unclear how the city and state monies were divided between the
two facilities.
Facility Website
Twitter: N/A

© Copyright 2020, National Sports Law Institute of Marquette University Law School           Page 17
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 28 of 60




UPDATE: New this season at Citizen’s Bank Park is a wide array of craft beers from local
breweries. Sly Fox, one of the premier craft brewers in the Mid-Atlantic, brings three new beers
from its selection to be added to the concession beer list. However, Yuengling has become the
official lager of the Phillies, as the brewery and team announce a multiyear partnership. Also,
following the 2019 season, the Phillies extended netting to better protect fans.

NAMING RIGHTS: On June 17, 2003, the Phillies entered into a naming rights agreement for
its new stadium, Citizens Bank Park. The deal totals $95 million. Citizens Bank is paying $57.5
million over twenty-five years, or $2.3 million annually, to put its name on entrances, scoreboards,
concourses, parking lot banners, and behind home plate. Citizens Bank is also paying the Phillies
an additional $37.5 million for advertising during Phillies radio and television broadcasts.



Team: Pittsburgh Pirates
Principal Owner: Nutting Family
Year Established: 1887
Team Website
Twitter: @Pirates

Most Recent Purchase Price ($/Mil): $92 (1996)
Current Value ($/Mil): $1.26 billion
Percent Change From Last Year: -1%

Stadium: PNC Park
Date Built: 2001
Facility Cost ($/Mil): $237
Percentage of Stadium Publicly Financed: 70%
Facility Financing: The Pirates contributed $40 million to the project. The remaining amount
came from the State, County, and City as part of an $809 million sports facilities/convention center
financing proposal that included Heinz Field for the Steelers (NFL).
Facility Website
Twitter: @PNCParkEvents

UPDATE: This past offseason, PNC Park received new seats in some sections. New chair backs
were also installed, the first renovations to the seats since the 2001 opening of PNC Park.

NAMING RIGHTS: In August 1998, PNC Bank agreed to a twenty-year, $40 million deal for
the naming rights to PNC Park. The deal ends in 2020 and averages an annual payout of $2 million.
PNC Bank and the Pirates have been unable to reach a new deal toward a long-term extension.




© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 18
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 29 of 60




Team: San Diego Padres
Principal Owner: Ron Fowler, Peter Seidler
Year Established: 1969
Team Website
Twitter: @Padres

Most Recent Purchase Price ($/Mil): $600 (2012)
Current Value ($/Mil): $1.45 billion
Percent Change From Last Year: +7%

Stadium: PETCO Park
Date Built: 2004
Facility Cost ($/Mil): $456.8
Percentage of Stadium Publicly Financed: 66%
Facility Financing: The Padres contributed $153 million toward the construction of PETCO Park.
The City contributed the remaining $303.8 million needed for the stadium. This money was raised
through hotel taxes, $57.8 million from downtown development, $21 million from the Port of San
Diego, and $225 million from municipal bonds. An additional $171.8 million was required for
land acquisition and infrastructure.
Facility Website
Twitter: @PetcoPark

UPDATE: Many renovations were made for the 2018 season, but a few updates were left to be
made to the facility for the new season.The Padres are pitching a residential and corporate project
in the Tailgate Park next to Petco Park, costing nearly $1 billion.

NAMING RIGHTS: In January 2004, the San Diego Padres agreed to a twenty-two-year, $60
million naming-rights deal with San Diego-based PETCO. The annual payout through 2026 is $2.7
million.

Team: San Francisco Giants
Principal Owner: Charles Johnson
Year Established: 1883
Team Website
Twitter: @SFGiants

Most Recent Purchase Price ($/Mil): $100 (1993)
Current Value ($/Mil): $3.1 billion
Percent Change From Last Year: +3%

Stadium: Oracle Park
Date Built: 2000

© Copyright 2020, National Sports Law Institute of Marquette University Law School         Page 19
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 30 of 60




Facility Cost ($/Mil): $357
Percentage of Stadium Publicly Financed: 0%
Facility Financing: The stadium was financed using $172 million from a naming-rights deal and
other sponsorships, a $170 million loan secured by the Giants, and $15 million in tax increment
financing by the city’s redevelopment agency. Selling concession rights and charter seats helped
obtain additional financing.
Facility Website
Twitter: @OracleParkSF

UPDATE: In 2019, the Giants installed a new videoboard that is three times the size of the
previous with a 4K display that offers twice the resolution. This marked the beginning of a $10
million project and a five-year capital improvement plan to be completed by 2024. The field itself
is shrinking as the team is moving their bullpen from foul territory to behind the stadium’s outfield
wall. This will create terraces, allowing for new bleachers to be built. The stadium is building gates
into the new outfield to allow pitchers to enter and exit the bullpen. Additionally, like other
stadiums, netting is being extended from behind home plate all the way to the foul poles.

NAMING RIGHTS: Pacific Telesis purchased the naming rights to Pac Bell Park in 2000. The
agreement extends over twenty-four years, paying the Giants $50 million at an average of $2.1
million annually. In December 2002, San Antonio based SBC Communications decided to retire
its Pacific Bell trade names. Pacific Bell Park became SBC Park on January 1, 2004. Prior to the
2006 season, the name of the stadium was changed from SBC Park to AT&T Park. The change
was the result of SBC Communications, Inc. purchasing AT&T and adopting the name AT&T,
Inc. On January 9, 2019, AT&T gave the Giants an option of ending the naming contract one year
early if the team were able to find a new partner quickly. Oracle Corporation rapidly made an
agreement with the team. On January 10, temporary Oracle Park banners were installed to replace
all AT&T Park signs.


Team: Seattle Mariners
Principal Owner: John Stanton, Chris Larson
Year Established: 1977
Team Website
Twitter: @Mariners

Most Recent Purchase Price ($/Mil): $1.2 billion (2016) includes a 90% interest in the team.
Nintendo of America will keep 10% interest in the team.
Current Value ($/Mil): $1.6 billion
Percent Change From Last Year: +2%

Stadium: T-Mobile Park
Date Built: 1999
Facility Cost ($/Mil): $517
Percentage of Stadium Publicly Financed: 72%
© Copyright 2020, National Sports Law Institute of Marquette University Law School            Page 20
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 31 of 60




Facility Financing: The Mariners contributed $145 million, including $100 million in cost
overruns toward the financing of the stadium. The public's share was capped at $372 million.
Washington State’s contribution was comprised of a 0.017% sales tax credit, proceeds from the
sale of sports lottery scratch games ($3 million/year guaranteed), and proceeds from the sale of
commemorative ballpark license plates. King County contributed funds via a 0.5% sales tax on
food and beverages in King County restaurants, taverns, and bars, a 2% sales tax on rental car rates
in King County, and a 5% admission tax on events at the new ballpark.
Facility Website
Twitter: @TMobilePark

UPDATE: A 10-year plan has started as the Mariners are investing $29.8 million in upgrades in
just 2020, a plan that includes over $280 million overall. The 10-year plan includes on-going
replacement of roof wheels, painting, plumbing and other basic infrastructure. Also, replacement
of the ballpark’s speaker system and ADA fan improvements cap off the infrastructure
improvements.

NAMING RIGHTS: Safeco, an insurance company, bought the naming rights to Safeco Field in
June 1998. The deal extends until 2019, paying an average of $2 million annually for a total of
$40 million. In May 2008, Liberty Mutual acquired Safeco Corp., but Safeco Field’s name did
not change to reflect the new ownership. The agreement with Safeco ended after the company
declined to extend the agreement beyond the 2018 season. T-Mobile purchased the naming rights
on December 19, 2018, and the name of the facility changed to T-Mobile Park on January 1, 2019.

Team: St. Louis Cardinals
Principal Owner: William DeWitt Jr.
Year Established: 1882
Team Website
Twitter: @Cardinals

Most Recent Purchase Price ($/Mil): $150 (1995)
Current Value ($/Mil): $2.2 billion
Percent Change From Last Year: +5%

Stadium: Busch Stadium
Date Built: 2006
Facility Cost ($/Mil): $365
Percentage of Stadium Publicly Financed: 12%
Facility Financing: The ballpark was primarily privately financed—$90.1 million from the
Cardinals, $9.2 million in interest earned on the construction fund, and $200.5 million in bonds to
be paid over a twenty-two-year period ($15.9 million per year) by the team. Public financing came
from St. Louis County contributing $45 million through a long-term loan.
Facility Website
Twitter: N/A

© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 21
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 32 of 60




UPDATE: For 2020, the Cardinals made notable renovations to Busch Stadium, overhauling 21
Party Suites along the right field line in a multi-million dollar project. Each suite was inspired by
the Premium Party suites, introduced in 2019. They all include full service bars and personal
bartenders, accommodating groups of 32 or more people.

NAMING RIGHTS: The St. Louis Cardinals entered into a twenty-year naming-rights deal that
runs through the 2025 season with Anheuser-Busch to keep the same name as its previous stadium.
Terms of the deal were not released.




Team: Tampa Bay Rays
Principal Owner: Stuart Sternberg
Year Established: 1995 (First Game - 1998)
Team Website
Twitter: @RaysBaseball

Most Recent Purchase Price ($/Mil): $200 (2004)
Current Value ($/Mil): $1.05 billion
Percent Change From Last Year: +4%

Stadium: Tropicana Field
Date Built: 1990
Facility Cost ($/Mil): $138
Percentage of Stadium Publicly Financed: 100%
Facility Financing: The City of St. Petersburg issued general obligation bonds to fund
construction. The bond debt is being partially serviced through a 1% increase in the countywide
bed tax. A tourist development commission issued additional bonds of $62 million to renovate the
stadium. The debt is serviced by a combination of bed tax revenues, stadium revenues, and city
general fund monies. In addition, the team qualified for the state rebate program designed to attract
new teams to Florida. A $85 million renovation project was completed in 1998, $14 million of
which was funded by the Rays.
Facility Website
Twitter: N/A

UPDATE: The Rays expressed desires to explore a possible split-season between Tampa Bay
and Montreal, but the team threatened to block future development on the Tropicana Field site as
long as the current contract holds them to. The team received permission from the MLB to
negotiate a deal with Tampa and Montreal. However, all of the plans have been halted for the 2020
season due to the Coronavirus pandemic and the shortened MLB season. The current Tropicana
Field lease calls for the team to play all its home games there and prohibits the team from playing
home games anywhere else.

© Copyright 2020, National Sports Law Institute of Marquette University Law School           Page 22
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 33 of 60




NAMING RIGHTS: Tropicana Products, Inc., owned by PepsiCo, purchased the naming rights
to the field in 1996 for $30 million, expiring in 2026. The deal nets the Rays roughly $1 million
per season.

Team: Texas Rangers
Principal Owners: Rangers Baseball Express (Ray Davis and Bob Simpson Co-Chairman)
Year Established: 1961
Team Website
Twitter: @Rangers

Most Recent Purchase Price ($/Mil): $593 (2010)
Current Value ($/Mil): $1.75 billion
Percent Change From Last Year: +6%

Stadium: Globe Life Field in Arlington
Date Built: 2020
Facility Cost ($/Mil): $1,200
Percentage of Stadium Publicly Financed: 71%
Facility Financing: Up to half of the over $1 billion cost of the stadium was covered by Arlington
citizens and voters. SunTrust Banks also contributed $600 million worth of financing for the
stadium, in addition to their financing of the Atlanta Braves and Falcons’ stadium. Arlington
officials refinanced $189.7 million in bonds that were issued by the city several years ago in order
to pay for AT&T Stadium, and also issued new bonds to contribute to the new baseball field. The
city is paying for its share of the stadium with a half-cent sales tax, 2% hotel occupancy tax, and
5% car rental tax.
Facility Website
Twitter: @RangersInfo

UPDATE: The 2020 season was to mark the first in the newly renovated Globe Life Field for the
Rangers. Construction began in 2016 and finished amongst the Coronavirus pandemic in the spring
of 2020. The field is made of artificial turf, and the roof is retractable. The Rangers cited that the
reason for many vacancies in previous seasons being the weather, so they proposed a rough to limit
the amount of weather caused absences. A new shopping mall and hotel are planned to be built
along with the new stadium, creating a small entertainment district. The field will also be used for
football and soccer games.

NAMING RIGHTS: The naming rights to the new stadium was to continue in Globe Life’s
possession, with a slight change from Globe Life Park to Globe Life Field. Globe Life signed a
25-year contract, worth $11 million annually, running through 2048. An old contract with Globe
Life was canceled with four years remaining, in preparation for the new lease. Globe Life will also
have its logo on top of the retractable roof, at all gate entrances, and part of the main outfield video
board.


© Copyright 2020, National Sports Law Institute of Marquette University Law School              Page 23
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 34 of 60




Team: Toronto Blue Jays
Principal Owner: Rogers Communications, Inc.
Year Established: 1976 (First Game - 1977)
Team Website
Twitter: @BlueJays

Most Recent Purchase Price ($/Mil): $137 (2000)
Current Value ($/Mil): $1.625 billion
Percent Change From Last Year: +8%

Stadium: Rogers Centre
Date Built: 1989
Facility Cost ($/Mil): $570 (Canadian)
Percentage of Stadium Publicly Financed: 63%
Facility Financing: The local government paid $360 million, thirty corporations contributed $150
million, and the final $60 million came from luxury seat fees.
Facility Website
Twitter: @RogersCentre

UPDATE: Rumors have stirred about the possibility of a significant upgrade to Rogers Centre in
the future, rather than the team moving to a new location. Toronto city officials are in preliminary
talks with team ownership and Rogers Communication about that future.

NAMING RIGHTS: In November 2004, owner of the Toronto Blue Jays, Rogers
Communications, purchased the Sky Dome from Sportsco International for $25 million and
renamed it Rogers Centre.

Team: Washington Nationals
Principal Owner: Lerner Family
Year Established: 1969
Team Website
Twitter: @Nationals

Most Recent Purchase Price ($/Mil): $450 (2006)
Current Value ($/Mil): $1.9 billion
Percent Change From Last Year: +9%

Stadium: Nationals Park
Date Built: 2008
Facility Cost ($/Mil): $611
Percentage of Stadium Publicly Financed: 100%


© Copyright 2020, National Sports Law Institute of Marquette University Law School          Page 24
        Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 35 of 60




Facility Financing: The City of Washington, D.C. agreed to pay up to $610.8 million to finance
the stadium with money generated by issuing bonds. Revenue to pay the debt is coming from in-
stadium taxes on tickets, concessions, and merchandise (estimated at $11-$14 million annually), a
new tax on businesses with gross receipts of $3 million or more (estimated at $21-$24 million
annually), and $5.5 million in annual rent payments over a thirty-year lease term from the baseball
team's owner. The Nationals are responsible for any cost overruns.
Facility Website
Twitter: N/A

UPDATE: After the Nationals’ 2019 World Series victory, Nationals Park is developing an
entertainment district around the stadium, a similar move to many other stadiums in the MLB. The
35,000 sq. foot district is attached to the stadium, partnered with Events D.C. (the city’s District’s
convention and sports authority). This is being paid for by Event’s D.C. ($3.65 million) with the
Nationals to foot the remainder of the bill, while serving as the developer.

NAMING RIGHTS: The Nationals have decided to sell the naming rights for the stadium and
are now looking for a company to buy the naming rights. The stadium is now entering its 12th
season with no corporate naming-rights partner, but that could eventually change as more
developments around the stadium are being completed.




© Copyright 2020, National Sports Law Institute of Marquette University Law School            Page 25
Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 36 of 60




          Exhibit E
6/8/2021             Case 1:21-cv-04818-VEC         Document
                                  Why the federal government should42-1     Filedbillions
                                                                    stop spending 06/08/21on privatePage    37 of 60
                                                                                                    sports stadiums




  Report


  Why the federal government should stop spending billions
  on private sports stadiums
  Alexander K. Gold, Austin J. Drukker, and Ted Gayer Thursday, September 8, 2016




  W
                      hen the New York Yankees completed the new Yankee Stadium in 2009, the
                      ènal construction bill was an estimated $2.5 billion. Of that, nearly $1.7
                      billion was ènanced by tax-exempt municipal bonds issued by the city of New
  York.

  Because the interest earned on the municipal bonds is exempt from federal taxes, a large
  amount ofbtax revenue that would have been collected—had the bonds been issued as
  taxable—went toward the construction of the stadium. In other words, the Yankees
  received a federal subsidy to build their stadium. How much? About $431 million. That’s a
  lot of money, but it gets worse.

  The loss in federal tax revenues was even higher than the subsidy to the stadium. High-
  income taxpayers holding the bonds receive a windfall tax break, resulting in an even
  greater loss of revenue to the federal government. In the case of Yankee Stadium, the
  additional loss was $61 million. That is, the federal government subsidized the
  construction of Yankee Stadium to the tune of $431 millionbfederalbtaxpayer dollars, and
  high-income bond holders received an additional $61 million.†

  The Yankees, of course, aren’t the only team to ènance their stadium using tax-exempt
  municipal bonds. Since 2000, 35 other professional sports stadiums have also
  beenbènanced with tax-exempt bonds.

  In “Tax-exempt municipal bonds and the ènancing of professional sports stadiums,”
  Brookings Senior Fellow Ted Gayer, Austin J. Drukker, and Alexander K. Gold quantify
  thebfederalbsubsidies given to ènance professional sports stadiums built or majorly

https://www.brookings.edu/research/why-the-federal-government-should-stop-spending-billions-on-private-sports-stadiums/#federal-subsidy   1/6
6/8/2021             Case 1:21-cv-04818-VEC         Document
                                  Why the federal government should42-1     Filedbillions
                                                                    stop spending 06/08/21on privatePage    38 of 60
                                                                                                    sports stadiums

  renovated since 2000, and the total loss in federal tax revenue.

  All together, the federal government has subsidized newly constructed or majorly
  renovated professional sports stadiums to the tune of $3.2 billion federal taxpayer dollars
  since 2000. But because high-income bond holders receive a windfall gain for holding
  municipal bonds, the resulting loss in total revenue to the federal government is even
  larger at $3.7 billion.

  Use the interactive menu below to see how much of a federal subsidy each stadium built or
  majorly renovated since 2000 received, plus the total tax revenue lost.




    Federal financing of stadiums, by team
    See the federal subsidy to and total revenue loss from each stadium built or majorly renovated
    since 2000*


                            REVENUE LOSS                                                        FEDERAL SUBSIDY



    League        Team                                                               Million



                                                                                                              3.7B
                  New York Yankees                                                     $492
      MLB         New York Mets                                                        $214               $
                                                                                                          TOTAL REVENUE LOST
                  Cincinnati Reds                                                      $142
                  Miami Marlins                                                        $132
                                                                                                           MLB                     1.59B
                  Milwaukee Brewers                                                    $117
                  Washington Nationals                                                 $107
https://www.brookings.edu/research/why-the-federal-government-should-stop-spending-billions-on-private-sports-stadiums/#federal-subsidy    2/6
6/8/2021           Case 1:21-cv-04818-VEC           Document
                                  Why the federal government should42-1     Filedbillions
                                                                    stop spending 06/08/21on privatePage    39 of 60
                                                                                                    sports stadiums

                  Minnesota Twins                                             $91
                  Houston Astros                                                       $78
                  Philadelphia Phillies                                                $68
                  San Diego Padres                                                     $68
                  Pittsburgh Pirates                                                   $44
                  Detroit Tigers                                                       $41
                  San Francisco Giants                                                 $0
                  St. Louis Cardinals                                                  $0


                  Indianapolis Colts                                                   $214
      NFL         Chicago Bears                                                        $205
                  Cincinnati Bengals                                                   $182
                  Houston Texans                                                       $147
                  Seattle Seahawks                                                     $101
                  Arizona Cardinals                                                    $94
                                                                                                           NFL                     1.29B
                  Dallas Cowboys                                                       $88
                  Philadelphia Eagles                                                  $68
                  Minnesota Vikings                                                    $65
                  Denver Broncos                                                       $54
                  Pittsburgh Steelers                                                  $44
                  Green Bay Packers                                                    $35
                  Detroit Lions                                                        $7
                  New England Patriots                                                 $0
                  New York Giants**                                                    $0
                  New York Jets**                                                      $0
                  San Francisco 49ers                                                  $0


                  Brooklyn Nets**                                                      $161
      NBA         Houston Rockets                                                      $112                                        504M
                                                                                                           NBA
                  Orlando Magic                                                        $93
                  Memphis Grizzlies                                                    $87
                  Charlotte Hornets                                                    $65
                  Dallas Mavericks**                                                   $44
                  San Antonio Spurs                                                    $44
                                                                                                           NHL                     300M
                  Miami Heat                                                           $0
                  Oklahoma City Thunder                                                $0


                  New York Islanders**                                                 $161
      NHL
https://www.brookings.edu/research/why-the-federal-government-should-stop-spending-billions-on-private-sports-stadiums/#federal-subsidy    3/6
6/8/2021            Case 1:21-cv-04818-VEC          Document
                                  Why the federal government should42-1     Filedbillions
                                                                    stop spending 06/08/21on privatePage    40 of 60
                                                                                                    sports stadiums

                  Pittsburgh Penguins                                         $65
                  New Jersey Devils                                                    $60
                  Detroit Red Wings                                                    $50
                  Dallas Stars**                                                       $44
                  Arizona Coyotes                                                      $23
                  Columbus Blue Jackets                                                $0
                  Minnesota Wild                                                       $0


           *Estimates calculated using a 3% discount rate. See full paper for estimates using different
            discount rates.

       **Indicates a team that plays in stadium used by multiple leagues. The Brooklyn Nets and the
         New York Islanders both play at Barclays Center. The Dallas Mavericks and the Dallas Stars
         both play at American Airlines Center. In the table above, the full subsidy for each stadium is
         listed next to both teams that use the stadium. For the purposes of the graphic dividing the
         total subsidy ($3.2B) by league, the subsidy/revenue loss value for each stadium was divided
         in half, with half attributed to the NBA and half to the NHL. The New York Jets and the New
         York Giants both play at MetLife Stadium, though MetLife Stadium received no federal
         subsidies. See full paper for more on shared stadiums.



  Do stadiums beneåt taxpayers and local economies?

  With so much money at stake, it’s worth asking: Should the federal government be
  spending money on these stadiums? Federal subsidies are justièed for infrastructure
  projects that provide a public good across states, but local sports stadiums clearly do not
  meet this criterion.

  Indeed, there is little evidence that stadiums provide even local economic beneèts.
  Decades of academic studies consistently ènd no discernible positive relationship between
  sports facilities and local economic development, income growth, or job creation. And
  local beneèts aside, there is clearly no economic justiècation forbfederalbsubsidies for
  sports stadiums. Residents of, say, Wyoming, Maine, or Alaska have nothing to gain from
  the Washington-area football team’s decision to locate in Virginia, Maryland, or the
  District of Columbia.

  So why is the federal government still subsidizing their construction?

  How Congress tried—and failed—to stop stadiums from receiving federal money

https://www.brookings.edu/research/why-the-federal-government-should-stop-spending-billions-on-private-sports-stadiums/#federal-subsidy   4/6
6/8/2021             Case 1:21-cv-04818-VEC         Document
                                  Why the federal government should42-1     Filedbillions
                                                                    stop spending 06/08/21on privatePage    41 of 60
                                                                                                    sports stadiums

  Until the early 1950s, most professional sports stadiums were privately built. That
  changed in 1953 when the Boston Braves were lured to Milwaukee by a new stadium built
  with public money. Since then, public funding of stadiums has been the norm.

  In 1986, Congress tried to rein in this practice with the Tax Reform Act of 1986. But the
  reforms backèred, and instead encouraged state and local governments to offer generous
  ènancing packages in order for the ènancing to qualify for the federal subsidies.

  How to stop the federal cash æow to private sports stadiums

  Gayer, Drukker, and Gold argue that the most direct way to eliminate the practice of
  stadiums receiving federal money toward construction is for Congress to eliminate the
  “private payment test” for stadiums. By doing so, any stadium used primarily for “private
  business use” (that is, all professional sports stadiums) would no longer be eligible to
  receive federal tax-exempt ènancing.

  An alternative approach would be to limit, rather than eliminate, the federal tax subsidy
  by mandating tax-exempt stadium bonds be deemed “qualièed private activity bonds,”
  which are subject to a statewide volume cap.

  To learn more, download the full paper from Ted Gayer, Austin J. Drukker, and Alexander
  K. Gold.

  You can also download the complete set of data on 45 stadiums built or renovated since
  2000, 36 of which received federal subsidies.

  † Download the paper for speciècs on how the total revenue loss for each stadium is
  calculated. All ègures are quoted in 2014 dollars. The $492 million in revenue loss
  attributable to Yankee Stadium is calculated using a discount rate of 3%.




https://www.brookings.edu/research/why-the-federal-government-should-stop-spending-billions-on-private-sports-stadiums/#federal-subsidy   5/6
6/8/2021        Case 1:21-cv-04818-VEC           Document
                               Why the federal government should42-1     Filedbillions
                                                                 stop spending 06/08/21on privatePage    42 of 60
                                                                                                 sports stadiums

  Get updates on economics from Brookings

     Enter Email Enter Email                               Subscribe




                                                                No thanks, just download the file.




https://www.brookings.edu/research/why-the-federal-government-should-stop-spending-billions-on-private-sports-stadiums/#federal-subsidy   6/6
           Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 43 of 60




    TAX-EXEMPT MUNICIPAL BONDS AND THE
     FINANCING OF PROFESSIONAL SPORTS
                 STADIUMS
                                             Ted Gayer
                                         Austin J. Drukker
                                         Alexander K. Gold




ACKNOWLEDGMENTS: We are grateful to William Gale, Harvey Rosen, Clifford Winston, and Dennis
Zimmerman for helpful comments. We thank the Laura and John Arnold Foundation for supporting this
work.




September 2016
                                                                                                                                                             WKDWODUJHO\IDOORQWKRVHUHFHLYLQJWKHEHQH¿WVRIWKHVWDGLXP)RUH[DPSOHLQRUGHUIRUDVWDGLXP
                                                                                                                                                             WRTXDOLI\IRUWKHIHGHUDOWD[H[SHQGLWXUHWKHORFDOJRYHUQPHQWFDQQRW¿QDQFHWKHERQGE\OHY\LQJ
                                                                                                                                                             a tax on ticket purchases at the stadium. In other words, it cannot directly tax the very users of that
                                                                                                                                                             EHQH¿W

                                                                                                                                                             :HH[DPLQHWKHVL]HRIWKHVXEVLG\DQGWKHIHGHUDOWD[H[SHQGLWXUHIRUDOOSURIHVVLRQDOVSRUWV
                                                                                                                                                             stadiums newly constructed, majorly renovated, or currently under construction in the United States
    Introduction                                                                                                                                             VLQFHWKH\HDUIRUWKHIRXUODUJHVW$PHULFDQVSRUWVOHDJXHV0DMRU/HDJXH%DVHEDOO 0/% 
                                                                                                                                                             WKH1DWLRQDO)RRWEDOO/HDJXH 1)/ WKH1DWLRQDO%DVNHWEDOO$VVRFLDWLRQ 1%$ DQGWKH1DWLRQDO
    ,QIUDVWUXFWXUHVLJQL¿FDQWO\FRQWULEXWHVWRWKHQDWLRQ¶VSURVSHULW\E\IRVWHULQJWKHIXQFWLRQLQJRIVXFKWKLQJV                                          +RFNH\/HDJXH 1+/ 2IWKHVWDGLXPVWKDW¿WWKLVGHVFULSWLRQRIWKHPZHUHIXQGHGDWOHDVW
    as transportation, telecommunications, water supply, waste disposal, schools, hospitals, and utilities.                                                  LQSDUWZLWKIHGHUDOWD[H[SHQGLWXUHVLQWKHIRUPRIWD[H[HPSWPXQLFLSDOERQGV:HHVWLPDWHWKDW
    7KURXJKRXWLWVKLVWRU\WKH8QLWHG6WDWHVKDVJUDSSOHGZLWKGHWHUPLQLQJWKHDSSURSULDWHOHYHORISXEOLF                                                 WKHWRWDOWD[H[HPSWERQGSULQFLSDOLVVXHGWRIXQGWKHVHVWDGLXPVZDVDSSUR[LPDWHO\ELOOLRQ2
    versus private provision of infrastructure, and government funding for infrastructure has come from various                                              WKHSUHVHQWYDOXHVXEVLG\WRWKHERQGLVVXHUVZDVELOOLRQ DVVXPLQJDSHUFHQWGLVFRXQWUDWH 
    jurisdictional levels, from the local to the state to the federal government.                                                                            RUELOOLRQ DVVXPLQJDSHUFHQWGLVFRXQWUDWH DQGWKHSUHVHQWYDOXHIHGHUDOWD[UHYHQXHORVV
                                                                                                                                                             ZDVELOOLRQ SHUFHQWGLVFRXQWUDWH RUELOOLRQ SHUFHQWGLVFRXQWUDWH ZLWKDOOWHUPVLQ
    7DEOHSURYLGHVHVWLPDWHVRISXEOLFDQGSULYDWHVSHQGLQJLQRQGLIIHUHQWFRPSRQHQWVRIWUDQVSRUWDWLRQ                                             GROODUV:HFRQFOXGHWKHSDSHUZLWKVXJJHVWHGUHIRUPVWRUHGXFHRUHOLPLQDWHWKLVLQHI¿FLHQW
    DQGZDWHULQIUDVWUXFWXUHZKLFKDFFRXQWVIRUWKHEXONRIIHGHUDOVSHQGLQJRQLQIUDVWUXFWXUH &RQJUHVVLRQDO                                              VXEVLG\IRUORFDOVSRUWVVWDGLXPV
    %XGJHW2I¿FH%XUHDXRI(FRQRPLF$QDO\VLV 2IWKHURXJKO\ELOOLRQVSHQWRQ
    WUDQVSRUWDWLRQDQGZDWHULQIUDVWUXFWXUHSURMHFWVLQWKH8QLWHG6WDWHVELOOLRQFDPHIURPWKHSXEOLF                                                WHAT SHARE OF INFRASTRUCTURE SHOULD GOVERNMENT FUND AND WHICH
    VHFWRUZLWKQHDUO\DTXDUWHURIWKLVSXEOLFIXQGLQJFRPLQJIURPWKHIHGHUDOJRYHUQPHQW7KHIHGHUDO                                                    JURISDICTIONAL LEVEL SHOULD FUND IT?
    JRYHUQPHQWVXSSRUWVLQIUDVWUXFWXUHLQYHVWPHQWE\VSHQGLQJPRQH\GLUHFWO\DQGE\PDNLQJJUDQWVWRVWDWH
    DQGORFDOJRYHUQPHQWVIRUWKHLUFDSLWDOVSHQGLQJ$VDOVRVKRZQLQ7DEOHDERXWSHUFHQWRIDOOIHGHUDO                                             *HQHUDOO\SXEOLFSURYLVLRQRILQIUDVWUXFWXUHLVMXVWL¿HGLIWKHSULYDWHVHFWRUZRXOGIDLOWRSURYLGH
    VSHQGLQJRQLQIUDVWUXFWXUHLVLQWKHIRUPRIGLUHFWJUDQWVDQGORDQVXEVLGLHVWRVWDWHDQGORFDOJRYHUQPHQWV                                           VRFLDOO\GHVLUDEOHDPRXQWVRILW²WKDWLVVHUYLFHVZKRVHVRFLDOEHQH¿WVH[FHHGVRFLDOFRVWVEXW
    ,QDGGLWLRQWKHIHGHUDOJRYHUQPHQWPDNHVVLJQL¿FDQWLQGLUHFWFRQWULEXWLRQVWRLQIUDVWUXFWXUHLQYHVWPHQW                                                ZKLFKDUHSULYDWHO\XQSUR¿WDEOH7KHUHDUHWZRJHQHUDOUHDVRQVZK\WKLVPLJKWRFFXU7KH¿UVW
    WKURXJKWD[H[SHQGLWXUHVZKLFKVXEVLGL]HWKHERUURZLQJFRVWVRIVWDWHDQGORFDOJRYHUQPHQWVDVZHOODV                                                LVWKDWVRPHLQIUDVWUXFWXUHFRXOGEHFRQVLGHUHGDSXEOLFJRRGPHDQLQJWKDWLWLVQRQULYDODQG
    VRPHSULYDWHHQWLWLHVIRUTXDOL¿HGDFWLYLWLHVWR¿QDQFHFHUWDLQSURMHFWV                                                                              QRQH[FOXGDEOHLQFRQVXPSWLRQ$QRQULYDOJRRGLVRQHIRUZKLFKRQFHLWLVSURYLGHGWKHDGGLWLRQDO
                                                                                                                                                             UHVRXUFHFRVWRIDQRWKHUSHUVRQFRQVXPLQJLWLV]HUR$QRQH[FOXGDEOHJRRGLVRQHLQZKLFKLW
    7KLVSDSHUEHJLQVZLWKDEULHIRYHUYLHZRIWKHHFRQRPLFMXVWL¿FDWLRQVIRUSXEOLFIXQGLQJIRULQIUDVWUXFWXUHDQG                                         LVH[SHQVLYHRULPSRVVLEOHWRSUHYHQWDQ\RQHIURPFRQVXPLQJLW$SULYDWHPDUNHWZLOOWHQGWR
    the optimal share of federal support for infrastructure projects. The particular focus is on the role of federal                                         XQGHUSURYLGHDSXEOLFJRRGVLQFHHDFKSHUVRQKDVDQLQFHQWLYHWRIUHHULGHE\OHWWLQJRWKHUV
    WD[VXEVLGLHVLQWKHIRUPRISUHIHUHQFHVJUDQWHGIRUERQGVWKDWVWDWHDQGORFDOJRYHUQPHQWVLVVXHWR¿QDQFH                                             SXUFKDVHWKHJRRGZKLOHVWLOOHQMR\LQJWKHEHQH¿WVRQFHLWLVSURYLGHG,QRWKHUZRUGVDSULYDWH
    FDSLWDOVSHQGLQJRQLQIUDVWUXFWXUH7KHEXONRIWKHSDSHUH[DPLQHVIHGHUDOWD[H[SHQGLWXUHVWRVXSSRUWD                                                HQWLW\SURYLGLQJDSXEOLFJRRGLVXQDEOHWRFKDUJHDOOWKHXVHUVDIHHEDVHGRQWKHEHQH¿WVWKH\
    particular type of infrastructure project—sports facilities, which we generally refer to as stadiums. As will                                            UHFHLYH7RWKHH[WHQWWKDWLQIUDVWUXFWXUHSURYLGHVSXEOLFEHQH¿WVDQGWKHUHFLSLHQWVRIWKHVHEHQH¿WV
    EHPDGHFOHDUEHORZWKHMXVWL¿FDWLRQVIRUSXEOLFIXQGLQJIRUVWDGLXPVDUHZHDNDQGWKHMXVWL¿FDWLRQVIRU                                              FDQQRWEHFKDUJHGIRULWVXVHWKHUHLVDMXVWL¿FDWLRQIRUJRYHUQPHQWVXSSO\LQJWKHLQIUDVWUXFWXUH
    IHGHUDOJRYHUQPHQWVXEVLGLHVDUHHYHQZHDNHUEHFDXVHWRWKHH[WHQWWKHSURMHFWVFRQIHUDQ\EHQH¿WVWKRVH                                               DQGUHFRXSLQJWKHFRVWVWKURXJKWD[DWLRQ7KLVDVVXPHVWKDWWKHJRYHUQPHQWLVDEOHWRGLVFHUQKRZ
    EHQH¿WVDUHORFDOQRWQDWLRQDO,QDGGLWLRQUHO\LQJRQWD[H[SHQGLWXUHVWRSURYLGHWKHVHIHGHUDOVXEVLGLHVLV                                          much individuals value infrastructure and act upon this information appropriately.
    SDUWLFXODUO\LQHI¿FLHQW
                                                                                                                                                             3XEOLFSURYLVLRQRUHFRQRPLFUHJXODWLRQRILQIUDVWUXFWXUHPLJKWDOVREHMXVWL¿HGZKHQWKHDFWLYLW\
    ,QGHHGDVZLOOEHGLVFXVVHGEHORZLQWKH7D[5HIRUP$FWRI 75$ &RQJUHVVDWWHPSWHGWRGR                                                     LVVXEMHFWWRFRQWLQXDOO\GHFUHDVLQJDYHUDJHFRVWVZKLFKPHDQVWKDWWKHJUHDWHUWKHOHYHORI
    DZD\ZLWKWKHIHGHUDOWD[VXEVLG\IRUVWDGLXPVEXWLQVWHDGXQZLWWLQJO\SURYLGHGDQLQFHQWLYHIRUDIHGHUDO                                             RXWSXWWKHORZHUWKHFRVWSHUXQLW7KLVFDQRFFXUZKHQWKHUHDUHKLJKXSIURQWFRVWVWREXLOG
    JRYHUQPHQWPDWFKIRUORFDOJRYHUQPHQWVXEVLGLHVIRUVWDGLXPV$QRWKHUXQLQWHQGHGFRQVHTXHQFHRI75$                                                   and low marginal costs to operate and maintain. Under such circumstances—referred to as a
    ZDVWKDWLWSURYLGHGDGLVLQFHQWLYHIRUORFDOJRYHUQPHQWVWR¿QDQFHWKHLUVXEVLGLHVWRVWDGLXPVZLWKWD[HV                                              QDWXUDOPRQRSRO\²DVLQJOH¿UPFDQWDNHDGYDQWDJHRIWKHHFRQRPLHVRIVFDOHDQGVXSSO\WKH
                                                                                                                                                                                                                                                                                            Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 44 of 60




                                                                                                                                                             HQWLUHLQGXVWU\RXWSXW :LQVWRQ ([DPSOHVLQFOXGHEULGJHVZDWHUV\VWHPVHOHFWULFLW\
     (QHUJ\DQGWHOHFRPPXQLFDWLRQVLQIUDVWUXFWXUHLVSURYLGHGSULPDULO\E\SULYDWHVHFWRU¿UPVDQGVFKRROIDFLOLWLHVDQGHTXLSPHQWDUHSURYLGHG
    ODUJHO\E\VWDWHDQGORFDOJRYHUQPHQWV6HH&RQJUHVVLRQDO%XGJHW2I¿FH  IRULQIRUPDWLRQRQVSHQGLQJIRURWKHUW\SHVRILQIUDVWUXFWXUH             2   This calculation includes the costs of ancillary structures, such as parking facilities and infrastructure improvements.



2   TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                       3   GAYER, DRUKKER, AND GOLD                                                                           ECONOMIC STUDIES AT BROOKINGS
   WHOHFRPPXQLFDWLRQVDQGFDEOHWHOHYLVLRQ$SULYDWH¿UPLQVXFKDSRVLWLRQZRXOGOLNHO\KDYH                          WKHORVWWD[UHYHQXHIURPWKHWD[H[HPSWERQGVLVQRWSDUWRIWKHFRPSXWDWLRQRIIHGHUDOVSHQGLQJ
   PRQRSRO\SRZHUDQGXVHLWWRPD[LPL]HSUR¿WVE\UHVWULFWLQJVXSSO\DQGUDLVLQJSULFHVZKLFK                         DQGWKHUHIRUHLVQRWWDNHQLQWRDFFRXQWLQWKHIHGHUDOEXGJHW7KLVUHGXFHVWKHWUDQVSDUHQF\RI
   would lead to an underprovision of the good or service. Such infrastructure projects might justify                     IHGHUDODOORFDWLRQRIUHVRXUFHVWRWKHVHSURMHFWV6HFRQGDQGUHODWHGO\WKHIHGHUDOJRYHUQPHQW¶V
   JRYHUQPHQWRZQHUVKLSRUDWOHDVWJRYHUQPHQWRYHUVLJKWLQRUGHUWRPDLQWDLQWKHHI¿FLHQWOHYHORI                      FRQWURORYHUWKHWD[VXEVLG\LVOLPLWHGEHFDXVHWKHDPRXQWRIWKHWD[H[SHQGLWXUHLVQRWGHFLGHG
   providing the good or service.                                                                                         through the annual appropriations process. It is, in effect, a form of entitlement spending whose
                                                                                                                          DPRXQWLVODUJHO\GHWHUPLQHGE\FLUFXPVWDQFHVRXWVLGHRIWKHFRQWURORIWKHIHGHUDOJRYHUQPHQW
   7KHGHJUHHWRZKLFKDQLQIUDVWUXFWXUHSURMHFWLVOLNHO\WREHXQGHUSURYLGHGE\SULYDWH¿UPVVXJJHVWV                   &RQJUHVVLRQDO%XGJHW2I¿FHDQG-RLQW&RPPLWWHHRQ7D[DWLRQ $OVRDVZLOOEHGLVFXVVHG
   WKHGHJUHHRIUHVSRQVLELOLW\WKHJRYHUQPHQWVKRXOGWDNHLQSURYLGLQJWKHSURMHFW7KLVDQDO\WLFDO                     ODWHUWKHXVHRIWD[H[HPSWERQGVLVDQLQHI¿FLHQWIRUPRIVXEVLG\VLQFHWKHORVVRIIHGHUDOWD[
   IUDPHZRUNDOVRVXJJHVWVWKHFRQFHSWXDOEDVLVIRUGHWHUPLQLQJWKHDSSURSULDWHGLYLVLRQDPRQJ                           UHYHQXHH[FHHGVWKHUHGXFWLRQLQWKHLQWHUHVWFRVWVRIWKHERQGLVVXHUV
   federal, state, and local funding of infrastructure. To the extent that the economies of scale or the
   SXEOLFEHQH¿WVFURVVMXULVGLFWLRQDOERUGHUVWKHUHLVDMXVWL¿FDWLRQIRUWKHODUJHUMXULVGLFWLRQLQZKLFK             SHOULD LOCAL, STATE, OR FEDERAL GOVERNMENTS SUBSIDIZE SPORTS STADIUMS?
   WKHEHQH¿WVIDOOWRVXEVLGL]HWKHVXEMXULVGLFWLRQFRQVLGHULQJWKHLQIUDVWUXFWXUHSURMHFW
                                                                                                                          7KHUHPDLQLQJIRFXVRIWKLVSDSHULVRQJRYHUQPHQWVXEVLGLHVIRUVWDGLXPVIRUWKHIRXUPDMRU
   ,QWKLVFRQWH[WLWLVLPSRUWDQWWRQRWHWKDWRQHSRVVLEOHUROHIRUWKHIHGHUDOJRYHUQPHQWLVWRSURYLGH              SURIHVVLRQDOVSRUWVOHDJXHVLQWKH8QLWHG6WDWHV6SRUWVVWDGLXPVGRQRWH[KLELWHFRQRPLHV
   LQFHQWLYHVWRVWDWHJRYHUQPHQWVWRSURYLGHPRUHRIWKHSXEOLFJRRGWKDQLVRSWLPDOIURPWKHVWDWH¶V                   RIVFDOHVRWKHUHLVQRQDWXUDOPRQRSRO\MXVWL¿FDWLRQIRUJRYHUQPHQWVXEVLGLHV,QVWHDGWKH
   SHUVSHFWLYH7KLVFDQEHDFKLHYHGWKURXJKLQWHUJRYHUQPHQWDOJUDQWV *UDPOLFK 7KHRSWLPDO                      MXVWL¿FDWLRQRIWHQJLYHQIRUJRYHUQPHQWVXEVLGLHVIRUVXFKVWDGLXPV²SDUWLFXODUO\ORFDOVXEVLGLHV²LV
   LQWHUJRYHUQPHQWDOPDWFKLQJJUDQWWRWKHVWDWHZRXOGORZHUWKHSULFHRISURYLGLQJWKHSXEOLFJRRG                      that there are spillover gains to the local economy from a stadium that are greater than the cost of
   HQRXJKWRLQGXFHWKHVWDWHWRLQYHVWWKHHI¿FLHQWDPRXQWDFFRXQWLQJIRUWKHEHQH¿WVWRWKHHQWLUH                    WKHVXEVLGLHVWRORFDOWD[SD\HUV -RV]D 
   QDWLRQ2IFRXUVHGHWHUPLQLQJWKHFRUUHFWOHYHORIDPDWFKLQJJUDQWLVDGLI¿FXOWWDVNDQGWRRODUJH
   DVXEVLG\ZRXOGOHDGWRWRRPXFKRIWKHSXEOLFJRRGEHLQJSURYLGHGPHDQLQJDVWDWHRUORFDO                          The evidence for large spillover gains from stadiums to the local economy is weak. Academic
   government free-riding off of federal tax revenue.                                                                     VWXGLHVFRQVLVWHQWO\¿QGQRGLVFHUQLEOHSRVLWLYHUHODWLRQVKLSEHWZHHQVSRUWVIDFLOLW\FRQVWUXFWLRQ
                                                                                                                          DQGORFDOHFRQRPLFGHYHORSPHQWLQFRPHJURZWKRUMREFUHDWLRQ %DLP5RVHQWUDXEHWDO
   $VVKRZQLQ7DEOHWKHIHGHUDOJRYHUQPHQWFXUUHQWO\VXEVLGL]HVLQIUDVWUXFWXUHWKURXJKGLUHFW                        %DDGH=LPPHUPDQ1ROODQG=LPEDOLVW&RDWHVDQG+XPSKUH\V
   H[SHQGLWXUHVDQGWKURXJKJUDQWVDQGORDQVXEVLGLHV'LUHFWH[SHQGLWXUHVLQFOXGHVXFKWKLQJV                           6LHJIULHGDQG=LPEDOLVW-RV]D ,QGHHGDIWHU\HDUVRIDFDGHPLFUHVHDUFK
   DVVSHQGLQJRQWKHFRQVWUXFWLRQRIGDPVE\WKH$UP\&RUSVRI(QJLQHHUVRUWKH%XUHDXRI                               RQWKHWRSLF³$UWLFOHVSXEOLVKHGLQSHHUUHYLHZHGHFRQRPLFVMRXUQDOVFRQWDLQDOPRVWQRHYLGHQFH
   5HFODPDWLRQDQGJUDQWVDQGORDQVXEVLGLHVDUHSULPDULO\SURYLGHGWRWKHVWDWHDQGORFDO                              WKDWSURIHVVLRQDOVSRUWVIUDQFKLVHVDQGIDFLOLWLHVKDYHDPHDVXUDEOHHFRQRPLFLPSDFWRQWKH
   JRYHUQPHQWVWRVXSSRUWWUDQVSRUWDWLRQSURMHFWV &RQJUHVVLRQDO%XGJHW2I¿FHDQG-RLQW&RPPLWWHH                        HFRQRP\´ &RDWHVDQG+XPSKUH\VS $QGDV6LHJIULHGDQG=LPEDOLVW S 
   RQ7D[DWLRQ $OWKRXJKVWDWHDQGORFDOJRYHUQPHQWVUHO\SULPDULO\RQWKHLURZQUHYHQXHV                         SXWLW³)HZ¿HOGVRIHPSLULFDOHFRQRPLFUHVHDUFKRIIHUYLUWXDOXQDQLPLW\RI¿QGLQJV«WKDWWKHUH
   WRSXUFKDVHFDSLWDOIHGHUDOJUDQWVDUHDOVRDQLPSRUWDQWVRXUFHRIIXQGV &RQJUHVVLRQDO%XGJHW                       LVQRVWDWLVWLFDOO\VLJQL¿FDQWSRVLWLYHFRUUHODWLRQEHWZHHQVSRUWVIDFLOLW\FRQVWUXFWLRQDQGHFRQRPLF
   2I¿FH                                                                                                           development.”

   7KHIHGHUDOJRYHUQPHQWDOVRVXEVLGL]HVLQIUDVWUXFWXUHLQYHVWPHQWWKURXJKWD[H[SHQGLWXUHV                            7KLV¿QGLQJVKRXOGQRWEHVXUSULVLQJJLYHQWKDWWHDPUHYHQXHVW\SLFDOO\FRQVWLWXWHDVPDOOVKDUH
   ZKLFKDUHVXEVLGLHVSURYLGHGWKURXJKWKHWD[FRGH7KHODUJHVWIHGHUDOJRYHUQPHQWVXEVLG\WR                          RIDFLW\¶VHFRQRPLFRXWSXWDQGWHDPVGRQRWHPSOR\DVXEVWDQWLDOQXPEHURISHRSOH,QDGGLWLRQ
   VXSSRUWLQIUDVWUXFWXUHLVWKHWD[H[HPSWLRQIRULQWHUHVWHDUQHGRQERQGVLVVXHGE\VWDWHDQGORFDO                    JLYHQWKDWPRVWFRQVXPHUVKDYHDUHODWLYHO\LQÀH[LEOHOHLVXUHEXGJHWDQ\HFRQRPLFDFWLYLW\
   JRYHUQPHQWV²NQRZQDVPXQLFLSDOERQGV²WR¿QDQFHJRYHUQPHQWRSHUDWLRQVDQGFHUWDLQTXDOL¿HG                             JHQHUDWHGZKLOHDWWHQGLQJDJDPHZLOOODUJHO\LIQRWHQWLUHO\EHRIIVHWE\UHGXFHGVSHQGLQJRQRWKHU
   SULYDWHVHFWRUDFWLYLWLHV7KH-RLQW&RPPLWWHHRQ7D[DWLRQ S HVWLPDWHVWKDWWKHWD[                       ORFDOOHLVXUHDFWLYLWLHV%DDGHDQG6DQGHUVRQ  IRULQVWDQFHREVHUYHGDUHRUGHULQJRIOHLVXUH
   H[HPSWLRQIRUSXEOLFSXUSRVHVWDWHDQGORFDOJRYHUQPHQWERQGVZLOODPRXQWWRELOOLRQLQORVW                   H[SHQGLWXUHVZLWKLQFLWLHVWKDWDFTXLUHGQHZVSRUWVWHDPVEXWWKHUHZDVQRHYLGHQFHWKDWWKHQHZ
   IHGHUDOWD[UHYHQXHEHWZHHQDQG$VGLVFXVVHGEHORZWKHVDYLQJVDIIRUGHGWRVWDWHDQG                      WHDPVEURXJKWRXWSXWRUHPSOR\PHQWJURZWKWRWKHORFDODUHD
   local governments is smaller than the lost federal tax revenue.
                                                                                                                          $PRUHSODXVLEOHMXVWL¿FDWLRQIRUORFDOVXEVLGLHVIRUVSRUWVVWDGLXPVLVWKDWWKHUHDUHSXEOLFJRRG
   7KHH[WHQVLYHXVHRIWKHWD[FRGHWRVXEVLGL]HLQIUDVWUXFWXUHKDVWZREXGJHWDU\LPSOLFDWLRQV)LUVW                  EHQH¿WVWRORFDOUHVLGHQWVZKRQHYHUDWWHQGWKHJDPHVLQWKHIRUPRIHQMR\PHQWIURPIROORZLQJ
                                                                                                                                                                                                                                   Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 45 of 60




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                          GAYER, DRUKKER, AND GOLD                                                   ECONOMIC STUDIES AT BROOKINGS
   WKHWHDPZDWFKLQJWKHJDPHVRQ79 DERYHDQGEH\RQGWKHEHQH¿WVRIZDWFKLQJWKHRWKHUFLWLHV¶                       :LWKWKH7D[5HIRUP$FWRI&RQJUHVVDWWHPSWHGWRGRDZD\ZLWKWKHWD[H[HPSWLRQIRUERQGV
   WHDPVSOD\ DQGWDONLQJWRIHOORZORFDOIDQVRIWKHWHDP5HODWHGO\VRPHUHVLGHQWVPLJKW¿QGYDOXH                 ¿QDQFLQJVSRUWVVWDGLXPVE\HOLPLQDWLQJLWIURPWKHFDWHJRU\RISULYDWHDFWLYLW\ERQGVH[HPSWIURP
   LQOLYLQJLQDSODFHFRQVLGHUHGD³PDMRUOHDJXH´FLW\7KHVHEHQH¿WVDUHGLI¿FXOWWRHVWLPDWHDQGLWLV             IHGHUDOWD[DWLRQ75$FDWHJRUL]HGDERQGDVSULYDWHLILWPHWWZRFRQGLWLRQV L PRUHWKDQ
   TXHVWLRQDEOHZKHWKHUWKH\PHDQLQJIXOO\H[LVWDWDOO 6LHJIULHGDQG=LPEDOLVW                                   SHUFHQWRIWKHERQGSURFHHGVZHUHWREHXVHGE\DQRQJRYHUQPHQWDOHQWLW\DQG LL PRUHWKDQ
                                                                                                                         SHUFHQWRIWKHGHEWVHUYLFHZDVVHFXUHGE\SURSHUW\XVHGGLUHFWO\RULQGLUHFWO\LQDSULYDWHEXVLQHVV
   (YHQLIRQHEHOLHYHVFRQWUDU\WRWKHHPSLULFDOHYLGHQFHWKDWWKHVSLOORYHUEHQH¿WVWRWKHORFDO                    7KH¿UVWFRQGLWLRQLVNQRZQDVWKH³SULYDWHEXVLQHVVXVHWHVW´DQGWKHVHFRQGFRQGLWLRQLVNQRZQ
   HFRQRP\MXVWLI\WD[SD\HUVXSSRUWRUWKDWWKHEHQH¿WVWRORFDOUHVLGHQWVRIIROORZLQJDQGWDONLQJ                    DVWKH³SULYDWHSD\PHQWWHVW´:KLOHWKHUHUHPDLQHGDOLVWRISULYDWHDFWLYLWLHVVSHFL¿FDOO\H[HPSW
   DERXWWKHKRPHWHDPDUHVXEVWDQWLDOWKHUHVWLOOUHPDLQVQRHFRQRPLFMXVWL¿FDWLRQIRUIHGHUDO                        IURPIHGHUDOWD[DWLRQVWDGLXPVZHUHH[FOXGHGIURPWKDWOLVW75$DOVRFDSSHGWKHWRWDOYROXPH
   VXEVLGLHVIRUVSRUWVVWDGLXPV5HVLGHQWVRIVD\:\RPLQJ0DLQHRU$ODVNDJDLQQRWKLQJIURP                       RIVXFKH[HPSWERQGVWKDWFRXOGEHLVVXHGE\DVWDWHWRWKHJUHDWHURISHUUHVLGHQWRU
   WKH:DVKLQJWRQDUHDIRRWEDOOWHDP¶VGHFLVLRQWRORFDWHLQ9LUJLQLD0DU\ODQGRUWKH'LVWULFWRI                     million.3
   &ROXPELD<HWXQGHUFXUUHQWIHGHUDOODZWD[SD\HUVWKURXJKRXWWKHFRXQWU\FRXOGXOWLPDWHO\
   VXEVLGL]HWKHVWDGLXPZKHUHYHULWLVORFDWHG,QWKHQH[WVHFWLRQZHGLVFXVVKRZWKLVVXEVLG\FDPH                 8QGHUWKHSUHYDLOLQJODZRI75$DVWDGLXPERQGFDQUHPDLQH[HPSWIURPIHGHUDOWD[DWLRQLI
   LQWRH[LVWHQFHIROORZHGE\RXUHVWLPDWHVRIWKHVL]HRIWKHVXEVLG\DQGWKHORVVRIIHGHUDOUHYHQXH                 LWYLRODWHVHLWKHUWKHSULYDWHEXVLQHVVXVHWHVWRUWKHSULYDWHSD\PHQWWHVW6WDGLXPERQGVZLOO
   VWHPPLQJIURPWKLVVXEVLG\                                                                                           XQGRXEWHGO\SDVVWKHSULYDWHEXVLQHVVXVHWHVWVLQFHSURIHVVLRQDOVSRUWVWHDPVZLOODOPRVWDOZD\V
                                                                                                                         FRQVXPHPRUHWKDQSHUFHQWRIDVWDGLXP¶VXVHIXOVHUYLFHV7KHUHIRUHLQRUGHUWREHHOLJLEOHIRU
   7+(+,6725<2))('(5$/68%6,',(6)2563257667$',806                                                                 IHGHUDOWD[H[HPSWLRQDVWDGLXPERQGLVVXHPXVWEHVWUXFWXUHGVRWKDWQRPRUHWKDQSHUFHQW
                                                                                                                         RILWVGHEWVHUYLFHLVVHFXUHGE\WKHSURSHUW\XVHGGLUHFWO\RULQGLUHFWO\E\WKHVSRUWVIUDQFKLVH
   7KHIHGHUDOWD[H[FOXVLRQIRULQWHUHVWHDUQHGRQVWDWHDQGORFDOERQGVEHJDQZLWKWKH¿UVWPRGHUQ                    7KLVVHWVXSDNLQGRIPDWFKLQJLQFHQWLYHDQ³DUWL¿FLDO¿QDQFLQJVWUXFWXUH´ 86'HSDUWPHQWRIWKH
   86LQFRPHWD[LQ7KHMXVWL¿FDWLRQZDVWKDWLWZRXOGEHXQFRQVWLWXWLRQDOIRURQHOHYHORI                      7UHDVXU\S ZKHUHE\IHGHUDOWD[H[HPSWLRQLVJUDQWHGLIWKHVWDWHRUORFDOJRYHUQPHQW
   JRYHUQPHQWWROHY\WD[HVRQWKHVHFXULWLHVLVVXHGE\DQRWKHUOHYHORIJRYHUQPHQWDYLHZWKDWZDV                    LVZLOOLQJWR¿QDQFHDWOHDVWSHUFHQWRIWKHGHEWVHUYLFHIRUWKHERQGV$GGLWLRQDOO\VLQFHWKLV
   ODWHUUHMHFWHGE\WKH866XSUHPH&RXUW7KHRULJLQDOLQFRPHWD[GLGQRWOLPLWWKHSXUSRVHVIRU                     SHUFHQWRI¿QDQFLQJFDQQRWFRPHHYHQLQGLUHFWO\IURPSULYDWHDFWLYLW\LIWD[H[HPSWLRQLVWREH
   ZKLFKVWDWHDQGORFDOJRYHUQPHQWVFRXOGLVVXHERQGV²DOWKRXJKVRPHVWDWHVZHUHFRQVWUDLQHGLQ                         maintained, the state and local government cannot rely on stadium-generated revenue, such as a
   WKHLUXVHVE\WKHLURZQODZV²OHDGLQJWRWD[H[HPSWERQGVEHLQJLVVXHGWR¿QDQFHDKRVWRISULYDWH                    tax on entry tickets to the stadium or event, or even rent collected from the team as tenants.
   activities.
                                                                                                                         75$HIIHFWLYHO\UHTXLUHVWKDWLQRUGHUWRUHFHLYHWKHIHGHUDOVXEVLG\DVWDWHRUORFDOJRYHUQPHQW
   )RUWKH¿UVWKDOIRIWKHWZHQWLHWKFHQWXU\ORFDOSURIHVVLRQDOVSRUWVIUDQFKLVHVIXQGHGWKH                          PXVW¿QDQFHWKHEXONRIWKHVWDGLXPDQGLWPXVWUHO\RQWD[UHYHQXHXQUHODWHGWRWKHVWDGLXP
   FRQVWUXFWLRQRIPRVWVWDGLXPV 1ROODQG=LPEDOLVW :LWKWKHH[FHSWLRQRIWKH/RV$QJHOHV                      IRUWKH¿QDQFLQJVXFKDVJHQHUDOVDOHVWD[HVSURSHUW\WD[HVLQFRPHWD[HVORWWHULHVRUWD[HV
   &ROLVHXP EXLOWLQ &KLFDJR¶V6ROGLHU)LHOG EXLOWLQ DQG&OHYHODQG¶V0XQLFLSDO6WDGLXP                 RQDOFRKRODQGFLJDUHWWHV7KHPRVWFRPPRQW\SHRIWD[LPSRVHGWR¿QDQFHVSRUWVVWDGLXPVLV
    EXLOWLQ ZKLFKZHUHDOOEXLOWZLWKWKHLQWHQWLRQRIOXULQJWKH2O\PSLF*DPHVDOOPDMRUOHDJXH               NQRZQDVD³WRXULVWWD[´ZKLFKLVDWD[OHYLHGRQKRWHOVWD\VDQGUHQWDOFDUVWKLVLVDSDUWLFXODUO\
   IDFLOLWLHVZHUHFRQVWUXFWHGH[FOXVLYHO\ZLWKSULYDWHIXQGVXQWLO,QWKDW\HDUWKH¿UVWWHDP                   DWWUDFWLYHRSWLRQIRUORFDODXWKRULWLHVEHFDXVHWKH\FDQDGYHUWLVHWRWKHSXEOLFWKDWWKHWD[EXUGHQ
   UHORFDWLRQLQ0DMRU/HDJXH%DVHEDOOVLQFHRFFXUUHGZKHQWKH%RVWRQ%UDYHVEHFDPHWKH                            ZLOOIDOOSULPDULO\RQQRQUHVLGHQWV,QDGGLWLRQWRWKHLQHI¿FLHQFLHVRIIHGHUDOVXEVLGLHVIRUVWDGLXPV
   0LOZDXNHH%UDYHVOXUHGE\WKHQHZ&RXQW\6WDGLXPZKLFKZDVEXLOWZLWKSXEOLFIXQGV7KHPRYH                       GHVFULEHGHDUOLHUWKLVSURKLELWLRQRQXVLQJHYHQLQGLUHFWVWDGLXPUHYHQXHWR¿QDQFHWKHERQGV
   E\WKH%UDYHVXVKHUHGLQDQHUDRILWLQHUDQWIUDQFKLVHV 6LHJIULHGDQG=LPEDOLVW                              YLRODWHVDFRPPRQFULWHULRQRIIDLUQHVVNQRZQDVWKH³EHQH¿WVUHFHLYHGSULQFLSOH´7KLVSULQFLSOH
                                                                                                                         KROGVWKDWDSXEOLFO\SURYLGHGJRRGRUVHUYLFHVKRXOGEHSDLGIRUE\SHRSOHLQSURSRUWLRQWRWKH
   7KH5HYHQXHDQG([SHQGLWXUH&RQWURO$FWRISODFHGUHVWULFWLRQVRQWKHDFWLYLWLHVHOLJLEOHIRU                   EHQH¿WVWKH\UHFHLYHIURPWKHJRRGRUVHUYLFH
   WD[H[HPSW¿QDQFLQJ,WGHFODUHGVWDWHDQGORFDOERQGVWD[DEOHLIPRUHWKDQSHUFHQWRIWKHERQG
   SURFHHGVZDVWREHXVHGE\DQRQJRYHUQPHQWDOHQWLW\DQGLIPRUHWKDQSHUFHQWRIWKHGHEW                           $GMXVWHGIRULQÀDWLRQWKHYROXPHFDSIRUFDOHQGDU\HDULVVHWDWWKHJUHDWHURISHUUHVLGHQWRU ,QWHUQDO
   VHUYLFHZDVVHFXUHGE\SURSHUW\XVHGGLUHFWO\RULQGLUHFWO\LQDSULYDWHEXVLQHVV7KHODZ                      5HYHQXH6HUYLFH 
                                                                                                                          ,QDIWHU1HZ<RUNWD[SD\HUVLQGLFDWHGDUHOXFWDQFHWRIXQGQHZVWDGLXPVIRUWKH<DQNHHVDQG0HWVXVLQJJHQHUDOWD[UHYHQXH
   GLGKRZHYHUH[HPSWFHUWDLQDFWLYLWLHVWKDWH[FHHGHGWKHVHSHUFHQWWKUHVKROGVLQFOXGLQJWKH                     WKH,QWHUQDO5HYHQXH6HUYLFHLVVXHGWZRSULYDWHOHWWHUUXOLQJVDOORZLQJVWDGLXPUHODWHGWD[UHYHQXHWREHFODVVL¿HGDV³SD\PHQWVLQOLHX
   ¿QDQFLQJRIVSRUWVVWDGLXPV =LPPHUPDQ                                                                         RIWD[HV´ 3,/27V ZKLFKFRXOGEHXVHGWRSD\WKHGHEWVHUYLFHRQJRYHUQPHQWDOGHEW ,QWHUQDO5HYHQXH6HUYLFHDE 7KHVH
                                                                                                                         UXOLQJVKDGWKHDGYDQWDJHRIPDNLQJWKH¿QDQFLQJRIWKHVH1HZ<RUNVWDGLXPVPRUHFRQVLVWHQWZLWKWKHEHQH¿WVUHFHLYHGSULQFLSOHEXW
                                                                                                                         WKH\KDGWKHGLVDGYDQWDJHRIUHGXFLQJORFDOWD[SD\HUUHVLVWDQFHWRIHGHUDOO\VXEVLGL]HGSXEOLF¿QDQFLQJRIVWDGLXPV =LPPHUPDQ 
                                                                                                                                                                                                                                                                     Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 46 of 60




                                                                                                                         ,Q3,/27ERQGVZHUHXVHGWRIXQGDWKLUG1HZ<RUNVWDGLXPWKH%DUFOD\V&HQWHU




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                         GAYER, DRUKKER, AND GOLD                                                                         ECONOMIC STUDIES AT BROOKINGS
   $EVHQWWKHVXEVLGLHVIURPDOOOHYHOVRIJRYHUQPHQWWKHUHZRXOGEHOLWWOHLQFHQWLYHIRUWKHWHDPV
   RUSULYDWHLQYHVWRUVWR¿QDQFHVRPDQ\QHZ DQGLQFUHDVLQJO\OX[XULRXV VWDGLXPV+RZHYHULQ
   DGGLWLRQWRWKHIHGHUDOWD[LQFHQWLYHSURIHVVLRQDOVSRUWVWHDPVKDYHFRQVLGHUDEOHQHJRWLDWLQJ                                                  1RWHWKDWWKHVHVXEVLG\HVWLPDWHVDUHFRPSXWHGIRUWKHWLPHWKDWWKHERQGLVLVVXHGZLWKWKH
   power with the state and local governments, since the four major professional sports leagues                                                     GHVLJQDWHGPDWXULW\GDWHDWWKHWLPHRILVVXDQFH0DQ\WD[H[HPSWERQGVDUHUHIXQGHGVRPHWLPH
   FRQWUROERWKWKHPRYHPHQWRIWKHLUIUDQFKLVHVDQGWKHWRWDOQXPEHURIIUDQFKLVHVLQWKHOHDJXHV                                                DIWHULVVXDQFHZKHUHLQWKHRULJLQDOERQGVDUHUHFDOOHGDQGUHLVVXHGDWDORZHULQWHUHVWUDWH
   resulting in demand for major sports franchises that exceeds the existing supply. The leagues in                                                 %HFDXVHRIWKHGLI¿FXOW\RIGHWHUPLQLQJZKHWKHUHDFKERQGKDVEHHQUHIXQGHGZHHOHFWWRRQO\
   HIIHFWKDYHPRQRSRO\SRZHURYHUWKHSODFHPHQWDQGQXPEHURIPDMRUVSRUWVWHDPVDQGWKHUHIRUH                                                   LQFOXGHWKHLQLWLDOLVVXDQFHVUHÀHFWLQJWKHLVVXDQFH¶VPDWXULW\GDWH&RQFHSWXDOO\LWLVDPELJXRXV
   KDYHDVWUDWHJLFLQFHQWLYHWRH[SDQGWKHQXPEHURIWHDPVIDVWHQRXJKWRGHWHUWKHIRUPDWLRQRI                                                  ZKHWKHUVXEVLG\HVWLPDWHVEDVHGRQUHIXQGHGDQGUHLVVXHGERQGVZRXOGOHDGWRKLJKHURUORZHU
   ULYDOOHDJXHV\HWVORZHQRXJKWRHQVXUHWKDWWKUHDWVE\H[LVWLQJIUDQFKLVHVWRUHORFDWHDUHWDNHQ                                              VXEVLG\HVWLPDWHVVLQFHLWLVWKHVSUHDGEHWZHHQWKHWD[DEOHDQGQRQWD[DEOHLQWHUHVWUDWHVWKDW
   VHULRXVO\ 6LHJIULHGDQG=LPEDOLVW 7KLVHQDEOHVWKHPWRH[WUDFWVXEVLGLHVIURPWKHVWDWHDQG                                            GHWHUPLQHVWKHVL]HRIWKHVXEVLG\QRWWKHOHYHORIWKHLQWHUHVWUDWHIRUWKHQRQWD[DEOHERQG
   local governments that otherwise would not occur.                                                                                                ZKLFKSUHVXPDEO\GHFUHDVHVEHWZHHQLQLWLDOLVVXDQFHDQGUHLVVXDQFH$OVRQRWHWKDWWKHVXEVLG\
                                                                                                                                                    FRPSXWDWLRQDERYHDVVXPHVWKDWWKHORDQLVQRWDPRUWL]HGPHDQLQJWKHIXOOSULQFLSDOLVSDLGRIIDW
   (67,0$7,1*7+(68%6,'<$1'/266,17$;5(9(18(                                                                                                   WKHHQGRIWKHERQG¶VWHUP ZKLFKLVFRPPRQSUDFWLFHIRUWKHERQGVZHH[DPLQH 

   7KHIHGHUDOWD[H[HPSWLRQIRULQWHUHVWLQFRPHIURPPXQLFLSDOERQGVHQDEOHVLVVXHUVRIVXFKGHEW                                                 7KHHTXDWLRQVDERYH\LHOGHVWLPDWHVRIWKHVXEVLG\YDOXHWRWKHLVVXHURIWKHWD[H[HPSWERQGEXW
   WRVHOOERQGVWKDWSD\ORZHUUDWHVRILQWHUHVWWKDQGRWD[DEOHERQGVVLQFHLQYHVWRUVDUHZLOOLQJ                                               EHFDXVHWD[H[HPSWERQGVDUHDQLQHI¿FLHQWZD\WRSURYLGHDVXEVLG\WKHWRWDOUHYHQXHORVVWRWKH
   WRDFFHSWDORZHUEHIRUHWD[UDWHRIUHWXUQWKDQWKH\ZRXOGUHFHLYHRQWD[DEOHERQGV6XSSRVHD                                                 IHGHUDOJRYHUQPHQWH[FHHGVWKHYDOXHRIWKHVXEVLG\WRWKHLVVXHUV7RVHHWKLVDVVXPHWKHUHDUH
   ERQGLQYHVWRUIDFHVDQLQFRPHWD[UDWHRISHUFHQWRQDGGLWLRQDOLQFRPHDQGWKHUDWHRIUHWXUQ                                               WZRWD[SD\LQJLQYHVWRUVRQHZKRIDFHVDSHUFHQWPDUJLQDOWD[UDWHDQGDQRWKHUZKRIDFHVD
   RQWD[DEOHERQGVLVSHUFHQW7KHQDVORQJDVWKHUDWHRIUHWXUQRQDFRPSDUDEOHWD[H[HPSW                                                  SHUFHQWPDUJLQDOWD[UDWH,IWKHPDUNHWUDWHRIUHWXUQRQWD[DEOHERQGVLVSHUFHQWWKHDIWHUWD[
   PXQLFLSDOERQGH[FHHGVSHUFHQWWKHLQYHVWRUSUHIHUVWKLVRSWLRQWRWKHWD[DEOHERQGRSWLRQ                                               UHWXUQIRUWKH¿UVWLQYHVWRULVSHUFHQWDQGIRUWKHVHFRQGLVSHUFHQW7RLQGXFHERWKRI
   More generally, if ɒLVDQLQGLYLGXDO¶VPDUJLQDOWD[UDWHDQGrcLVWKHUDWHRIUHWXUQRQWD[DEOHERQGV                                        WKHPWREX\WKHWD[H[HPSWERQGUDWKHUWKDQWKHFRPSDUDEOHWD[DEOHERQGWKHQHWUDWHRIUHWXUQ
   WKHLQYHVWRULVZLOOLQJWRSXUFKDVHQRQWD[DEOHERQGVDVORQJDVKLVUHWXUQH[FHHGV ±ɒ rc. Hence,                                             PXVWWKHUHIRUHEHDWOHDVWSHUFHQWZKLFKLVFDOOHGWKH³PDUNHWFOHDULQJUHWXUQ´,IWKHPDUNHW
   WKHLVVXHUVFDQERUURZIXQGVDWUDWHVORZHUWKDQWKRVHSUHYDLOLQJRQWKHPDUNHWSURYLGLQJWKHP                                                 FOHDULQJUHWXUQLVSHUFHQWVRPHRIWKHIHGHUDOWD[VXEVLG\LVZDVWHGRQWKH¿UVWLQYHVWRUZKR
   ZLWKDVXEVLG\IURPWKHIHGHUDOJRYHUQPHQW                                                                                                     ZRXOGKDYHEHHQZLOOLQJWREX\WKHERQGDWDQ\\LHOGJUHDWHUWKDQSHUFHQW

   7KHWRWDOYDOXHRIWKLVIHGHUDOVXEVLG\WRWKHERUURZHUVLVFRPSXWHGVLPSO\E\PXOWLSO\LQJWKH                                                  ,QRUGHUWRFRPSXWHWKHQHWORVVLQIHGHUDOWD[UHYHQXHVVXSSRVHWKDWWKHERUURZHULVVXHV
   LQWHUHVWVDYLQJV WKHVSUHDGEHWZHHQWKHLQWHUHVWUDWHRIDWD[DEOHERQGDQGWKHLQWHUHVWUDWHRI                                               LQERQGVDWWKHLQWHUHVWUDWHRISHUFHQWWRWKHLQYHVWRUZKRIDFHVDQLQFRPHWD[UDWHRI
   WKHWD[H[HPSWERQGRIVLPLODUFKDUDFWHULVWLFV E\WKHERQGSULQFLSDOLQDJLYHQ\HDUVXPPHG                                                   SHUFHQW6LQFHWKHLQWHUHVWUDWHRQWKHWD[DEOHERQGLVSHUFHQWWKHERUURZHUVDYHVIURP
   DFURVVWKHWHUPRIWKHERQG *DOSHUDQG7RGHU=LPPHUPDQ-RLQW&RPPLWWHHRQ                                                  WKHWD[H[HPSWLRQDQGWKHIHGHUDOJRYHUQPHQWORVHVLQWD[UHYHQXH%XWQRZDVVXPHWKH
   7D[DWLRQDE 0RUHSUHFLVHO\IRUDQ\WD[H[HPSWERQGRIWHUPOHQJWKn and                                                ERUURZHULVVXHVLQERQGVDWWKHLQWHUHVWRISHUFHQWWRWKHLQYHVWRUZKRIDFHVDQLQFRPH
   principal value b DGMXVWHGWRGROODUV ZLWKt designating the year since the issuance of                                                   WD[UDWHRISHUFHQW7KHERUURZHUVWLOOVDYHVIURPWKHWD[H[HPSWLRQEXWWKHIHGHUDO
   WKHERQGDQGrc– rmGHQRWLQJWKHLQWHUHVWUDWHVSUHDGEHWZHHQWD[DEOHFRUSRUDWHDQGQRQWD[DEOH                                                  JRYHUQPHQWORVHVLQWD[UHYHQXHV7KXVRIWKHWD[EUHDNLVQRWWUDQVODWHGLQWRDJDLQ
   PXQLFLSDOERQGVZHFRPSXWH                                                                                                                      IRUWKHERUURZHUDQGLVLQVWHDGDZLQGIDOOJDLQWRWKHWD[SD\HULQWKHKLJKHUWD[EUDFNHWUHÀHFWLQJ
                                                                                                                                                    DQHI¿FLHQF\ORVVRIWKHWD[H[HPSWLRQ:KLOHDOOKROGHUVRIWD[H[HPSWGHEWEHQH¿WWD[H[HPSWLRQ
                                                                                                                                                    SURYLGHVDODUJHUEHQH¿WWRKLJKLQFRPHWD[SD\HUV *DOSHUHWDO 

                                                                                                                                                    7KLVHI¿FLHQF\ORVVLVFDSWXUHGE\FRPSDULQJWKHWD[UDWHWKDWFOHDUVWKHPXQLFLSDOPDUNHW ɒȗ WR
   :HWKHQFRPSXWHWKHSUHVHQWYDOXHRIWKHVXEVLG\XVLQJGLVFRXQWUDWHV GHVLJQDWHGDVɏ RIDQG                                               WKHDYHUDJHWD[UDWHRIWKHPXQLFLSDOERQGKROGHUV պɒ 7KHIHGHUDOUHYHQXHORVVLVWKHQFRPSXWHG
   SHUFHQWDV                                                                                                                                    E\GLYLGLQJWKHXQGLVFRXQWHGDQGGLVFRXQWHGYDOXHVRIWKHVXEVLG\ HTXDWLRQVDQG E\WKHUDWLR
                                                                                                                                                    RIWKHPDUNHWFOHDULQJWD[UDWHWRWKHDYHUDJHWD[UDWHRIPXQLFLSDOERQGKROGHUV ɒȗȀպɒ). Following
    7KLVDVVHVVPHQWDVVXPHVWKDWWKHWD[DEOHDQGQRQWD[DEOHERQGVDUHFRPSDUDEOHZLWKUHVSHFWWRFKDUDFWHULVWLFVVXFKDVULVNWLPH
                                                                                                                                                     1RWHWKDWWKHHVWLPDWHVRIUHYHQXHORVVDVVXPHWKDWFXUUHQWKROGHUVRIWD[H[HPSWERQGVZRXOGUHSODFHWKHLUKROGLQJVRIWKHVH
                                                                                                                                                                                                                                                                                          Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 47 of 60




   to maturity, and other factors.
                                                                                                                                                    ERQGVZLWKWD[DEOHERQGVUDWKHUWKDQRWKHUWD[SUHIHUUHGDVVHWVLIWKHWD[H[HPSWLRQZHUHHOLPLQDWHG 3RWHUEDDQG5DPtUH]9HUGXJR
                                                                                                                                                     




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                    GAYER, DRUKKER, AND GOLD                                                                     ECONOMIC STUDIES AT BROOKINGS
   =LPPHUPDQ  ZHFRPSXWHպɒ DVWKHDYHUDJHKRXVHKROGDQGFRUSRUDWHWD[UDWHVZHLJKWHGE\                                                              VHDVRQHGFRUSRUDWHERQGVUDWHG$DE\0RRG\¶V
   KRXVHKROGDQGFRUSRUDWHVKDUHVRIPXQLFLSDOGHEW3RWHUEDDQG5DPtUH]9HUGXJR 7DEOH
    XVHWKH6XUYH\RI&RQVXPHU)LQDQFHVWRHVWLPDWHWKHVKDUHVRIPXQLFLSDOGHEWKHOGE\                                                              %\FRPSXWLQJDYHUDJHVRIWKHWZREURDGO\VLPLODUFDWHJRULHVRIERQGVWKHJRDOLVWRFDSWXUH
   YDULRXVWD[EUDFNHWVEDVHGRQWKHLUHVWLPDWHVZHFRPSXWHWKHDYHUDJHKRXVHKROGPDUJLQDOWD[                                                             VLPLODULWLHVDFURVVWKHJURXSVLQWHUPVRIULVNOLTXLGLW\PDWXULW\¿[HGYHUVXVYDULDEOHSD\PHQWVDQG
   UDWHIRUPXQLFLSDOERQGKROGHUVWREHDERXWSHUFHQW7KHFRUSRUDWHWD[UDWHLVSHUFHQW:H                                                         RWKHUFKDUDFWHULVWLFV,IIRUH[DPSOHWKHWD[H[HPSWERQGVDUHFRQVLGHUHGKLJKHUULVNRUOHVVOLTXLG
   FDOFXODWHWKHKRXVHKROGDQGFRUSRUDWHVKDUHVRIPXQLFLSDOERQGKROGLQJVEDVHGRQ7DEOH/RI                                                           WKDQWKHKLJKJUDGHFRUSRUDWHERQGVWKHQWKHLU\LHOGVZLOOLQFOXGHDSUHPLXPWKDWZRXOGOHDGWRDQ
   WKH)LQDQFLDO$FFRXQWVRIWKH8QLWHG6WDWHV %RDUGRI*RYHUQRUVRIWKH)HGHUDO5HVHUYH6\VWHP                                                            underestimate of the interest rate spread used in the calculations.
   S 7KHKRXVHKROGVKDUHUDQJHVIURP LQ WR LQ 
                                                                                                                                                              )LJXUHVKRZVWKHLQWHUHVWUDWHVSUHDGEHWZHHQ0RRG\¶V$DUDWHGFRUSRUDWHERQG\LHOGVDQG
   ESTIMATING THE INTEREST RATE SPREAD                                                                                                                        0RRG\¶V$DUDWHGPXQLFLSDOERQG\LHOGVIURPWKURXJK Note that the interest rate
                                                                                                                                                              VSUHDGWUHQGVGRZQWKURXJKRXWRXUSHULRGRIHYDOXDWLRQ7KLVVXJJHVWVWKDWVXEVLG\HVWLPDWHV
   7KHHVWLPDWHVRIWKHXQGLVFRXQWHGDQGSUHVHQWYDOXHVXEVLGLHVWRWKHLVVXHUVRIWKHWD[H[HPSW                                                            EDVHGRQUHIXQGHGDQGUHLVVXHGERQGVZRXOGEHORZHUWKDQRXUHVWLPDWHVZKLFKDUHEDVHGRQ
   ERQGVUHO\RQDQHVWLPDWHRIWKHLQWHUHVWUDWHVSUHDGDWWKHWLPHWKDWWKHWD[H[HPSWERQGLVLVVXHG                                                     WKHVSUHDGDWWKHWLPHRIWKHERQGLVVXDQFH6LPLODUO\DGMXVWLQJWKHVXEVLG\HVWLPDWHVWRDFFRXQW
   7KHSUHFLVLRQRIWKHVXEVLG\DQGUHYHQXHORVVHVWLPDWHVWKHUHIRUHUHO\KHDYLO\RQWKHDVVXPSWLRQ                                                          IRUWD[H[HPSWYDULDEOHUDWHERQGV ZKLFKSHULRGLFDOO\DGMXVWLQWHUHVWUDWHV ZRXOGDOVR\LHOGORZHU
   WKDWWKHFKDUDFWHULVWLFVRIWKHWD[H[HPSWERQGDUHFRPSDUDEOHWRWKHFKDUDFWHULVWLFVRIWKHWD[DEOH                                                      HVWLPDWHV:KHWKHUWKLVGHFUHDVHLQVSUHDGVRYHUWLPHUHSUHVHQWVDUHGXFWLRQLQWKHVXEVLG\YDOXH
   ERQGDORQJDOOGLPHQVLRQVH[FHSWIRUZKHWKHUWKHLQWHUHVWHDUQHGLVVXEMHFWWRWKHLQFRPHWD[,Q                                                          HJDFKDQJHLQH[SHFWHGIXWXUHWD[UDWHVRUDPDUNHWGULYHQFKDQJHLQWKHYROXPHRIWD[H[HPSW
   RWKHUZRUGVWKHDSSURSULDWHFRPSXWDWLRQRIWKHLQWHUHVWUDWHVSUHDGZRXOGFRPSDUHWD[DEOHDQG                                                            ERQGLVVXDQFH RUDFKDQJHLQWKHUHODWLYHFKDUDFWHULVWLFV HJDFKDQJHLQWKHUHODWLYHSHUFHLYHG
   QRQWD[DEOHERQGUDWHVWKDWKDYHWKHVDPHVWUXFWXUH HJ¿[HGYHUVXVYDULDEOH WHUPFUHGLWULVN                                                       GHIDXOWULVN RIWKHGLIIHUHQWERQGFDWHJRULHVLVXQFOHDU
   and liquidity.
                                                                                                                                                              PRINCIPAL VALUE AND TERM LENGTH
   +LVWRULFDOO\7UHDVXU\ERQGVZHUHFRQVLGHUHGWKHWD[DEOHDOWHUQDWLYHWRPXQLFLSDOERQGV 3RWHUED
   +HDWRQ0DQNLZDQG3RWHUED VLQFHERWKZHUHFRQVLGHUHGFORVHWRULVNOHVV                                                              $PXQLFLSDOERQGLVVXDQFHXVHGWR¿QDQFHDVWDGLXPW\SLFDOO\FRQVLVWVRIDQXPEHURILQGLYLGXDO
   0RUHUHFHQWVWXGLHVKDYHDVVXPHGKLJKJUDGHFRUSRUDWHERQGVDVWKHWD[DEOHDOWHUQDWLYHWR                                                                 ERQGVHDFKVWUXFWXUHGLQDSDUWLFXODUZD\7KH\IUHTXHQWO\FRPELQHWKUHHW\SHVRIERQGVVHULDO
   PXQLFLSDOERQGV -RLQW&RPPLWWHHRQ7D[DWLRQDE&RQJUHVVLRQDO%XGJHW                                                              ERQGVWHUPERQGVDQGFDSLWDODSSUHFLDWLRQERQGV6HULDOERQGVFRQVLVWRIVPDOOHUXQLWVWKDW
   2I¿FHDQG-RLQW&RPPLWWHHRQ7D[DWLRQ 7KH&RQJUHVVLRQDO%XGJHW2I¿FHDQG-RLQW                                                                    PDWXUHJUDGXDOO\RYHUDQXPEHURI\HDUV7HUPERQGVDUHVLQJOHERQGVWKDWFRPHGXHDOODWRQFH
   &RPPLWWHHRQ7D[DWLRQ  QRWHWKDWDOWKRXJKPXQLFLSDOERQGVDQGFRUSRUDWHERQGVPD\YDU\                                                              RIWHQZLWKDQRSWLRQDORUPDQGDWRU\HDUO\FDOOIHDWXUHWKDWDOORZVWKHLVVXHUWRSXUFKDVHERQGVRII
   VRPHZKDWLQWHUPVRIULVNWLPHWRPDWXULW\¿[HGYHUVXVYDULDEOHLQWHUHVWSD\PHQWVDQGRWKHUERQG                                                       the market at either par value or the current market price, whichever is lower. Many of the term
   VSHFL¿FIDFWRUVVHYHUDOSRWHQWLDOVRXUFHVRIELDVOLNHO\RIIVHWHDFKRWKHUWRDODUJHGHJUHH                                                            ERQGVXVHGWR¿QDQFHVWDGLXPVXVHDPDQGDWRU\VLQNLQJUHVHUYHIXQGZKHUHWKHPXQLFLSDOLW\
                                                                                                                                                              PDNHVGHSRVLWV RIWHQDQQXDOO\ LQWRDQDFFRXQWWKDWLVHLWKHUKHOGLQHVFURZXQWLOWKHPDWXULW\GDWH
   :HIROORZWKHPRUHUHFHQWOLWHUDWXUHDQGXVHFRUSRUDWHERQGVUDWKHUWKDQ7UHDVXU\ERQGVDVRXU                                                          RULPPHGLDWHO\XVHGWRFDOOVRPHRIWKHERQGV
   WD[DEOHDOWHUQDWLYHWRWD[H[HPSWPXQLFLSDOERQGV)RUHDFKWD[H[HPSWERQGLVVXHGWR¿QDQFHD
   VWDGLXPZHXVHWKHDYHUDJHLQWHUHVWUDWHIRUKLJKJUDGHPXQLFLSDOERQGVDWWKH\HDURILVVXDQFH                                                          &DSLWDODSSUHFLDWLRQERQGVDUHOHVVFRPPRQWKDQWKHRWKHUWZRIHDWXUHGLQRQO\VWDGLXPVLQ
   LQRXUFRPSXWDWLRQRIWKHVSUHDGUDWKHUWKDQUHO\RQWKHLQWHUHVWUDWHIRUWKHVSHFL¿FWD[H[HPSW                                                        RXUGDWDVHW)RUWKHVHERQGVWKHLQYHVWPHQWUHWXUQRQWKHLQLWLDOSULQFLSDOLVUHLQYHVWHGDWDVWDWHG
   VWDGLXPERQG:HGRWKLVEHFDXVHWKHLQGLYLGXDOWD[H[HPSWVWDGLXPERQGLVGHWHUPLQHGE\D                                                                FRPSRXQGUDWHXQWLOPDWXULW\,QYHVWRUVUHFHLYHDVLQJOHSD\PHQWDWPDWXULW\UHSUHVHQWLQJERWKWKH
   KRVWRIFKDUDFWHULVWLFVWKDWPDNHLWFKDOOHQJLQJWRFRQWUROIRULQDFRPSDULVRQZLWKWD[DEOHERQGV                                                       SULQFLSDODQGWKHWRWDOLQYHVWPHQWUHWXUQ0XQLFLSDOLWLHVVRPHWLPHVSUHIHUFDSLWDODSSUHFLDWLRQERQGV
   )ROORZLQJ=LPPHUPDQ  ZHXVHDYHUDJH\LHOGVIRU\HDUPXQLFLSDOERQGVUDWHG$DE\                                                                 EHFDXVHUHLQYHVWLQJRIWKHLQWHUHVWUHWXUQPHDQVWKDWRQO\WKHRULJLQDOSULQFLSDODPRXQWFRXQWV
   0RRG\¶V,QYHVWRUV6HUYLFHDQGIRUWKHFRPSDUDEOHWD[DEOHERQGVZHXVHDYHUDJH\LHOGVIRU                                                                 DJDLQVWDQ\GHEWOLPLWWKHPXQLFLSDOLW\PLJKWKDYH UDWKHUWKDQWKHPXFKODUJHUSDUYDOXH 

    (YLGHQFHIURPWKH6XUYH\RI&RQVXPHU)LQDQFHVVXJJHVWVWKDWWKHDYHUDJHKRXVHKROGPDUJLQDOWD[UDWHIRUPXQLFLSDOERQGKROGHUV
                                                                                                                                                               $VZHZLOOVKRZODWHURXUUHVXOWVDUHIDLUO\UREXVWDFURVVDOWHUQDWLYHPHDVXUHVRIERQG\LHOGV
   KDV VWD\HG URXJKO\ FRQVWDQW SRVW75$ %DVHG RQ WKH QLQH 6XUYH\V RI &RQVXPHU )LQDQFHV FRQGXFWHG EHWZHHQ  DQG 
                                                                                                                                                               2XULQWHUHVWUDWHVSUHDGFDOFXODWLRQVWDUWVLQVLQFH0LOOHU3DUNZKLFKFRPSOHWHGFRQVWUXFWLRQLQEHJDQLVVXLQJERQGVLQ
   %HUJVWUHVVHUDQG&RKHQ 7DEOH FDOFXODWHWKDWWKHPDUJLQDOWD[UDWHRIWKHPHGLDQKRXVHKROGKROGLQJPXQLFLSDOGHEWKDVEHHQ
                                                                                                                                                              $IHZRWKHUVWDGLXPVLQFOXGLQJ$PHULFDQ$LUOLQHV&HQWHU&HQWXU\/LQN)LHOG&RPHULFD3DUN+HLQ])LHOG0LQXWH0DLG3DUN3DXO
   URXJKO\FRQVWDQWDWSHUFHQWVLQFH=LPPHUPDQ S DOVRXVHVSHUFHQWLQKLVFDOFXODWLRQV
                                                                                                                                                              %URZQ6WDGLXP31&3DUNDQG6SRUWV$XWKRULW\)LHOGDOVREHJDQLVVXLQJERQGVSULRUWR
    :HGH¿QHFRUSRUDWHKROGLQJVRIPXQLFLSDOVHFXULWLHVWREHWKHVXPRIDVVHWVKHOGE\ L QRQ¿QDQFLDOFRUSRUDWHEXVLQHVVHV OLQH  LL 
                                                                                                                                                               6HHIRUH[DPSOH3RWHUEDDQG5DPtUH]9HUGXJR  DQG-RLQW&RPPLWWHHRQ7D[DWLRQ  IRUSRVVLEOHH[SODQDWLRQVRI
   86FKDUWHUHGGHSRVLWRU\LQVWLWXWLRQV OLQH  LLL SURSHUW\FDVXDOW\LQVXUDQFHFRPSDQLHV OLQH DQG LY OLIHLQVXUDQFHFRPSDQLHV
                                                                                                                                                                                                                                                                                                           Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 48 of 60




                                                                                                                                                              WKHGHFOLQLQJ\LHOGVSUHDG0DQNLZDQG3RWHUED  FRQVLGHUDPRGHOLQZKLFKWD[H[HPSWLQYHVWRUVKROGRQO\WD[DEOHERQGVDQG
   +RXVHKROGKROGLQJVRIPXQLFLSDOVHFXULWLHVDUHGH¿QHGDVWKHVXPRIDVVHWVKHOGE\ L WKHKRXVHKROGVHFWRU OLQH DQG LL QRQ¿QDQFLDO
                                                                                                                                                              HTXLWLHVZKLOHWD[DEOHLQYHVWRUVKROGRQO\WD[H[HPSWERQGVDQGHTXLWLHV7KHPRGHOSUHGLFWVWKDWWKH\LHOGVSUHDGEHWZHHQWD[DEOHDQG
   QRQFRUSRUDWHEXVLQHVVHV OLQH 
                                                                                                                                                              WD[H[HPSWERQGVVKRXOGEHDQLQFUHDVLQJIXQFWLRQRIWKHGLYLGHQG\LHOGRQFRUSRUDWHVWRFNV




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                            GAYER, DRUKKER, AND GOLD                                                                          ECONOMIC STUDIES AT BROOKINGS
   7RWDNHMXVWRQHW\SLFDOH[DPSOH)HG([)RUXP²KRPHRIWKH1%$¶V0HPSKLV*UL]]OLHV²ZKLFKZDV                                                               FRQVWUXFWLRQFRVWRIPLOOLRQ7DEOHDOVRGHVLJQDWHVWKHVWDGLXPVWKDWZHUHIXQGHGDWOHDVW
   FRQVWUXFWHGLQZDV¿QDQFHGE\WKUHHVHSDUDWHERQGLVVXDQFHVPDGHLQ7KHVHERQG                                                               LQSDUWZLWKSURFHHGVIURPWD[H[HPSWPXQLFLSDOERQGV7KHWDEOHDOVRGRFXPHQWVWKHOHDJXHWKH
   LVVXDQFHVWRWDOHGPLOOLRQLQ¿QDQFLQJ7KH\ZHUHVSOLWLQWR¿YHVHULHVODEHOOHG$WKURXJK(                                                       \HDURIFRQVWUXFWLRQRUPDMRUUHQRYDWLRQWKH\HDURIERQGLVVXDQFHWKHWRWDOFRVWVDQGWKHDPRXQW
   ZLWK$DQG%DSSHDULQJLQRQHLVVXDQFH&LQWKHVHFRQGDQG'DQG(LQWKHWKLUG7DEOHVKRZV                                                         ¿QDQFHGWKURXJKSURFHHGVIURPWD[H[HPSWERQGV
   WKHYDOXHRIWKH¿YHGLIIHUHQWVHULHV LQQRPLQDOGROODUVDVZHOODVWKHLQÀDWLRQDGMXVWHGYDOXH
   ZHXVHLQRXUFRPSXWDWLRQV DQGWKHGLIIHUHQWW\SHVRIERQGVZLWKLQHDFKVHULHV                                                                         &ROXPQRI7DEOHVKRZVWKHHVWLPDWHGFRVW LQGROODUV RIFRQVWUXFWLQJRUUHQRYDWLQJHDFK
                                                                                                                                                             RIWKHPDMRUVSRUWVVWDGLXPVEHWZHHQDQG7KHWRWDOFRVWDFURVVDOOWKHVWDGLXPVLV
   6HULHV$RIWKLVERQGLVVXDQFHZKLFKFRPELQHVERWKVHULDODQGWHUPERQGVLVUHSUHVHQWDWLYHRI                                                          QHDUO\ELOOLRQDQGWKHPRVWH[SHQVLYHVWDGLXPZDV E\IDU <DQNHH6WDGLXPDWRYHU
   WKHW\SHRI¿QDQFLQJIUHTXHQWO\XVHGIRUVWDGLXPV7KHVHULDOERQGVLQWKLVLVVXDQFHPDWXUHHYHU\                                                        ELOOLRQ&ROXPQVKRZVWKHDPRXQWRIWKHFRVWV LQGROODUV ¿QDQFHGE\WD[H[HPSWERQGV
   \HDUEHWZHHQDQGZLWKWKHSULQFLSDODPRXQWVLQFUHDVLQJRYHUWLPH$VLVFRPPRQWKHVH                                                         IRUHDFKRIWKHVWDGLXPV7KHWRWDO¿QDQFLQJDFURVVDOOWKHVWDGLXPVLVURXJKO\ELOOLRQDQGWKH
   VHULDOERQGVDUHIROORZHGE\ODUJHUWHUPERQGVZKLFKDUHUHGHHPHGRYHUWKHFRXUVHRIDIHZ\HDUV                                                        VWDGLXPWKDWUHOLHGRQWKHPRVWWD[H[HPSW¿QDQFLQJZDV<DQNHH6WDGLXPZKLFKUHOLHGRQQHDUO\
   through the use of a mandatory sinking reserve fund.                                                                                                      ELOOLRQLQWD[H[HPSWERQGVWR¿QDQFHWKHVWDGLXPDQGLWVSDUNLQJIDFLOLW\


   )LJXUHGLVSOD\VWKHUHGHPSWLRQVFKHGXOHIRUWKH6HULHV$ERQGVFRQVLVWLQJRIWKHVHULDOERQGV                                                         7DEOHVKRZVIHGHUDOVXEVLG\DQGUHYHQXHORVVHVWLPDWHVIRUWKHVWDGLXPVLQXQGLVFRXQWHG
   DQGWKHWHUPERQGV2IWKHPLOOLRQLVVXHGLQ6HULHV$PLOOLRQPDWXUHVEHWZHHQ                                                           WHUPVDQGGLVFRXQWHGDWWKHDQGSHUFHQWOHYHOV&ROXPQVDQGRI7DEOHVKRZWKHSUHVHQW
   DQGZLWKWKHDPRXQWVHVFDODWLQJIURPPLOOLRQGXHLQWRPLOOLRQGXH                                                          YDOXHHVWLPDWHVRIWKHIHGHUDOVXEVLG\IRUHDFKVWDGLXPDQG&ROXPQVDQGVKRZWKHSUHVHQW
   LQ7KHVHVHULDOERQGVDUHWKHQIROORZHGE\WHUPERQGVWRWDOLQJPLOOLRQLQLQ                                                         YDOXHHVWLPDWHVRIWKHIHGHUDOUHYHQXHORVVXVLQJGLVFRXQWUDWHVRIDQGSHUFHQWUHVSHFWLYHO\
   UHGHPSWLRQVRIPLOOLRQLQPLOOLRQLQPLOOLRQLQPLOOLRQLQ                                                     1RWHWKDWWKHHVWLPDWHGVXEVLG\YDOXHLVQRWLQFRQVWDQWSURSRUWLRQWRWKHDPRXQWRIWKHFRVWV
   DQGPLOOLRQLQ,QRUGHUWRFRPSXWHWKHVXEVLG\VWHPPLQJIURPWKHWD[H[HPSWLRQ                                                         ¿QDQFHGE\WD[H[HPSWERQGVEHFDXVHWKHIRUPHULVDOVRDIXQFWLRQRIWKHWHUPVWUXFWXUHRIWKH
   IRUWKHERQGVWKDWPDNHXSWKH6HULHV$LVVXDQFHZHPXOWLSO\WKHLQWHUHVWUDWHVSUHDGLQWKH\HDU                                                       ERQGVDQGWKHLQWHUHVWUDWHVSUHDGDWWKHWLPHRIWKHLVVXDQFH)RUH[DPSOHFRQVWUXFWLRQRI86
   RIWKHLVVXDQFH  E\WKHUHGHPSWLRQDPRXQWLQHDFKLQGLYLGXDOFROXPQLQ)LJXUHVXPPLQJ                                                           %DQN6WDGLXPZKLFKRSHQHGLQIRUWKH1)/¶V0LQQHVRWD9LNLQJVZDV¿QDQFHGZLWK
   DFURVVWKH\HDUVXQWLOPDWXULW\ GLVFRXQWLQJDWRUSHUFHQW 7KHSUHVHQWYDOXHVXEVLG\IRU6HULHV                                                    PLOOLRQLQWD[H[HPSWERQGVLVVXHGLQEXWKDVDIHGHUDOVXEVLG\HVWLPDWHRIRQO\DERXW
   $LVHVWLPDWHGDVPLOOLRQRUPLOOLRQFRUUHVSRQGLQJWRGLVFRXQWUDWHVRIDQGSHUFHQW                                                        SHUFHQWRIWKHSULQFLSDODPRXQW6ROGLHU)LHOGZKLFKZDVUHQRYDWHGLQIRUWKH&KLFDJR
   respectively.                                                                                                                                             %HDUVZDVIXQGHGZLWKPLOOLRQLQWD[H[HPSWERQGV PLOOLRQLQGROODUV EXWKDVD
                                                                                                                                                             IHGHUDOVXEVLG\HVWLPDWHRIRYHUSHUFHQWRIWKHSULQFLSDODPRXQW7KHGLIIHUHQWVXEVLG\DPRXQWV
   RESULTS                                                                                                                                                   DUHSDUWO\GXHWRGLIIHUHQFHVLQWKHLQWHUHVWUDWHVSUHDGEHWZHHQZKHQWKH6ROGLHU)LHOGERQGV
                                                                                                                                                             ZHUHLVVXHG SHUFHQWDJHSRLQWV DQGZKHQWKH86%DQN6WDGLXPERQGVZHUHLVVXHG 
   :HH[DPLQHWKH¿QDQFLQJIRUDOOSURIHVVLRQDOVSRUWVVWDGLXPVQHZO\FRQVWUXFWHGPDMRUO\                                                                  SHUFHQWDJHSRLQWV 7KH\DUHDOVRGXHWRWKHGLIIHUHQWWHUPVWUXFWXUHVRIWKHERQGVVLQFHWKH
   UHQRYDWHGRUFXUUHQWO\XQGHUFRQVWUXFWLRQVLQFHIRU0DMRU/HDJXH%DVHEDOOWKH1DWLRQDO                                                            6ROGLHU)LHOGERQGVDUHKHDYLO\ZHLJKWHGWRFRPHGXHLQWKHIDUIXWXUHDQGWKH86%DQN6WDGLXP
   )RRWEDOO/HDJXHWKH1DWLRQDO%DVNHWEDOO$VVRFLDWLRQDQGWKH1DWLRQDO+RFNH\/HDJXH:H                                                                 ERQGVZLOOEHSDLGRIILQLQVWDOOPHQWVWKDWVORZO\HVFDODWHLQDPRXQW7KHODUJHVWVXEVLG\ZHQWWR
   REWDLQHGHVWLPDWHVRIWKHWRWDOFRVWVRIWKHVWDGLXPVIURPYDULRXVVRXUFHVVXFKDVORFDOQHZVSDSHU                                                      <DQNHH6WDGLXPZLWKDVXEVLG\YDOXHRIPLOOLRQFRPSXWHGDWDSHUFHQWGLVFRXQWUDWHDQG
   DUWLFOHVDQGZHEVLWHV:HREWDLQWKHPDMRULW\RIWKHERQGGDWDIURPWKHRULJLQDOLVVXDQFH                                                              PLOOLRQFRPSXWHGDWDSHUFHQWGLVFRXQWUDWH5HFDOOWKDWGXHWRWKHLQHI¿FLHQF\RIWD[
   GRFXPHQWDWLRQDYDLODEOHWKURXJK(OHFWURQLF0XQLFLSDO0DUNHW$FFHVVDVHUYLFHRIWKH0XQLFLSDO                                                           H[HPSWLRQWKHVXEVLG\YDOXHWRWKHERQGLVVXHUVLVHVWLPDWHGWREHRQO\DIUDFWLRQRIWKHWRWDO
   Securities Rulemaking Board. See the Data Appendix for more information.                                                                                  UHGXFWLRQLQWD[UHYHQXHEHFDXVHPXQLFLSDOERQGKROGHUVLQKLJKHUWD[EUDFNHWVUHFHLYHZLQGIDOO
                                                                                                                                                             EHQH¿WV
   7DEOHVKRZVGHVFULSWLYHGDWDIRUWKHSURIHVVLRQDOVSRUWVVWDGLXPVFRQVWUXFWHGRUPDMRUO\
   UHQRYDWHGVLQFHFRQVLVWLQJRIWKDWXQGHUZHQWFRQVWUXFWLRQ and two that underwent                                                               7KH¿UVWURZRI7DEOHUHSURGXFHVWKHODVWURZRI7DEOHUHSRUWLQJWKHWRWDOVXEVLG\DQGUHYHQXH
   major renovation.7KHDYHUDJHPDMRUUHQRYDWLRQFRVWZDVPLOOLRQFRPSDUHGWRDQDYHUDJH                                                            ORVVHVDFURVVDOOWKHVWDGLXPVXVLQJDYHUDJH\LHOGVIRU\HDUPXQLFLSDOERQGVUDWHG$DE\
    )RUG)LHOGKRPHRIWKH1)/¶V'HWURLW/LRQVLVUHSRUWHGWRKDYHFRVWPLOOLRQWREXLOGRIZKLFKPLOOLRQZDV¿QDQFHGE\WD[               0RRG\¶V,QYHVWRUV6HUYLFHFRPSDUHGWRDYHUDJH\LHOGVIRUVHDVRQHGFRUSRUDWHERQGVUDWHG$DE\
   H[HPSWUHYHQXHERQGVLVVXHGE\:D\QH&RXQW\ $QGHUVRQDQG3LULFV$SSHQGL[ :HZHUHRQO\DEOHWRORFDWHGRFXPHQWDWLRQ
                                                                                                                                                              &LWL]HQV%DQN3DUN)HG([)RUXP*UHDW$PHULFDQ%DOO3DUN/XFDV2LO6WDGLXP3DXO%URZQ6WDGLXPDQG7R\RWD&HQWHUUHOLHGRQ
   IRUPLOOLRQLQERQGVLVVXHGLQE\WKH&LW\RI'HWURLW5HVXOWVIRU)RUG)LHOGWKHUHIRUHDUHOLNHO\XQGHUHVWLPDWHV
                                                                                                                                                             WD[H[HPSWPXQLFLSDOERQGVWR¿QDQFHDWOHDVWSHUFHQWRIWKHLUWRWDOFRVWV
    7KLVLQFOXGHV/LWWOH&DHVDUV$UHQDIXWXUHKRPHRIWKH1+/¶V'HWURLW5HG:LQJVZKLFKLVFXUUHQWO\XQGHUFRQVWUXFWLRQ
                                                                                                                                                              7KHWKUHH1HZ<RUNVWDGLXPV¿QDQFHGE\3,/27ERQGV²<DQNHH6WDGLXP&LWL)LHOGDQGWKH%DUFOD\V&HQWHU²UHFHLYHGQHDUO\
    &KHVDSHDNH(QHUJ\$UHQDKRPHRIWKH1%$¶V2NODKRPD&LW\7KXQGHUZDVERWKFRQVWUXFWHGDQGUHQRYDWHGVLQFH
                                                                                                                                                                                                                                                                                                  Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 49 of 60




                                                                                                                                                             RQHTXDUWHURIWKHWRWDOIHGHUDOVXEVLGLHVPLOOLRQDQGPLOOLRQXVLQJGLVFRXQWUDWHVRIDQGSHUFHQWUHVSHFWLYHO\




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                           GAYER, DRUKKER, AND GOLD                                                                     ECONOMIC STUDIES AT BROOKINGS
   0RRG\¶V:H¿QGWKDWIRUWKHVHVWDGLXPVWKHWRWDOGLVFRXQWHGYDOXHRIWKHIHGHUDOWD[VXEVLG\                                                  WKHSURFHHGVIURPWD[H[HPSWTXDOL¿HGSULYDWHDFWLYLW\ERQGVWR¿QDQFHVXFKWKLQJV$GGLWLRQDOO\
   LVELOOLRQ XVLQJDSHUFHQWGLVFRXQWUDWH RUELOOLRQ XVLQJDSHUFHQWGLVFRXQWUDWH                                                FXUUHQWODZUHTXLUHVWKDWVXFKERQGVEHH[SUHVVO\DSSURYHGE\HLWKHUDYRWHUUHIHUHQGXPRUE\
   *LYHQWKHLQHI¿FLHQF\RIWKHWD[H[HPSWLRQWKHORVWUHYHQXHWRWKHIHGHUDOJRYHUQPHQWH[FHHGVWKH                                                 DQHOHFWHGUHSUHVHQWDWLYHDIWHUDSXEOLFKHDULQJIROORZLQJUHDVRQDEOHQRWLFHWRWKHSXEOLFZKLFK
   VXEVLG\DPRXQWVUHVXOWLQJLQDQHVWLPDWHGUHYHQXHORVVRIELOOLRQ XVLQJDSHUFHQWGLVFRXQW                                                ZRXOGLQFUHDVHWKHWUDQVSDUHQF\RIVWDGLXPGHDOVWKDWEHQH¿WIURPWD[H[HPSW¿QDQFLQJ ,QWHUQDO
   UDWH RUELOOLRQ XVLQJDSHUFHQWGLVFRXQWUDWH 7KHRWKHUURZVRI7DEOHFRPSXWHHVWLPDWHV                                               5HYHQXH6HUYLFH 
   XVLQJDOWHUQDWLYHPHDVXUHVRIERQG\LHOGVIRUWKHPXQLFLSDOERQGVDQGWKHFRPSDUDEOHWD[DEOH
   ERQGV7KH¿QGLQJVDUHIDLUO\UREXVWZLWKUHVSHFWWRWKHLQGH[HVXVHG                                                                            7KHDERYHUHIRUPRSWLRQVDUHWDUJHWHGVSHFL¿FDOO\DWIHGHUDOVXEVLGLHVIRUVSRUWVVWDGLXPV
                                                                                                                                                       $EURDGHUUHIRUPZRXOGGHDOZLWKWKHLQHI¿FLHQFLHVRIWD[H[HPSWERQG¿QDQFLQJLQJHQHUDO
   7DEOHVKRZVWKHQXPEHURIVWDGLXPVFRQVWUXFWHGRUUHQRYDWHGVLQFHE\HDFKPDMRUVSRUWV                                                      QRWMXVWVWDGLXP¿QDQFLQJZKLFKZRXOGDOORZWKHIHGHUDOJRYHUQPHQWWRPDLQWDLQWKHFXUUHQW
   OHDJXHWKHQXPEHU¿QDQFHGE\WD[H[HPSWERQGVWKHDYHUDJHFRVWRIWKHVWDGLXPVWKHDYHUDJH                                                      VXEVLG\LQFHQWLYHVEXWDWORZHUFRVWWRWKHIHGHUDOEXGJHW5HFDOOWKDWWD[H[HPSWERQGVDUHDQ
   ¿QDQFHGE\WD[H[HPSWERQGVDQGWKHDYHUDJHSUHVHQWYDOXHVXEVLGLHVFRPSXWHGDWERWKDQG                                                        HFRQRPLFDOO\LQHI¿FLHQWPHDQVRISURYLGLQJDVXEVLG\EHFDXVHWKHYDOXHWRWKHERQGLVVXHUVLV
   SHUFHQWGLVFRXQWUDWHV DOOLQGROODUV 7KH1)/VWDGLXPVKDGWKHKLJKHVWDYHUDJHFRVWDW                                                   RQO\DIUDFWLRQRIWKHWRWDOUHGXFWLRQLQWD[UHYHQXHDVERQGKROGHUVLQKLJKHUWD[EUDFNHWVUHFHLYH
   PLOOLRQEXWWKH0/%KDGWKHKLJKHVWDYHUDJHDPRXQW¿QDQFHGE\WD[H[HPSWERQGVDW                                                          ZLQGIDOOJDLQV7KLVLQHI¿FLHQF\FRXOGEHHOLPLQDWHGE\FKDQJLQJWKHWD[H[HPSWLRQWRDWD[FUHGLW
   PLOOLRQ7KHKLJKHVWVXEVLGLHVZHQWWRWKH0/%ZLWKDQHVWLPDWHGYDOXHRIPLOOLRQ                                                   HLWKHULQWKHIRUPRIZKDWLVNQRZQDV³WD[FUHGLWERQGV´RU³GLUHFWSD\ERQGV´
   FRPSXWHGDWDSHUFHQWGLVFRXQWUDWHDQGPLOOLRQFRPSXWHGDWDSHUFHQWGLVFRXQWUDWH
                                                                                                                                                       $WD[FUHGLWERQGSURYLGHVDFUHGLWDJDLQVWWKHERQGKROGHU¶VRYHUDOOIHGHUDOLQFRPHWD[OLDELOLW\,Q
   REFORM OPTIONS                                                                                                                                      DGGLWLRQWRHOLPLQDWLQJWKHLQHI¿FLHQF\DVVRFLDWHGZLWKWD[H[HPSWERQGVWD[FUHGLWERQGVDOVRKDYH
                                                                                                                                                       WKHDGYDQWDJHRIÀH[LELOLW\LQWKDWWKHDPRXQWRIWKHWD[FUHGLWFRXOGYDU\GHSHQGLQJRQWKHSXUSRVH
   7KHPRVWGLUHFWDQGVLPSOHVWUHIRUPRSWLRQZRXOGEHWRHOLPLQDWHWKHDXWKRULW\WRLVVXHIHGHUDO                                                    IRUZKLFKWKHERQGLVLVVXHG LGHDOO\VHWWLQJWKHIHGHUDOVXEVLG\WRWKHDPRXQWWKDWLVHFRQRPLFDOO\
   WD[H[HPSWJRYHUQPHQWDOERQGVIRUVWDGLXPV$VGLVFXVVHGHDUOLHU75$FDWHJRUL]HGDERQG                                                         MXVWL¿HGRQSXEOLFJRRGJURXQGV 7KHUHLVVRPHDOEHLWOLPLWHGDQGUHFHQWKLVWRU\RIIHGHUDOXVH
   DVSULYDWHLILWPHWWZRFRQGLWLRQV L WKHSULYDWHEXVLQHVVXVHWHVWPRUHWKDQSHUFHQWRIWKH                                                RIWD[FUHGLWERQGV0RVWUHFHQWO\WKH$PHULFDQ5HFRYHU\DQG5HLQYHVWPHQW$FWRIFUHDWHG
   ERQGSURFHHGVZHUHWREHXVHGE\DQRQJRYHUQPHQWDOHQWLW\DQG LL WKHSULYDWHSD\PHQWWHVW                                                      %XLOG$PHULFD%RQGV LVVXHGRQO\LQDQG WKDWVHWDWD[FUHGLWIRUERQGKROGHUVRI
   PRUHWKDQSHUFHQWRIWKHGHEWVHUYLFHZDVVHFXUHGE\SURSHUW\XVHGGLUHFWO\RULQGLUHFWO\LQD                                                  SHUFHQWRIWKHLQWHUHVW7KHERQGKROGHUPXVWUHSRUWERWKWKHLQWHUHVWSD\PHQWDQGWKHFUHGLWDV
   SULYDWHEXVLQHVV(OLPLQDWLQJWKHSULYDWHSD\PHQWWHVWIRUVWDGLXP¿QDQFLQJZRXOGPHDQWKDWERQGV                                                  WD[DEOH
   WR¿QDQFHVWDGLXPVZRXOGEHWD[DEOHSULYDWHDFWLYLW\ERQGVLIPRUHWKDQSHUFHQWRIWKHIDFLOLW\
   LVXVHGIRUSULYDWHEXVLQHVVXVHZKLFKXQGRXEWHGO\ZRXOGEHWKHFDVH7KH-RLQW&RPPLWWHH                                                         $GLUHFWSD\ERQGSURYLGHVDFUHGLWWRWKHERQGLVVXHULQDQDPRXQWHTXDOWRDSRUWLRQRIHDFKRI
   RQ7D[DWLRQ  DQGWKH2EDPDDGPLQLVWUDWLRQ¶VSUHYLRXVWZREXGJHWV 86'HSDUWPHQWRI                                                         WKHLQWHUHVWSD\PHQWVWKHLVVXHUPDNHVWRWKHERQGKROGHU)RUH[DPSOHLVVXHUVRI%XLOG$PHULFD
   7UHDVXU\ SURSRVHGWKLVHOLPLQDWLRQRIWKHSULYDWHSD\PHQWWHVWIRUVWDGLXP¿QDQFLQJLQ                                                %RQGVFDQHOHFWWREHLVVXHGGLUHFWSD\ERQGVDQGUHFHLYHDFUHGLWHTXDOWRSHUFHQWRIWKH
   RUGHUWRHOLPLQDWHWKHIHGHUDOVXEVLG\                                                                                                             WD[DEOHLQWHUHVWSDLGWRWKHERQGKROGHUV,QDGGLWLRQWRHOLPLQDWLQJWKHLQHI¿FLHQF\DVVRFLDWHGZLWK
                                                                                                                                                       WD[H[HPSWERQGVGLUHFWSD\ERQGV²VLQFHWKH\GLUHFWO\VXEVLGL]HLQWHUHVWSD\PHQWV²ZRXOGEH
   $QDOWHUQDWLYHDSSURDFKZRXOGOLPLWUDWKHUWKDQHOLPLQDWHWKHIHGHUDOWD[VXEVLG\IRUVWDGLXP                                                      VXEMHFWWRWKHIHGHUDOJRYHUQPHQW¶VDQQXDODSSURSULDWLRQVOLPLW7D[H[HPSWPXQLFLSDOERQGVDUH
   ¿QDQFLQJ$VPHQWLRQHGHDUOLHUFXUUHQWODZDOORZVWKHWD[H[HPSWLRQIRUERQGVXVHGWR¿QDQFHDQ\                                                  RXWVLGHRIWKHDSSURSULDWLRQSURFHVVUHGXFLQJWKHLUWUDQVSDUHQF\DQGOLPLWLQJ&RQJUHVV¶VFRQWURO
   RIDOLVWRITXDOL¿HGSULYDWHDFWLYLWLHV VWDGLXP¿QDQFLQJZDVUHPRYHGIURPWKHOLVWZLWK75$ ZLWK                                             over the allocation.
   WKHWRWDOYROXPHRIWD[H[HPSWTXDOL¿HGSULYDWHDFWLYLW\ERQGVFDSSHGIRUHDFKVWDWH7KHIHGHUDO
   VXEVLG\FRXOGEHFXUWDLOHGE\GHQ\LQJJRYHUQPHQWDOERQG¿QDQFLQJIRUVWDGLXPV E\HOLPLQDWLQJ                                                      CONCLUSIONS
   WKHSULYDWHSD\PHQWWHVW ZKLOHDOORZLQJVWDGLXP¿QDQFLQJWKURXJKWD[H[HPSWTXDOL¿HGSULYDWH
   DFWLYLW\ERQGV$VGLVFXVVHGE\/DWKURSH  DQG=LPPHUPDQ  WKLVSROLF\FKDQJH                                                   3URSRQHQWVRIJRYHUQPHQWVXEVLGLHVIRUVSRUWVVWDGLXPVW\SLFDOO\MXVWLI\WKHPRQWKHJURXQGVWKDW
   ZRXOGKDYHVHYHUDOHIIHFWVLQFOXGLQJIRUFLQJVWDWHVWRFKRRVHEHWZHHQIHGHUDOWD[VXEVLG\IRU                                                     stadiums provide spillover gains to the local economy. The evidence for these spillover gains is
   VWDGLXP¿QDQFLQJYHUVXVIRURWKHUTXDOL¿HG¿QDQFLQJXQGHUWKHYROXPHFDSDOORZLQJVWDWHDQGORFDO                                                 ZHDN$FDGHPLFVWXGLHVFRQVLVWHQWO\¿QGQRGLVFHUQLEOHSRVLWLYHUHODWLRQVKLSEHWZHHQVSRUWVIDFLOLW\
   JRYHUQPHQWVWRXVHWD[HVGLUHFWHGDWWKHEHQH¿FLDULHVRIWKHVWDGLXPVWR¿QDQFHWKHWD[H[HPSW                                                     FRQVWUXFWLRQDQGORFDOHFRQRPLFGHYHORSPHQWLQFRPHJURZWKRUMREFUHDWLRQ(YHQLIRQHEHOLHYHV
   ERQGVDQGHOLPLQDWLQJWKHWD[VXEVLG\IRUVWDGLXPOX[XU\ER[HVVLQFHWKHODZGRHVQRWDOORZ                                                      FRQWUDU\WRWKHHPSLULFDOHYLGHQFHWKDWWKHVSLOORYHUEHQH¿WVWRWKHORFDOHFRQRP\MXVWLI\VXEVLGLHV
                                                                                                                                                                                                                                                                                                 Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 50 of 60




    7KHERWWRPWZRURZVDUHWKHPHWKRGRORJLHVXVHGE\WKH-RLQW&RPPLWWHHRQ7D[DWLRQ DE                                   WKHUHVWLOOUHPDLQVQRHFRQRPLFMXVWL¿FDWLRQIRUIHGHUDOVXEVLGLHVIRUVSRUWVVWDGLXPV8QGHUFXUUHQW
    *DQV  SURSRVHVDFRPSURPLVHZKHUHE\RQO\UHQRYDWLRQVWRH[LVWLQJVWDGLXPVFRXOGEHFRQVLGHUHGTXDOL¿HGSULYDWHDFWLYLW\
                                                                                                                                                        )RUPRUHGHWDLOHGGLVFXVVLRQVRIWD[FUHGLWERQGVDQGGLUHFWSD\ERQGV DOVRNQRZQDVD³WD[DEOHERQGRSWLRQ´ VHH&RQJUHVVLRQDO
   DQGWKDWDVWDGLXPPD\RQO\EHUHQRYDWHGHYHU\\HDUV
                                                                                                                                                       %XGJHW2I¿FH  -RLQW&RPPLWWHHRQ7D[DWLRQ E DQG&RQJUHVVLRQDO%XGJHW2I¿FHDQG-RLQW&RPPLWWHHRQ7D[DWLRQ  



TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                     GAYER, DRUKKER, AND GOLD                                                                        ECONOMIC STUDIES AT BROOKINGS
   WD[ODZVWDGLXP¿QDQFLQJLVHOLJLEOHIRUWD[H[HPSWVWDWXVZKLFKDPRXQWVWRDVXEVWDQWLDOIHGHUDO
   VXEVLG\:KDW¶VPRUHFXUUHQWWD[ODZSURYLGHVDSHUYHUVHLQFHQWLYHIRUDIHGHUDOJRYHUQPHQW                          References
   PDWFKIRUVWDWHDQGORFDOJRYHUQPHQWVXEVLGLHVIRUVWDGLXPVDQGLWSURYLGHVDGLVLQFHQWLYHIRU
   ORFDOJRYHUQPHQWVWR¿QDQFHWKHVWDGLXPVXEVLGLHVE\WD[HVWKDWODUJHO\IDOORQWKRVHUHFHLYLQJWKH                   $QGHUVRQ3DXO0DQG0HJKDQ3LULFVHGLWRUVSports Facility Reports0LOZDXNHH
   EHQH¿WVRIWKHVWDGLXP                                                                                               Marquette University Law School, National Sports Law Institute.

   :HH[DPLQHWKH¿QDQFLQJIRUDOOSURIHVVLRQDOVSRUWVVWDGLXPVQHZO\FRQVWUXFWHGPDMRUO\                               %DDGH5REHUW$³3URIHVVLRQDO6SRUWVDV&DWDO\VWVIRU0HWURSROLWDQ(FRQRPLF'HYHORSPHQW´
   UHQRYDWHGRUFXUUHQWO\XQGHUFRQVWUXFWLRQVLQFHIRU0DMRU/HDJXH%DVHEDOOWKH1DWLRQDO                         Journal of Urban AffairsQR±
   )RRWEDOO/HDJXHWKH1DWLRQDO%DVNHWEDOO$VVRFLDWLRQDQGWKH1DWLRQDO+RFNH\/HDJXH:H¿QG
   WKDWIRUWKHVHVWDGLXPVWKHGLVFRXQWHGYDOXHRIWKHIHGHUDOWD[VXEVLG\LVELOOLRQ XVLQJD                %DDGH5REHUW$DQG$OOHQ56DQGHUVRQ³7KH(FRQRPLF,PSDFWRI6SRUWV7HDPVDQG
   SHUFHQWGLVFRXQWUDWH RUELOOLRQ XVLQJDSHUFHQWGLVFRXQWUDWH *LYHQWKHLQHI¿FLHQF\RIWKH                Facilities.” In Sports, Jobs, and Taxes: The Economic Impact of Sports Teams and Stadiums, edited
   WD[H[HPSWLRQWKHORVWUHYHQXHWRWKHIHGHUDOJRYHUQPHQWH[FHHGVWKHVXEVLG\DPRXQWVUHVXOWLQJ                      E\5RJHU*1ROODQG$QGUHZ=LPEDOLVW:DVKLQJWRQ%URRNLQJV,QVWLWXWLRQ3UHVV
   LQDQHVWLPDWHGUHYHQXHORVVRIELOOLRQ XVLQJDSHUFHQWGLVFRXQWUDWH RUELOOLRQ XVLQJD
   SHUFHQWGLVFRXQWUDWH                                                                                               %DLP'HDQ9The Sports Stadium as a Municipal Investment:HVWSRUW&RQQ*UHHQZRRG
                                                                                                                          Press.
   7KHVLPSOHVWDQGPRVWGLUHFWZD\WRDGGUHVVWKLVLQHI¿FLHQWIHGHUDOVXEVLG\ZRXOGEHWRHOLPLQDWH
   the private payment test for sports stadiums, which would eliminate the authority to issue federal                     %HUJVWUHVVHU'DQLHODQG5DQGROSK&RKHQ³&KDQJLQJ3DWWHUQVLQ+RXVHKROG2ZQHUVKLSRI
   WD[H[HPSWJRYHUQPHQWDOERQGVIRUVWDGLXPV6KRUWRIWKDWDQDOWHUQDWLYHDSSURDFKZRXOGOLPLWWKH                    0XQLFLSDO'HEW(YLGHQFHIURPWKH±6XUYH\VRI&RQVXPHU)LQDQFHV´:RUNLQJ3DSHUQR
   IHGHUDOWD[VXEVLG\E\FODVVLI\LQJVWDGLXPERQGVDVTXDOL¿HGSULYDWHDFWLYLW\ERQGVZKLFKZRXOG                      :DVKLQJWRQ%URRNLQJV,QVWLWXWLRQ+XWFKLQV&HQWHURQ)LVFDO 0RQHWDU\3ROLF\
   PDNHWKHPVXEMHFWWRDVWDWHZLGHYROXPHFDSSODFHDGGLWLRQDOUHVWULFWLRQVRQWKHLUXVHDQGDOORZ
   ¿QDQFLQJRIWKHERQGVWKURXJKWD[HVGLUHFWHGDWWKHEHQH¿FLDULHVRIWKHVWDGLXPV                                      %RDUGRI*RYHUQRUVRIWKH)HGHUDO5HVHUYH6\VWHP³)LQDQFLDO$FFRXQWVRIWKH8QLWHG6WDWHV
                                                                                                                          )ORZRI)XQGV%DODQFH6KHHWVDQG,QWHJUDWHG0DFURHFRQRPLF$FFRXQWV´6WDWLVWLFDO5HOHDVH=
                                                                                                                          +LVWRULFDO$QQXDO7DEOHV:DVKLQJWRQ

                                                                                                                          %XUHDXRI(FRQRPLF$QDO\VLV³7DEOH6,QYHVWPHQWLQ3ULYDWH6WUXFWXUHVE\,QGXVWU\´
                                                                                                                          )L[HG$VVHWV$FFRXQWV7DEOHV:DVKLQJWRQ86'HSDUWPHQWRI&RPPHUFHKWWSZZZEHDJRY
                                                                                                                          L7DEOHLQGH[B)$FIP ODVWUHYLVHG$XJXVW

                                                                                                                          &RDWHV'HQQLVDQG%UDG5+XPSKUH\V³7KH*URZWK(IIHFWVRI6SRUW)UDQFKLVHV6WDGLD
                                                                                                                          and Arenas.” Journal of Policy Analysis and ManagementQR±

                                                                                                                          &RDWHV'HQQLVDQG%UDG5+XPSKUH\V³'R(FRQRPLVWV5HDFKD&RQFOXVLRQRQ6XEVLGLHV
                                                                                                                          for Sports Franchises, Stadiums, and Mega-Events?” Econ Journal WatchQR±

                                                                                                                          &RQJUHVVLRQDO%XGJHW2I¿FH³7D[&UHGLW%RQGVDQGWKH)HGHUDO&RVWRI)LQDQFLQJ3XEOLF
                                                                                                                          ([SHQGLWXUHV´:DVKLQJWRQKWWSVZZZFERJRYSXEOLFDWLRQ

                                                                                                                          &RQJUHVVLRQDO%XGJHW2I¿FH³,VVXHVDQG2SWLRQVLQ,QIUDVWUXFWXUH,QYHVWPHQW´:DVKLQJWRQ
                                                                                                                          KWWSVZZZFERJRYSXEOLFDWLRQ
                                                                                                                                                                                                                               Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 51 of 60




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                        GAYER, DRUKKER, AND GOLD                                               ECONOMIC STUDIES AT BROOKINGS
   &RQJUHVVLRQDO%XGJHW2I¿FH³3XEOLF6SHQGLQJRQ7UDQVSRUWDWLRQDQG:DWHU,QIUDVWUXFWXUH
   WR´:DVKLQJWRQKWWSVZZZFERJRYSXEOLFDWLRQ                                                -RLQW&RPPLWWHHRQ7D[DWLRQ³2SWLRQVWR,PSURYH7D[&RPSOLDQFHDQG5HIRUP
                                                                                                                   7D[([SHQGLWXUHV´5HSRUWQR-&6:DVKLQJWRQKWWSVZZZMFWJRYSXEOLFDWLRQV
   &RQJUHVVLRQDO%XGJHW2I¿FHDQG-RLQW&RPPLWWHHRQ7D[DWLRQ³6XEVLGL]LQJ,QIUDVWUXFWXUH                  KWPO"IXQF ¿OHLQIR LG 
   ,QYHVWPHQWZLWK7D[3UHIHUUHG%RQGV´:DVKLQJWRQKWWSVZZZFERJRYSXEOLFDWLRQ
                                                                                                                   -RLQW&RPPLWWHHRQ7D[DWLRQ³3UHVHQW/DZDQG,VVXHVUHODWHGWR,QIUDVWUXFWXUH)LQDQFH´
   &RXQFLORI(FRQRPLF$GYLVHUV³(FRQRPLF,QGLFDWRUV-DQXDU\´:DVKLQJWRQ86                      5HSRUWQR-&;:DVKLQJWRQKWWSVZZZMFWJRYSXEOLFDWLRQVKWPO"IXQF ¿OHLQIR LG 
   *RYHUQPHQW3ULQWLQJ2I¿FHKWWSVZZZJSRJRYIGV\VSNJ(&21,SGI(&21,
   pdf                                                                                                             -RLQW&RPPLWWHHRQ7D[DWLRQD³3UHVHQW/DZDQG%DFNJURXQG,QIRUPDWLRQUHODWHGWR
                                                                                                                   6WDWHDQG/RFDO*RYHUQPHQW)LQDQFH´5HSRUWQR-&;:DVKLQJWRQKWWSVZZZMFWJRY
   &RXQFLORI(FRQRPLF$GYLVHUV³(FRQRPLF,QGLFDWRUV-DQXDU\´:DVKLQJWRQ86                      SXEOLFDWLRQVKWPO"IXQF ¿OHLQIR LG 
   *RYHUQPHQW3XEOLVKLQJ2I¿FHKWWSVZZZJSRJRYIGV\VSNJ(&21,SGI(&21,
   pdf                                                                                                             -RLQW&RPPLWWHHRQ7D[DWLRQE³7KH)HGHUDO5HYHQXH(IIHFWVRI7D[([HPSWDQG'LUHFW3D\
                                                                                                                   7D[&UHGLW%RQG3URYLVLRQV´5HSRUWQR-&;:DVKLQJWRQKWWSVZZZMFWJRYSXEOLFDWLRQV
   *DOSHU+DUYH\DQG(ULF7RGHU³0RGHOLQJ5HYHQXHDQG$OORFDWLRQ(IIHFWVRIWKH8VHRI7D[               KWPO"IXQF ¿OHLQIR LG 
   Exempt Bonds for Private Purposes.” In (I¿FLHQF\LQWKH0XQLFLSDO%RQG0DUNHW7KH8VHRI7D[
   ([HPSW%RQGVIRU³3ULYDWH´3XUSRVHVHGLWHGE\*HRUJH*.DXIPDQ*UHHQZLFK&RQQ-$,3UHVV                  -RLQW&RPPLWWHHRQ7D[DWLRQ³3UHVHQW/DZDQG%DFNJURXQG,QIRUPDWLRQUHODWHGWR)HGHUDO
                                                                                                                   7D[DWLRQDQG6WDWHDQG/RFDO*RYHUQPHQW)LQDQFH´5HSRUWQR-&;:DVKLQJWRQKWWSV
   *DOSHU+DUYH\-RVHSK5RVHQEHUJ.LP5HXEHQDQG(ULF7RGHU³:KR%HQH¿WVIURP7D[                      ZZZMFWJRYSXEOLFDWLRQVKWPO"IXQF ¿OHLQIR LG 
   ([HPSW%RQGV"$Q$SSOLFDWLRQRIWKH7KHRU\RI7D[,QFLGHQFH´:RUNLQJ3DSHU:DVKLQJWRQ
   8UEDQ%URRNLQJV7D[3ROLF\&HQWHU                                                                              -RLQW&RPPLWWHHRQ7D[DWLRQ³(VWLPDWHVRI)HGHUDO7D[([SHQGLWXUHVIRU)LVFDO
                                                                                                                   <HDUV±´5HSRUWQR-&;5:DVKLQJWRQKWWSVZZZMFWJRYSXEOLFDWLRQV
   *DQV/RJDQ(³7DNH0H2XWWRWKH%DOO*DPHEXW6KRXOGWKH&URZG¶V7D[HV3D\)RU,W"´                  KWPO"IXQF ¿OHLQIR LG 
   Virginia Tax ReviewQR±
                                                                                                                   -R]VD)UDQN3$PHULFDQ6SRUWV(PSLUH+RZWKH/HDJXHV%UHHG6XFFHVV:HVWSRUW&RQQ
   *UDPOLFK(GZDUG0$*XLGHWR%HQH¿W&RVW$QDO\VLV/RQJ*URYH,OO:DYHODQG3UHVV                    Praeger.

   +HDWRQ+DO³7KH5HODWLYH<LHOGVRQ7D[DEOHDQG7D[([HPSW'HEW´Journal of Money,                      /DWKURSH'DQLHO-³)HGHUDO7D[3ROLF\7D[6XEVLGLHVDQGWKH)LQDQFLQJRI3URIHVVLRQDO
   &UHGLWDQG%DQNLQJQR±                                                                           Sports Facilities.” South Texas Law ReviewQR±

   ,QWHUQDO5HYHQXH6HUYLFHD³3/5´3ULYDWH/HWWHU5XOLQJQR2FWREHU                 0DQNLZ1*UHJRU\DQG-DPHV03RWHUED³6WRFN0DUNHW<LHOGVDQGWKH3ULFLQJRI
   KWWSVZZZLUVJRYSXELUVZGSGI                                                                   0XQLFLSDO%RQGV´:RUNLQJ3DSHUQR&DPEULGJH0DVV1DWLRQDO%XUHDXRI(FRQRPLF
                                                                                                                   Research.
   ,QWHUQDO5HYHQXH6HUYLFHE³3/5´3ULYDWH/HWWHU5XOLQJQR2FWREHU
   KWWSVZZZLUVJRYSXELUVZGSGI                                                                  0XVVHOPDQ-DPHV/³5HFHQW)HGHUDO,QFRPH7D[,VVXHV5HJDUGLQJ3URIHVVLRQDODQG
                                                                                                                   Amateur Sports.” Marquette Sports Law ReviewQR±
   ,QWHUQDO5HYHQXH6HUYLFH³5HYHQXH3URFHGXUH´,QWHUQDO5HYHQXH%XOOHWLQQR
   :DVKLQJWRQKWWSVZZZLUVJRYLUEB,5%DUKWPO                                              1ROO5RJHU*DQG$QGUHZ=LPEDOLVWHGLWRUVSports, Jobs, and Taxes: The Economic
                                                                                                                   Impact of Sports Teams and Stadiums:DVKLQJWRQ%URRNLQJV,QVWLWXWLRQ3UHVV
   ,QWHUQDO5HYHQXH6HUYLFH³7D[([HPSW3ULYDWH$FWLYLW\%RQGV´3XEOLFDWLRQQR
   :DVKLQJWRQKWWSVZZZLUVJRYSXELUVSGISSGI
                                                                                                                                                                                                                      Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 52 of 60




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                 GAYER, DRUKKER, AND GOLD                                                ECONOMIC STUDIES AT BROOKINGS
   3RWHUED-DPHV0³([SODLQLQJWKH<LHOG6SUHDGEHWZHHQ7D[DEOHDQG7D[([HPSW%RQGV                         Table 1. Total Expenditures on Transportation and Water Infrastructure, 2014
   The Role of Expected Tax Policy.” In Studies in State and Local Public FinanceHGLWHGE\+DUYH\6                                                                 Public
   Rosen. University of Chicago Press.                                                                                                                     Federal
                                                                                                                                                                   Grants
                                                                                                                                                     Direct       and loan        Total
   3RWHUED-DPHV0DQG$UWXUR5DPtUH]9HUGXJR³3RUWIROLR6XEVWLWXWLRQDQGWKH5HYHQXH
                                                                                                                                                   expenditure    subsidies      federal     State/local     Total public   Private   Total
   Cost of the Federal Income Tax Exemption for State and Local Government Bonds.” National Tax                        Highways                                                                               
   JournalQRSW±                                                                                  Rail                                                            n.a.                             
                                                                                                                       Mass transit                                                                              
                                                                                                                       Aviation                                  3.2                                                
   4XLUN-DPHVDQG5RGQH\')RUW3D\'LUW7KH%XVLQHVVRI3URIHVVLRQDO7HDP6SRUWV.
                                                                                                                       Water transportation                                   3                                       2
   Princeton University Press.                                                                                         Water resources                                                                             
                                                                                                                       Water utilities                                                           .          a    
   5RVHQWUDXE0DUN6'DYLG6ZLQGHOO0LFKDHO3U]\E\OVNLDQG'DQLHO50XOOLQV³6SRUWDQG                   Total                          28.9          67.7          96.6         319.6           416.2         12.0     428.2
   'RZQWRZQ'HYHORSPHQW6WUDWHJ\,I<RX%XLOG,W:LOO-REV&RPH"´Journal of Urban AffairsQR                  Sources )RU SXEOLF LQYHVWPHQW &RQJUHVVLRQDO %XGJHW 2IILFH   Ior private investment, Bureau of
                                                                                                                       (FRQRPLF$QDO\VLV  
   ±                                                                                                          Notes UQLWVDUHELOOLRQVRIGROODUVTotal expenditure includes capital investment, and operation and
                                                                                                                       maintenance costs.
   6LHJIULHG-RKQ-DQG$QGUHZ=LPEDOLVW³7KH(FRQRPLFVRI6SRUWV)DFLOLWLHVDQG7KHLU                      a. Includes waste management and remediation services.
                                                                                                                        
   Communities.” Journal of Economic PerspectivesQR±

   86'HSDUWPHQWRIWKH7UHDVXU\³*HQHUDO([SODQDWLRQVRIWKH$GPLQLVWUDWLRQ¶V)LVFDO<HDU
                                                                                                                            Table 2. Bond Issuance Structure for the Funding of FedExForum, 2002
   5HYHQXH3URSRVDOV´:DVKLQJWRQKWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUWD[SROLF\
   'RFXPHQWV*HQHUDO([SODQDWLRQV)<SGI                                                                                          Total principal value   Total principal value
                                                                                                                            Series           (2002 dollars)         (2014 dollars)    Type of bond
                                                                                                                            A            $         $      Serial and term
   86'HSDUWPHQWRIWKH7UHDVXU\³*HQHUDO([SODQDWLRQVRIWKH$GPLQLVWUDWLRQ¶V)LVFDO<HDU
                                                                                                                            B             $               Serial and term
   5HYHQXH3URSRVDOV´:DVKLQJWRQKWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUWD[SROLF\                                C             $          $      Term
   'RFXPHQWV*HQHUDO([SODQDWLRQV)<SGI                                                                                D              $           $      Capital appreciation
                                                                                                                            E              $           $      Capital appreciation
   :LQVWRQ&OLIIRUG³2QWKH3HUIRUPDQFHRIWKH867UDQVSRUWDWLRQ6\VWHP&DXWLRQ$KHDG´                         Source(OHFWURQLF Municipal Market Access, a service of the Municipal
   Journal of Economic Literature QR±                                                                       Securities Rulemaking Board.


   =LPPHUPDQ'HQQLV3ULYDWH8VHRI7D[([HPSW%RQGV&RQWUROOLQJ3XEOLF6XEVLG\RI3ULYDWH
   Activity:DVKLQJWRQ8UEDQ,QVWLWXWH3UHVV

   =LPPHUPDQ'HQQLV³7D[([HPSW%RQGVDQGWKH(FRQRPLFVRI3URIHVVLRQDO6SRUWV
   6WDGLXPV´5HSRUWQR(:DVKLQJWRQ&RQJUHVVLRQDO5HVHDUFK6HUYLFH

   =LPPHUPDQ'HQQLV³6XEVLGL]LQJ6WDGLXPV:KR%HQH¿WV:KR3D\V"´,QSports, Jobs, and
   Taxes: The Economic Impact of Sports Teams and StadiumsHGLWHGE\5RJHU*1ROODQG$QGUHZ
   =LPEDOLVW:DVKLQJWRQ%URRNLQJV,QVWLWXWLRQ3UHVV

   =LPPHUPDQ'HQQLV³1HZ'HYHORSPHQWVLQ6WDGLXP)LQDQFLQJ´,Q7KH%XVLQHVVRI6SRUWV
   9ROXPH%ULGJLQJ5HVHDUFKDQG3UDFWLFHHGLWHGE\%UDG5+XPSKUH\VDQG'HQQLV5+RZDUG
                                                                                                                                                                                                                                              Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 53 of 60




   :HVWSRUW&RQQ3UDHJHU




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                    GAYER, DRUKKER, AND GOLD                                                               ECONOMIC STUDIES AT BROOKINGS
         Table 3. Descriptive Data
                                                                                                                                            Table 3. Descriptive Data (cont.)
                                                                  Use of tax                                         Taxexempt                                                                                                                                                 
                                                                   exempt                    Year of   Total cost      municipal                                                                                        Use of tax                                              Taxexempt
                                                                  municipal       Year        bond     of stadium    bonds issued                                                                                        exempt                      Year of     Total cost       municipal
         Stadium                    Team (League)                   bonds       completed   issuance   (millions)a     (millions)a                                                                                      municipal       Year          bond       of stadium     bonds issued
         American Airlines Arena    0LDPL+HDW 1%$                                       n.a.                   n.a.                      Stadium                          Team (League)                         bonds       completed     issuance     (millions)a      (millions)a
                                                              E                                                                                    Paul Brown Stadium               &LQFLQQDWL%HQJDOV 1)/                  ×                                          
         American Airlines Center   'DOODV0DYHULFNV 1%$             ×                                      
         Amway Center               2UODQGR0DJLF 1%$                ×                                                            Petco Park                       6DQ'LHJR3DGUHV 0/%                    ×                                          $223
         $7 7&HQWHU                6DQ$QWRQLR6SXUV 1%$            ×                                                            PNC Park                         3LWWVEXUJK 3LUDWHV 0/%                  ×                    h                     
         $7 73DUN                  San Francisco Giants 0/%                              n.a.                   n.a.                      Prudential Center                1HZ-HUVH\'HYLOV 1+/                   ×                                          
         $7 76WDGLXP               'DOODV&RZER\V 1)/               ×                                                          Soldier Field                    &KLFDJR%HDUV 1)/                       ×                                          
                                                          c                                                                                        Sports Authority Field           'HQYHU%URQFRV 1)/                      ×                                          
         Barclays Center            %URRNO\Q1HWV 1%$                ×                                    
         Busch Stadium              6W/RXLV&DUGLQDOV 0/%                              n.a.                   n.a.                      Target Field                     Minnesota Twins 0/%                      ×                                          
         CenturyLink Field          6HDWWOH6HDKDZNV 1)/             ×                                                                                                                                                                                         
                                                                                                                                           7LPH:DUQHU&DEOH$UHQD          &KDUORWWH+RUQHWV 1%$                   ×                                          
         Chesapeake Energy Arena    2NODKRPD&LW\7KXQGHU 1%$                            n.a.                   n.a.                      Toyota Center                    +RXVWRQ5RFNHWV 1%$                     ×                                          
                                                                                                                                                   University of Phoenix
                                                                                          n.a.                   n.a.                      Stadium                          $UL]RQD&DUGLQDOV 1)/                   ×                                          
         Citi Field                 1HZ<RUN0HWV 0/%                ×                                                                                                                                                                                          
                                                                                                                                            US Bank Stadium                  0LQQHVRWD9LNLQJV 1)/                   ×           e                f           
         &LWL]HQV%DQN3DUN         3KLODGHOSKLD3KLOOLHV 0/%        ×                  d                                         Xcel Energy Center               0LQQHVRWD:LOG 1+/                                            n.a.                      n.a.
         Comerica Park              'HWURLW7LJHUV 0/%               ×                                                            <DQNHH6WDGLXP                   1HZ<RUN<DQNHHV 0/%                    ×                                       
         Consol Energy Center       3LWWVEXUJK3HQJXLQV 1+/          ×                                                                                                                                                                                         
         FedExForum                 0HPSKLV*UL]]OLHV 1%$            ×                                                                                                                                                                                        
                                                                                                                               g                   Total                                                                                                                 
         Ford Field                 'HWURLW/LRQV 1)/                ×                                      
                                                                                                                                                   Sources6HHWKH'DWD$SSHQGL[
         Gila River Arena           $UL]RQD&R\RWHV 1+/              ×                                      
                                                                                                                                                   Notes(VWLPDWHVDUHLQGROODUV
                                                                                                                                            a. Includes ancillary structures, such as parking and infrastructure improvements.
                                                                                                                                                   E6WDGLXPVKDUHGZLWKWKH'DOODV6WDUV 1+/ 
         Gillette Stadium           1HZ(QJODQG3DWULRWV 1)/                             n.a.                   n.a.                      c. Stadium shared with the New <RUN,VODQGHUV 1+/ 
         Great American Ball Park   &LQFLQQDWL5HGV 0/%              ×                  h                                         G%RQGVSOLWEHWZHHQ&LWL]HQV%DQN3DUNDQG/LQFROQ)LQDQFLDO)LHOG
         +HLQ])LHOG                3LWWVEXUJK6WHHOHUV 1)/          ×                  i                                         H3URMHFWHG\HDURIFRPSOHWLRQVWDGLXPLVFXUUHQWO\XQGHUFRQVWUXFWLRQ
                                                                                                                                                   f. Projected cost.
         /DPEHDX)LHOG              *UHHQ%D\3DFNHUV 1)/            ×                                                            J7KLVLVOLNHO\DQXQGHUHVWLPDWHDQGUHIOHFWVRQO\WKHERQGVLVVXHGE\WKH&LW\RI'HWURLWDVXEVWDQWLDODPRXQWRIERQGV RQWKHRUGHU
                                                                                                                                                   RIPLOOLRQ DUHEHOLHYHGWRKDYHEHHQLVVXHGE\:D\QH&RXQW\DQGDUHPLVVLQJIURPRXUGDWDVHW
         Levi's Stadium             6DQ)UDQFLVFRHUV 1)/                              n.a.                 n.a.
                                                                                                                                                   K%RQGVSOLWEHWZHHQ*UHDW$PHULFDQ%DOO3DUNDQG3DXO%URZQ6WDGLXP
         Lincoln Financial Field    3KLODGHOSKLD(DJOHV 1)/          ×                  d                                         i. %RQGVSOLWEHWZHHQ+HLQ])LHOGDQG31&3DUN
         Little Caesars Arena       Detroit 5HG:LQJV 1+/            ×          e               f           
         Lucas Oil Stadium          ,QGLDQDSROLV&ROWV 1)/           ×                                      
                                                                                                                     
                                                                                                                     
         Marlins Park               0LDPL0DUOLQV 0/%                ×                                      
                                                                                                                     
         MetLife Stadium            1HZ<RUN-HWV*LDQWV 1)/                             n.a.                 n.a.
         Miller Park                0LOZDXNHH%UHZHUV 0/%            ×                                      
                                                                                                                     
                                                                                                                     
         Minute Maid Park           +RXVWRQ$VWURV 0/%               ×                                      
         Nationals Park             :DVKLQJWRQ1DWLRQDOV 0/%         ×                                      
         Nationwide Arena           &ROXPEXV%OXH-DFNHWV 1+/                            n.a.                   n.a.
                                                                                                                                                                                                                                                                                                 Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 54 of 60




         NRG Stadium                +RXVWRQ7H[DQV 1)/               ×                                      




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                         22   23   GAYER, DRUKKER, AND GOLD                                                                                  ECONOMIC STUDIES AT BROOKINGS
         Table 4. Subsidy and Revenue Loss Estimates                                                                                                                 Table 4. Subsidy and Revenue Loss Estimates (cont.)
                                                                                                                                                                                                                                                                                              
                                                                                                                            Discounted    Discounted                                                                                                                                    Discounted    Discounted
                                                                                                Discounted    Discounted        (3%)          (5%)                                                                                                          Discounted    Discounted        (3%)          (5%)
                                                                  Undiscounted   Undiscounted      (3%)          (5%)         revenue       revenue                                                                           Undiscounted   Undiscounted      (3%)          (5%)         revenue       revenue
                                                                     subsidy     revenue loss     subsidy       subsidy          loss         loss                                                                               subsidy     revenue loss     subsidy       subsidy         loss           loss
         Stadium                    Team (League)                   (millions)     (millions)    (millions)    (millions)    (millions)    (millions)                Stadium                         Team (League)              (millions)     (millions)    (millions)    (millions)    (millions)    (millions)
         American Airlines Arena    0LDPL+HDW 1%$                   n.a.           n.a.          n.a.          n.a.          n.a.          n.a.                    University of Phoenix Stadium   $UL]RQD&DUGLQDOV 1)/                                                             
                                                              a
         American Airlines Center   'DOODV0DYHULFNV 1%$                                               $32                                           US Bank Stadium                 0LQQHVRWD9LNLQJV 1)/                              $32                                 
         Amway Center               2UODQGR0DJLF 1%$                                                                                           Xcel Energy Center              0LQQHVRWD:LOG 1+/          n.a.           n.a.          n.a.          n.a.          n.a.          n.a.
         $7 7&HQWHU                6DQ$QWRQLR6SXUV 1%$                                                                                         <DQNHH6WDGLXP                  1HZ<RUN<DQNHHV 0/%                                                           
         $7 73DUN                  6DQ)UDQFLVFR*LDQWV 0/%         n.a.           n.a.          n.a.          n.a.          n.a.          n.a.                    Total                                                                                                
         $7 76WDGLXP               'DOODV&RZER\V 1)/                                                                                           Sources6HHWKH'DWD$SSHQGL[
                                                                                                                                                                     Notes(VWLPDWHVDUHLQGROODUV
                                                          E
         Barclays Center            %URRNO\Q1HWV 1%$                                                                                        D6WDGLXPVKDUHGZLWKWKH'DOODV6WDUV 1+/ 
         Busch Stadium              6W/RXLV&DUGLQDOV 0/%          n.a.           n.a.          n.a.          n.a.          n.a.          n.a.                    E6WDGLXPVKDUHGZLWKWKH1HZ<RUN,VODQGHUV 1+/ 

         CenturyLink Field          6HDWWOH6HDKDZNV 1)/                                                                  
         Chesapeake Energy Arena    2NODKRPD&LW\7KXQGHU 1%$        n.a.           n.a.          n.a.          n.a.          n.a.          n.a.
         Citi Field                 1HZ<RUN0HWV 0/%                                                                   
         &LWL]HQV%DQN3DUN         3KLODGHOSKLD3KLOOLHV 0/%                                                                
         Comerica Park              'HWURLW7LJHUV 0/%                                                 $32                      
         Consol Energy Center       3LWWVEXUJK3HQJXLQV 1+/                                                                  
         FedExForum                 0HPSKLV*UL]]OLHV 1%$                                                                  
         Ford Field                 'HWURLW/LRQV 1)/                                                                              
         Gila River Arena           $UL]RQD&R\RWHV 1+/                                                           $23           
         Gillette Stadium           1HZ(QJODQG3DWULRWV 1)/         n.a.           n.a.          n.a.          n.a.          n.a.          n.a.
         Great American Ball Park   &LQFLQQDWL5HGV 0/%                                                                 
         +HLQ])LHOG                3LWWVEXUJK6WHHOHUV 1)/                                            $32                      
         /DPEHDX)LHOG              *UHHQ%D\3DFNHUV 1)/                                                                    
         Levi's Stadium             6DQ)UDQFLVFRHUV 1)/          n.a.           n.a.          n.a.          n.a.          n.a.          n.a.
         Lincoln Financial Field    3KLODGHOSKLD(DJOHV 1)/                                                                  
         Little Caesars Arena       'HWURLW5HG:LQJV 1+/                                                                    
         Lucas Oil Stadium          ,QGLDQDSROLV&ROWV 1)/                                                              
         Marlins Park               Miami 0DUOLQV 0/%                                                                    
         MetLife Stadium            1HZ<RUN-HWV*LDQWV 1)/         n.a.           n.a.          n.a.          n.a.          n.a.          n.a.
         Miller Park                0LOZDXNHH%UHZHUV 0/%                                                                
         Minute Maid Park           +RXVWRQ$VWURV 0/%                                                                     
         Nationals Park             :DVKLQJWRQ1DWLRQDOV 0/%                                                              
         Nationwide Arena           &ROXPEXV%OXH-DFNHWV 1+/        n.a.           n.a.          n.a.          n.a.          n.a.          n.a.
         NRG Stadium                +RXVWRQ7H[DQV 1)/                                                                  
         Paul Brown Stadium         &LQFLQQDWL%HQJDOV 1)/                                                              
         Petco Park                 6DQ'LHJR3DGUHV 0/%                                                                     
         PNC Park                   3LWWVEXUJK3LUDWHV 0/%                                             $32                      
         Prudential Center          1HZ-HUVH\'HYLOV 1+/                                                                    
         Soldier Field              &KLFDJR%HDUV 1)/                                                                   
         Sports Authority Field     'HQYHU%URQFRV 1)/                                                                       
         Target Field               0LQQHVRWD7ZLQV 0/%                                                                    
         7LPH:DUQHU&DEOH$UHQD    &KDUORWWH+RUQHWV 1%$                                                                    
         Toyota Center              Houston 5RFNHWV 1%$                                                                  
     
                                                                                                                                                                                                                                                                                                                    Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 55 of 60




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                                  GAYER, DRUKKER, AND GOLD                                                                             ECONOMIC STUDIES AT BROOKINGS
         Table 5. Results Using Alternative Indexes for Interest Rate Spread                                                                                 Figure 1. Interest Rate Spread between Municipal Bonds and Corporate Bonds, 1996±2014
                                                                                                                  Discounted     Discounted
                                                                                                                  (3%)           (5%)
                                                                    Undiscounted     Discounted     Discounted    federal        federal
                                                                                                                                                                                                  Ϯ͘ϱ
                                                  Undiscounted      federal          (3%)           (5%)          revenue        revenue
         Nontaxable bond      Taxable bond        subsidy           revenue loss     subsidy        subsidy       loss           loss
         index                index               (millions)        (millions)       (millions)     (millions)    (millions)     (millions)
         Moody's Aa-rated     Moody's Aa-                                                                                                                                                          Ϯ
         -year municipal    rated corporate
         ERQGDYHUDJH         ERQGLQGH[                                                  2         3
         %RQG%X\HU-       Moody's Aa-
         year Municipal       rated corporate                                                                                                                                                     ϭ͘ϱ
         Bond Index           ERQGLQGH[                                                           
         Moody's Aaa-
         UDWHG-year        Moody's Aaa-
         PXQLFLSDOERQG      rated corporate                                                                                                                                                      ϭ
         average              ERQGLQGH[                                                           




                                                                                                                                                                 ;ƉĞƌĐĞŶƚĂŐĞƉŽŝŶƚƐͿ
                                                                                                                                                                 /ŶƚĞƌĞƐƚƌĂƚĞƐƉƌĞĂĚ
         6WDQGDUG           Moody's Aa-
         Poor's high-grade    rated corporate
         PXQLFLSDOERQGV      ERQGLQGH[                                                                                                                      Ϭ͘ϱ
         %RQG%X\HU-       Moody's Aaa-
         year Municipal       rated corporate
         Bond Index           ERQGLQGH[                                                           
         6WDQGDUG          Moody's Aaa-                                                                                                                                                          Ϭ
         Poor's high-grade rated corporate                                                                                                                                                          ϭϵϵϲ   ϭϵϵϴ     ϮϬϬϬ     ϮϬϬϮ     ϮϬϬϰ       ϮϬϬϲ     ϮϬϬϴ   ϮϬϭϬ     ϮϬϭϮ   ϮϬϭϰ
         PXQLFLSDOERQGV     ERQGLQGH[                                                             
         SourcesAuthors’ calculations, based on data from Moody’s Investors Service/Bloomberg, The Bond Buyer, and Council of                                                                                                           zĞĂƌ
         (FRQRPLF$GYLVHUV  
         Notes(VWLPDWHVDUHLQGROODUV7KHLQGH[HVXVHGLQURZVWKUHHDQGILYHUHVXOWLQVRPHDQQXDOHVWLPDWHVRIQHJDWLYH                          Sources Moody’s Investors Service/Bloomberg.
         VSUHDGV)RUWKRVH\HDUVZHVHWWKHVSUHDGWRDQGWKHUDWLRRIWKHPDUNHW-clearing tax rate to the average tax rate of municipal
         ERQGKROGHUVWR
                                                                                                                                                             Notes Interest rates are annual averages. All bonds are rated Aa by Moody’s, and have maturities of at
                                                                                                                                                             OHDVW\HDUV
     

                                                                                                                                                            Figure 2. Redemption Schedule for the FedExForum Series A Bonds, 2004–28
    Table 6. Summary Statistics for New Stadiums by League, 2000±14

                                             Number                                                                                                                                         ϭϰ
                             Number of        financed                             Average              Average               Average
                               new or           by tax       Average          financed by tax        discounted            discounted
                             renovated         exempt           cost             exempt bonds         (3%) subsidy          (5%) subsidy                                                     ϭϮ
     League                   stadiums          bonds         (millions)           (millions)           (millions)            (millions)
     MLB                                                                  .3                                                                                        ϭϬ
     NFL                                                                  .2                                 
                                                                                                                                                                                              ϴ
     NBAa                                                                                                    
     NHL                                                     $33                                                                                                         ϲ
                                                                                                                                                                       Amount due




     Total or average                                          .3                         
     Sources: Authors’ calculations; see the Data Appendix.                                                                                                                                   ϰ
                                                                                                                                                                (millions of 2014 dollars)




     Notes'ROODUHVWLPDWHVDUHLQGROODUV7KHHVWLPDWHVLQWKHILQDOWKUHHFROXPQVH[FOXGHVWDGLXPVZLWKQRWD[-
     exempt financing.
                                                                                                                                                                                              Ϯ
     a. Two NBA arenas are jointly shared with NHL teams, and are counted as NBA arenas in these statistics.

                                                                                                                                                                                              Ϭ
                                                                                                                                                                                                  ϮϬϬϰ       ϮϬϬϴ           ϮϬϭϮ          ϮϬϭϲ            ϮϬϮϬ          ϮϬϮϰ      ϮϬϮϴ
                                                                                                                                                                                                                                      Maturity year

                                                                                                                                                                                                                           ^ĞƌŝĂůďŽŶĚƐ      dĞƌŵďŽŶĚƐ

                                                                                                                                                             Source Electronic Municipal Market Access, a service of the Municipal Securities Rulemaking Board.
                                                                                                                                                                                                                                                                                           Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 56 of 60




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                                                         GAYER, DRUKKER, AND GOLD                                                                                ECONOMIC STUDIES AT BROOKINGS
   Data Appendix
   $OOLQIRUPDWLRQDERXWVSHFL¿FVWDGLXPERQGVFRPHVIURPRI¿FLDOERQGLVVXDQFHGRFXPHQWDWLRQ
   the majorit\RIZKLFKLVKRXVHGRQWKH(OHFWURQLF0XQLFLSDO0DUNHW$FFHVVZHEVLWHDWHPPDPVUE
   org$IHZERQGVZHUHQRWDYDLODEOHRQWKH(OHFWURQLF0XQLFLSDO0DUNHW$FFHVVZHEVLWHDQGZHUH
   LQVWHDGREWDLQHGGLUHFWO\IURPWKHLVVXHUV6SHFL¿FDOO\WKHERQGLVVXDQFHVKDUHGMRLQWO\
   ZLWK+HLQ])LHOGDQG31&3DUNZDVREWDLQHGXVLQJD5LJKWWR.QRZUHTXHVWDQGZDVUHFHLYHG
   GLUHFWO\IURPWKH6SRUWV ([KLELWLRQ$XWKRULW\WKHERQGLVVXDQFHXVHGWRIXQG3HWFR3DUN
   ZDVREWDLQHGGLUHFWO\IURPWKHZHEVLWHRIWKH&LW\RI6DQ'LHJRZZZVDQGLHJRJRYWKH
   ERQGLVVXDQFHXVHGWRIXQG)RUG)LHOGZDVREWDLQHGWKURXJKHPDLODQGSKRQHFRUUHVSRQGHQFH
   ZLWKDPHPEHURIWKH'HEW0DQDJHPHQW'LYLVLRQRIWKH&LW\RI'HWURLW $OORI¿FLDOERQGLVVXDQFH
   GRFXPHQWDWLRQLVDYDLODEOHLQ3')IRUPXSRQUHTXHVW 

   (VWLPDWHVIRUWKHWRWDOFRVWVIRUWKHVWDGLXPZHUHPRUHGLI¿FXOWWRFRPHE\WKDQWKHGDWDRQWKH
   ERQGVXVHGWR¿QDQFHWKHP:HFROOHFWHGWKHFRVWGDWDSULPDULO\IURPWKHIROORZLQJZHEVLWHVDQG
   ZKHUHWKHUHZHUHGLVFUHSDQFLHVDFURVVZHEVLWHVRQWKHFRVWVRIDVSHFL¿FVWDGLXPZHDWWHPSWHG
   WRUHVROYHWKHPE\FRQVXOWLQJRWKHUVRXUFHVVXFKDVRQOLQHORFDOQHZVSDSHUDUWLFOHV


      •     Sports Facility Reports $QGHUVRQDQG3LULFV E\WKH1DWLRQDO6SRUWV/DZ
      Institute of Marquette University Law School
          - 0/%ODZPDUTXHWWHHGXDVVHWVVSRUWVODZSGI0/%SGI
          - 1%$ODZPDUTXHWWHHGXDVVHWVVSRUWVODZSGI1%$SGI
          - 1)/ODZPDUTXHWWHHGXDVVHWVVSRUWVODZSGI1)/SGI
          - 1+/ODZPDUTXHWWHHGXDVVHWVVSRUWVODZSGI1+/SGI

      •     ZZZEDOOSDUNVFRPE\3DXO0XQVH\DQG&RU\6XSSHV
          - 0/%ZZZEDOOSDUNVFRPEDVHEDOO
          - 1%$EDVNHWEDOOEDOOSDUNVFRP
          - 1)/IRRWEDOOEDOOSDUNVFRP
          - 1+/KRFNH\EDOOSDUNVFRP

      •     www.stadiumtravelguide.comE\6WDGLXP7UDYHO*XLGH
          - 0/%ZZZEDOOSDUNVRIEDVHEDOOFRP
          - 1%$www.insidearenas.com
          - 1)/ZZZVWDGLXPVRISURIRRWEDOOFRP

      •     ³1)/6WDGLXP)XQGLQJ,QIRUPDWLRQ6WDGLXPV2SHQHG6LQFH´E\&RQYHQWLRQV
      6SRUWV /HLVXUH,QWHUQDWLRQDOFEVPLQQHVRWDILOHVZRUGSUHVVFRPQIOIXQGLQJ
      VXPPDU\SGI
                                                                                                                                                                      Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 57 of 60




TAX-EXEMPT MUNICIPAL BONDS AND THE FINANCING OF PROFESSIONAL SPORTS STADIUMS                                 GAYER, DRUKKER, AND GOLD   ECONOMIC STUDIES AT BROOKINGS
Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 58 of 60




          Exhibit F
Gov. Jared Polis trying to bring MLB All-Star Game to Colorado | 9news.com https://www.9news.com/article/sports/mlb/colorado-rockies/colorado-go...
                              Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 59 of 60




          COLORADO ROCKIES




          Gov. Polis will be 'burning up the
                                                                                                            Hackberry Tree
          phones' to bring MLB All-Star Game
                                                                                                                       Shipped to
          to Colorado                                                                                                  your door
                                                                                                                       Shop Now & Save


          With the league moving the 2021 game from Atlanta due to a new voter
          law, Colorado Governor Jared Polis wants to bring it to Denver.




          Author: Will Petersen (9News)
          Published: 10:03 PM MDT April 4, 2021
          Updated: 10:03 PM MDT April 4, 2021




          DENVER — Coors Field and the city of Denver will host the 2021 MLB All-Star Game if Gov.
          Jared Polis (D-Colorado) gets his wish.

          The league announced earlier this week the game will be moved out of Atlanta due to a new
          law in Georgia that restricts voting rights.

          On Friday night, The Athletic reported Coors Field and the Rockies were a candidate to host
          the game that is looking for a new city. 9NEWS reached out to Polis' oﬃce on Sunday night and
          received the following statement:




1                                                                                                                                        6/8/2021, 2:59 PM
Gov. Jared Polis trying to bring MLB All-Star Game to Colorado | 9news.com https://www.9news.com/article/sports/mlb/colorado-rockies/colorado-go...
                             Case 1:21-cv-04818-VEC Document 42-1 Filed 06/08/21 Page 60 of 60




          “The Governor knows that Colorado is the best home for the All-Star Game, especially because
          Colorado also has strong laws that enable voters to cast their legal ballots any way they
          choose including through mail or in person. The Governor will be burning up the phones the
          next few days to see if there is an opening to bring the All-Star game to Denver.”

          Several other Colorado representatives, including Diana DeGette and Jena Griswold, have
          tweeted in recent days they would like to see the game played in Denver.


                       Rep. Diana DeGette
                       @RepDianaDeGette

              The @MLB should give Denver a call.

              Colorado would be thrilled to host the 2021 All-Star
              Game.
              1:08 PM · Apr 3, 2021

                  848         54          Copy link to Tweet




                       Jena Griswold
                       @JenaGriswold

              Denver is a natural choice to host the 2021 #ASG.
              Colorado has accessible, secure elections & according to
              Rockies pitcher Jon Gray the home run derby would be
              epic.

                   Jake Tapper        @jaketapper
               Major League Baseball will relocate from Atlanta GA to another host city
               this season’s All-Star Game and MLB Draft "to demonstrate our values as
               a sport" bc MLB "fundamentally supports voting rights for all Americans
               and opposes restrictions to the ballot box," Commish says

              10:33 PM · Apr 2, 2021

                  778         52          Copy link to Tweet



          The Rockies and Colorado last hosted the All-Star Game in 1998 and are not currently
          scheduled to host in the coming years.

          The organization declined to comment on the possibility when reached by 9NEWS on Sunday
          afternoon.

          >> Video above: Rockies manager Bud Black talks 2021 expectations with 9NEWS Sports
          Director Rod Mackey

          RELATED: MLB pulls All-Star Game, Draft out of Atlanta over controversial election law

          RELATED: Nolan Who? Rockies beat Kershaw, World Series champion Dodgers, 8-5 on
          gorgeous Opening Day

          RELATED: Rockies manager Bud Black on 2021 expectations: 'Anytime you make the playoffs,



2                                                                                                                                6/8/2021, 2:59 PM
